        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 1 of 283



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION



KEITH SETH, et al.,                        )
Individually and on behalf of a class      )
of similarly situated persons,             )
                                           )
       Plaintiffs-Petitioners,             )
                                           )    Case No.
               v.                          )
                                           )
MARY LOU MCDONOUGH,                        )
In her official capacity as                )
Director of the Prince George’s County     )
Department of Corrections, et al.          )
                                           )
                                           )
       Defendants-Respondents.             )


 APPENDIX OF EXHIBITS FOR CLASS ACTION COMPLAINT AND PETITION
                  FOR WRITS OF HABEAS CORPUS
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 2 of 283



                       Exhibit Index
        Exhibit 1                            Seth Declaration
        Exhibit 2                           Smith Declaration
        Exhibit 3                          Bunch Declaration
        Exhibit 4                      John Doe No. 1 Declaration
        Exhibit 5                      John Doe No. 2 Declaration
        Exhibit 6                      John Doe No. 3 Declaration
        Exhibit 7                      John Doe No. 4 Declaration
        Exhibit 8                      John Doe No. 5 Declaration
        Exhibit 9                             Declaration #9
        Exhibit 10                           Declaration #10
        Exhibit 11                           Declaration #11
        Exhibit 12                           Declaration #12
        Exhibit 13                           Declaration #13
        Exhibit 14                           Declaration #14
        Exhibit 15                           Declaration #15
        Exhibit 16                           Declaration #16
        Exhibit 17                           Declaration #17
        Exhibit 18                           Declaration #18
        Exhibit 19                           Declaration #19
        Exhibit 20                           Declaration #20
        Exhibit 21                           Declaration #21
        Exhibit 22                           Declaration #22
        Exhibit 23                           Declaration #23
        Exhibit 24                           Declaration #24
        Exhibit 25                           Declaration #25
        Exhibit 26                           Declaration #26
        Exhibit 27                           Declaration #27
        Exhibit 28                        Schellner Declaration
        Exhibit 29                         Glenn Declaration
        Exhibit 30                         Meyer Declaration
        Exhibit 31                       Meyer Curriculum Vitae
        Exhibit 32                        Benninger Declaration
        Exhibit 33                     Benninger Curriculum Vitae
        Exhibit 34                         Haney Declaration
        Exhibit 35                       Haney Curriculum Vitae
        Exhibit 36                CDC Guidelines for Correctional Settings
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 3 of 283




           EXHIBIT 1
         Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 4 of 283
Consent given


                                       Declaration of Keith Seth

   I, Keith Seth, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true:

   1. I provided the information below in response to a standard set of questions read to me

       over the telephone by Ariel Schneller on April 8, 2020 and then in response to follow-up

       questions on April 17, 2020. At the conclusion of the first conversation, my declaration

       was read to me and I confirmed its accuracy based on my own knowledge and

       observations. At the conclusion of the follow-up conversation, I provided more

       information that was read back to me and I swore under the penalty of perjury as to the

       accuracy of that information.

   2. My name is Keith Seth. I am a resident of Prince George’s County

   3. I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

       County in Housing Unit H-17. I have been detained at the facility since late January,

       2020. During this time, I have observed the following conditions and can make the

       following representations.

   4. I have a cellmate. My cell is approximately eight feet by eight feet. My bunk is directly

       below my cellmate’s bunk and when we are both on our beds we are about four feet from

       each other.

   5. I have not seen any staff or detainees clean any parts of the unit. The only cleaning I

       have seen is inmates sweeping the floors.

   6. I have been to the medical unit in the past. It has ten beds in a common area and some

       isolation cells (about 8 of them).
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 5 of 283
Consent given


   7. Inmates have not been provided any personal protective equipment besides one mask we

       received April 6. We have not been provided any sanitation equipment such as hand

       sanitizers, disinfectants, or liquid soap. The one exception is that detainees with access to

       funds can buy soap from the Commissary. The soap is delivered once a week. A bar

       lasts about two or three days.

   8. I have chronic bronchitis. I’ve probably had it since I was about 6 years old. When my

       bronchitis is triggered, it comes down on me hard. Last year I was in the hospital for a

       week straight because I couldn’t breathe.

   9. Starting April 6, we have been ordered not to leave our cell except for one hour a day.

       For the two weeks prior to that I had already been experiencing shortness of breath and

       coughing. Since the jail started 23-hour-a-day lockdown, there has been bad ventilation

       that makes it harder to breathe. I am not getting good air circulation in the cell and my

       coughing continues. I am coughing up mucus, my chest hurts, and I woke up this

       morning with a bloody nose.

   10. Around April 4, I asked to get into the medical unit but they make you pay $4 for the

       form and I don’t have money for that. I am losing my sense of taste, I have hot chips that

       I eat and do not taste the hotness. It feels like my taste buds are numb. For a week I had

       diarrhea.

   11. Around April 6, I decided I should probably go to the medical unit. But I decided not to

       ask because I do not have the money for the form and I spoke to somebody in my unit

       who had just returned from the medical unit, where he was sent for coughing and a fever.

       After three days he came back and told me that it was overcrowded and that he did not

       receive any care, he was just kept alone in a room by himself and received no medicine.
         Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 6 of 283
Consent given


       He said the smell was very bad. Another guy I know lost his sense of taste and his

       stomach hurt, but medical sent him back. I know one guy who had a fever and they kept

       him for three days and sent him back. If you don’t have a fever, they are not doing

       anything.

   12. On April 8, the person in the cell next to me had to go to the medical unit because he was

       sneezing, shaking, and sweating. I was just talking to him the day prior, and when I was

       talking with him I was within a foot of him. I did not know that I was being unsafe in

       talking to him so closely because I have not been told by anybody to stay away from

       other inmates. The only information I received is to stay six feet away from the officer’s

       desk. I have no received no information about how to protect myself from the

       Coronavirus.

   13. I have been diagnosed as bipolar. I had just started taking my medicine again. I'm

       supposed to be talking to a psychiatrist but I haven’t seen her since we’ve been locked

       down. Being stuck in a cell for all but one hour a day makes me want to go crazy. I feel

       like I do not have enough time; during that one hour of rec I have to shower, clean my

       cell, and call my family.

   14. I feel like I am going to go crazy. I’m thinking about suicide. This is my first time being

       locked up. I'm thinking a lot of bad things. I just want to get home to get the medical help

       I need.

This declaration was orally sworn by telephone to Ariel Schneller, by Declarant 7 on April 8,
2020 and April 17, 2020 because in-person meetings are not currently possible due to the
COVID-19 epidemic. Under penalties of perjury, I declare that I have confirmed the foregoing
in its entirety to Declarant 7 on April 17, 2020 and that he has sworn to the truth of its contents.


__/S/ Ariel Schneller
Ariel Schneller
Assistant Public Defender
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 7 of 283
Consent given


April 17, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 8 of 283




           EXHIBIT 2
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 9 of 283



                                  Declaration of David Smith

   I, David Smith, solemnly affirm under the penalty of perjury that the contents of the

following paper are true:

   1) I provided the information below in response to a set of questions read to me over the

telephone by Lia Rettammel on April 11, 2020. All responses are based on my own knowledge

and observations.

   2) My name is David Smith. I am a resident of Prince George’s County. I am 26 years old.

   3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

March 2020. During this time, I have observed the following conditions and can make the

following representations.

   4) I have bronchitis, which makes me high risk for COVID-19. I have been fortunate to not

have personally experienced any symptoms of COVID-19 up to this point.

   5) I got dizzy before. I had a heat flashes but they didn’t check me that night, so I wouldn’t

know if my temperature was high. Yes I have [requested medical care], but I didn’t receive any

medical care. They told me that they had checked my temperature 5 hours ago and I was ok.

The CO called to the nursing station and the nurses said that.

   6) I have noticed other people in my unit getting sick, they just took another dude out of

here about a day ago and he hasn’t been back. He had a fever and they said he was throwing up.

   7) I have a cellmate. I think the unit holds 100 but I think there are 84 people in here now.

There are 6 guards each day. We are sometimes told to stay more than 6 feet apart, but not

always.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 10 of 283



    8) We have rec time one hour per day. Sometimes they threaten to take it away. During rec

time we have to do everything in one hour. We only get one hour to use the phone, to clean our

cells, to call our families, to call our lawyers, to shower. All of our services are cut off, I can’t

go to the gym, I can’t get a haircut.

    9) The jail gave us little facemasks one time. But they don’t change them. I know they

collect bacteria. That’s all they did—that and put us on lockdown.

    10) Soap is provided through the commissary. I have access to soap, but I know of people

who don’t. I don’t have access to liquid soap, or hand sanitizer. I don’t have access to gloves, I

know they have them, I don’t think they would give them to me if I asked for them, they are only

for the detail. I have access to paper towels and Spray 9, but only for the hour that I have to come

out of my cell.

    11) There are 12 phones in my unit, but we are only allowed to use 6. People are 3 feet apart

when they are using them. The phone is not getting wiped down between people using it.

    12) The jail has given us really nothing in terms of information about the coronavirus, just

wash our hands sometimes.

    13) I am afraid of getting coronavirus. It’s psyching me out a lot, I start to get panicky and

think I have symptoms. A lot of us are [panicky].

    14) I tried to file a grievance because the CO put the trays on the floor. I told the CO that it

was unsanitary and against the health code. I asked to grieve it, the Sergeant was already on the

unit. The zone commander, told me it wasn’t a grievable issues. I asked the Sergeant to come

here, he told me I was being disruptive, and he said I was going to the hole. Then they changed

it and said I was just getting a 72 hour ticket. I told him if he was going to give me a 72 hour
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 11 of 283



ticket, I would grieve him for refusing me a grievance, and we ended up neutral I didn’t file it,

and he didn’t give me the ticket.

   15) I read the inmate handbook and I think they are violating a lot of the handbook rules.

                      i. They can’t give me medical services because they have the medical unit
                         locked down. I take medication and they haven’t consulted me to change
                         the medication because I don’t like the side effects it gives me.

                   ii. Other people contacted sick call for other reasons, but we were told by the
                       COs that if it’s not nothing relating to Corona not to write to medical.

                  iii. I can’t get mental health treatment because the mental health people won’t
                       see me.

                  iv. The mission statement says they are supposed to protect us from disease,
                      maintain a sanitary environment (they don’t clean the showers, wipe the
                      hand rails or nothing); I can’t go to the law library.

                 i)      The handbook also says they encourage for financial reasons, signature
                         bonds, pretrial, it says we endorse it with proper screening. They said
                         everybody is going in front of one judge and the judge is saying they don’t
                         think the coronavirus is adequate reason for people to get released. They
                         are saying no for no reason.

                ii)      If I try to ask for a grievance I know they are going to turn it against me.

Under penalty of perjury, I, Lia Rettammel, Esq., swear that the above substance of this
declaration was orally shared by David Smith on April 11, 2020 over the telephone, since in-
person meetings are not currently possible due to the COVID-19 epidemic.




/S/
Lia Rettammel, Esq.
Assistant Public Defender
April 11, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 12 of 283




            EXHIBIT 3
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 13 of 283




                                   Declaration of Mario Burch

    I, Mario Burch, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true.

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Brandon Ruben on April 10, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is Mario Burch. I am thirty-four years old. I am a resident of Prince George’s

County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-8. I have been detained at the facility since

March 2020. During this time, I have observed the following conditions and can make the

following representations.

    4) I have a cellmate. My cell is approximately ten feet long by six feet wide. My bunk is

directly below my cellmate’s bunk, and when we are both on our beds we are within three feet of

each other. I spend twenty-three hours a day in my cell with my cellmate, including meals. When

we go out for one hour of recreation it is sometimes difficult to stay six feet away from each

other.

    5) On April 8, 2020, after I had been here for over two weeks, the jail finally gave me a

mask. It’s like a nurse’s mask; it feels thin. The jail directed us to put it on and to not come to the

desk without it. The guards sometimes tell us to wear it when we come out of our cell. The other

inmates use the masks only sometimes. Some have thrown them on the floor, like they didn’t

even care about them. The jail told me that my mask won’t be replaced, even if it gets lost, torn,

1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 14 of 283



or dirtied. The guards and the staff have different masks; they have masks that are like a

painter’s mask. I am quite sure the staffs’ masks work better.

    6) The jail takes our temperatures twice per day. You put your head in the slot of the cell,

like a dog, and they scan our foreheads. I feel like an animal. The jail sometimes uses gloves

when they take our temperature, but they do not clean the scanner between uses. I think they

write our temperatures down on a clipboard.

    7) I currently have one bar of soap that I received from the jail when I came in. When you

run out of soap, the jail might give you a small bar or might not give you anything. I know a

couple of people who do not have any soap and are using only water to try and wash themselves.

Beside the soap and some toothpaste, I have no other product to clean myself.

    8) When I use the telephones I am very close to other people. I have not seen the jail wipe

down or clean the telephones.

    9) I have not seen anyone clean or sanitize any surfaces in my housing unit.

    10) I went to the medical unit to receive a physical approximately two weeks ago. The

medical unit had around ten beds and one or two nurses. When I was in the medical unit, I was

unable to remain six feet apart from the other inmates. I was right beside them. None of the

nurses had masks at that time.

    11) If an inmate puts in a sick call they have to pay money in order to go to the infirmary.

    12) I have never had my pulse oxygen level checked.

    13) There are currently hungry inmates eating out of trash cans because we are being

provided very little food or food that is cold and inedible.




2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 15 of 283



    14) I have not yet filed a grievance at the jail. It’s hard to get a grievance form from the

correctional officers because the officers are afraid that you are going to write them up. People

have asked for grievance forms for COVID issues but they did not get them.

    15) I am extremely scared of contracting the virus because it is getting crowded and a lot of

people are coming in and out of the jail. I am worried about being in here because it is not a safe

place to be. I believe the jail is handling the pandemic poorly because the guards do what they

want to do when they want to do it and they do not help us consistently. You have to keep asking

and pressing buttons in your cell to get answers from the correctional officers.

    16) Overall, I feel that there is nothing being done for us and that we are in a terrible

situation. I don’t feel the jail staff has been taking COVID seriously because they don’t tell the

inmates anything, they don’t wipe surfaces down, and they don’t provide us anything aside from

the mask.

This declaration was orally sworn to by Mario Burch on April 10, 2020 because the Upper
Marlboro Detention Facility is currently not permitting in-person visits. Under penalties of
perjury, I declare that I have read the foregoing in its entirety to Mario Burch on April 10, 2020
and that he has sworn to the truth of its contents.


/S/ Brandon Ruben
Brandon Ruben, Esq.
Assistant Public Defender
April 10, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 16 of 283




            EXHIBIT 4
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 17 of 283



                                   Declaration of John Doe #1

    I, John Doe #1, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Stanford Fraser on April 9, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is John Doe #1. I am a resident of Prince George’s County.

    3) I have acute asthma and allergies. I’ve recently experienced shortness of breath, some

headaches, and light nausea.

    4) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-10. I have been detained at the facility since

March [redacted], 2020. During this time, I have observed the following conditions and can

make the following representations:

    5) In the last 10 days at least six individuals have been removed from my housing unit

because they were experiencing symptoms of the coronavirus, including my bunkmate.

    6) Detainees were provided masks yesterday, April 8, 2020. I was told by Correctional staff

that inmates will only be provided with one mask.

    7) Correctional officers do not always wear masks either. Some officers wear them and

some officers do not.

    8) Phone use (the only way to contact the outside world, including my attorney) occurs with

no social distancing. In my unit the phones are approximately a foot to a foot and a half apart




1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 18 of 283



from each other. It is regularly the case that each phone is in use at the same time. The phones

are occasionally washed between uses.

    9) Medical staff are not changing their gloves in between taking detainees temperture.

Yesterday, I requested a nurse to change their gloves before taking my temperture, the nurse

declined my request.

    10) Detainees have not been provided any sanitizing products. There is no hand sanitizer

available for detainees. The only exception is that detainees with access to funds can buy soap

from the Commissary for approximately $4 per body wash and $2 for bar soap. The soap is

delivered once a week.



This declaration was orally sworn by telephone to Stanford Fraser, by John Doe #1 on April 9,
2020 because in-person meetings are not currently possible due to the COVID-19 epidemic.
Under penalties of perjury, I declare that I have read the foregoing in its entirety to John Doe #1
on April 9, 2020 and that he has sworn to the truth of its contents.


___//s//_________________________________
Stanford Fraser
Assistant Public Defender
April 9, 2020




2
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 19 of 283




            EXHIBIT 5
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 20 of 283




                                    Declaration of John Doe #2

    I, John Doe #2, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Christina Meiring on April 7, 2020 & continuing on April 9, 2020. At the

conclusion of the conversations, this declaration was read to me and I confirmed its accuracy

based on my own knowledge and observations.

    2) My name is John Doe #2. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County and I have been held since January [redacted], 2020. I am currently detained in Housing

Unit H-17. During this time, I have observed the following conditions and can make the

following representations.

    4) On March 19th, a judge gave the jail’s Pre Trial Services unit (PTR) the option to release

me on GPS monitoring (home detention). My family immediately contacted PTR to confirm my

address. My attorney also sent PTR a copy of my charging documents on March 19th. My

family and my attorney have been contacting PTR regularly, but they have not yet reviewed my

case and haven’t made a decision.

    5) Many people in my unit have been feeling sick. I have been stuffy and spitting up brown

mucus. I am particularly concerned because I have a history of severe asthma. I was diagnosed

with asthma about ten years ago. A couple of years ago I had to be hospitalized for two nights

and put on a breathing machine. I went down to medical about a week ago and told them I have

asthma and have been having trouble breathing. It took about two weeks from the time I told the

staff I had a problem until I was taken to the medical unit.

1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 21 of 283



    6) Detainees in my unit have only recently been provided masks. The detainees in my unit

received them on approximately April 6th. The masks that were provided are the disposable

paper kind, but we are not being given replacement masks, we have to continue to use the same

mask without any way to sanitize the mask. We have been given no other personal protective

equipment. When we are on cleaning detail, we do have access to gloves and paper towels. We

are also given a spray cleaner, I do not know what is in it.

    7) The staff have recently begun taking everyone’s temperature twice a day using a forehead

thermometer. No one is able to go to medical unless they register a temperature of over 100 on

the thermometers. However, we are concerned that the thermometers run low, and aren’t

catching everyone who has a fever. Many people who have symptoms of a fever, are not reading

over 100.

    8) About a week ago, three or four detainees were taken from this unit to the medical unit

and didn’t return. We believe that they have the virus. Another detainee left the unit

approximately April 4th or 5th. He had been throwing up and had a high fever. On the morning

of April 6th, another detainee registered a very high fever and was taken to the medical unit. I

didn’t share a cell with him, but I’ve had contact with him, playing cards and stuff.

    9) We have not been told much about the virus by the staff. The correctional officers did

tell us to stay six feet away and cover our mouths. Recently our unit has been put into lockdown.

We are in our cells all day except for one hour. That hour is staggered and only ten detainees are

allowed out at a time.

    10) Some of the correctional officers wear masks, some don’t. None of them wear gloves.

    11) The staff do not appear to be cleaning more often than before, but they have told the

detainees to clean more. Overall, the unit is no more or less clean that usual.



2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 22 of 283



    12) It’s very hot in the cells. For the 23 hours we are in our cells a day, the cell door is kept

closed. There is no noticeable air circulation, and the rest of the unit is very hot as well. The

staff keeps the door to the recreation yard propped open.

    13) I do have soap that I purchased from commissary. I don’t have access to hand sanitizer.

    14) There have been no new detainees added to the unit in the last few days. This is unusual.

We believe that they aren’t adding anyone else to the unit because there have been a number of

positive cases in H-10.

    15) I have been told that detainees are no longer working in the kitchen to prepare food, all of

the food is being prepared by correctional officers. I believe it is because one or more detainees

who had been preparing food has tested positive.



This declaration was orally sworn by telephone to Christina C. Meiring, Esq., by John Doe #2 on
April 9, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
John Doe #2 on April 9, 2020 and that he has sworn to the truth of its contents.

/s
____________________________________
Christina C. Meiring, Esq.
Assistant Public Defender
April 9, 2020




3
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 23 of 283



              On April 17, 2020, John Doe #2 provided the following information
                         as an addendum to his original declaration:


       I, John Doe #2, certify under penalty of perjury that the following statement is true and

correct pursuant to 28 U.S.C. §1746.

    16) My name is John Doe #2. I am a resident of Prince George’s County, Maryland.

    17) I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland.

    18) I initially gave a declaration about the conditions at the jail on April 9. This is an

       addition to that declaration.

    19) I have not been feeling very well recently. My nose has been stuffy and I can’t breathe

       well. I felt feverish on Monday, but they took my temperature and said it was only 98

       degrees. I don’t think the temperature scanner is accurate though. I think it reads too

       low.

    20) Because the temperature scanner showed my temperature was normal, the nurse told me,

       “you’re alright,” and wouldn’t let me go to medical or get a COVID-19 test. I told them

       that I need medical attention, and they said there aren’t enough beds in medical, it’s full

       over there.

    21) I’m having trouble breathing, but they won’t even give me an inhaler. I’m having

       shortness of breath. I’ve asked for an inhaler, but the nurse told me she won’t give me an

       inhaler unless I’m having an asthma attack. Even though I have severe asthma, the jail

       has not appeared to do anything to specially monitor me.




4
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 24 of 283



    22) We’re still on lockdown for 23 hours per day. Which means I’m on lockdown with my

       cellmate. He is having symptoms too. He lost his senses of smell and taste, but they still

       won’t even test us. They just make us stay in our small cells together all day.

    23) The Court has authorized my release to Pretrial Services. But I haven’t been released yet.

       My attorney and my family say that they have been calling and calling Pretrial Services,

       and they’ve been getting the run-around. It seems like they’re not actually reviewing my

       case.

Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by John Doe #2 on April
17, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to John
Doe #2 on April 17, 2020, and he confirmed its accuracy to me.


                                                    ____cg______________________________
                                                    Claire Glenn, Esq.
                                                    April 17, 2020




5
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 25 of 283




            EXHIBIT 6
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 26 of 283



                                   Declaration of John Doe #3

    I, John Doe #3, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Cristina Najarro on April 9, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is John Doe #3. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-11B, and I have also been housed in the

Medical Unit. I have been detained at the facility since March [redcated], 2020. During this

time, I have observed the following conditions and can make the following representations.

    4) When I first entered the Detention Center, I was placed in the Medical Unit. I have

numerous medical issues, including neck and back issues, I walk with a cane, and I am currently

having kidney issues, including blood in my urine. I was moved from the Medical Unit about

halfway through my thirty-day incarceration, and I do not know why, but it may be because it

was getting more crowded in the Medical Unit.

    5) Since being moved from the Medical Unit, I have put in requests for additional medical

care, but I have not gone back to the Medical Unit. I have only been receiving medication for my

ongoing issues.

    6) I am currently experiencing cold symptoms, such as coughing and sneezing. I try to stay

in my cell as much as possible to avoid getting others sick. However, I do have a cellmate that I

cannot stay away from.



1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 27 of 283



    7) Since returning from the Medical Unit, I have not had my temperature checked at all.

    8) I was given one mask at the jail, and one bar of soap when I arrived. I do not have access

to hand sanitizer or wipes. The correctional officers have gloves, but they also do not have access

to sanitizer. I do not see the unit being cleaned more frequently because of Coronavirus.

    9) I have been receiving information about the Coronavirus from one correctional officer at

the Detention Center. He has given us some information about how to protect ourselves.

    10) There are six phones on my unit. Usually, three to four phones are being used at a time,

and people are standing very close to each other. The phones are not cleaned or wiped down after

use.

    11) Everyone is concerned about the Coronavirus. I am very worried and I am already sick

now. I am just trying to stay away from people and isolate myself.



This declaration was orally sworn by telephone to Cristina Najarro, Esq., by John Doe #3 on
April 9, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
John Doe #3 on April 9, 2020 and that he has sworn to the truth of its contents.


__/s/__________________________________
Cristina Najarro, Esq.
Assistant Public Defender
April 9, 2020




2
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 28 of 283




            EXHIBIT 7
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 29 of 283
Consent given


                                   Declaration of John Doe #4

   I, John Doe #4, solemnly affirm under the penalty of perjury that the contents of the

following paper are true:

   1) I provided the information below in response to a set of questions read to me over the

telephone by Lia Rettammel on April 10, 2020. All responses are based on my own knowledge

and observations.

   2) My name is John Doe #4. I am a resident of Baltimore County.

   3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

December [redacted], 2019. During this time, I have observed the following conditions and can

make the following representations.

   4) I have been fortunate to not have personally experienced any symptoms of COVID-19 up

to this point. However, I have seen 3 inmates leave on this unit so far, and not come back. I do

not know where they went. One was across the hall 3 or 4 days ago, he went to medical, his stuff

is still in his cell. The guy across the way—his cell was within 5 feet of our cell.

   5) After the guy across the hall went to medical. We went on a 23 hour lock down, they

gave us Spray 9 and paper towels. They did not direct us on how to use it.

   6) My cell mate went to medical at 8 o’clock last night and he hasn’t come back. He was

not feeling well he had a headache and stomach ache. When my cellie left last night, the staff

did not do anything to disinfect my cell. I am waiting to get rec-time because that is the only

time I can get cleaning supplies. My rec time changes, I was getting it at 1:30 in the morning,

yesterday I got it at 11 AM, my cellie didn’t come out he didn’t leave the cell all day. He had 2
         Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 30 of 283
Consent given


trays of food in the cell when he left last night at 8 PM. I still have both trays in my cell because

I can’t throw it away until I have rec time.

   7) The unit is on lock down so you can’t interact. You can go outside but you can’t play

basketball, you can’t play cards, they only let out 10 people at a time. They are taking our

temperature twice a day.

   8) We received masks several days ago, which we are told by the CO’s to wear when we

come out. We have not been reissued new masks since the initial masks. We were not trained in

how to place the masks on our faces. We have never been given gloves.

   9) They are staggering the number of inmates that are out. I can’t tell if they are

disinfecting the unit between times that inmates are let out of their cells.

   10) I purchased my soap from the commissary, the bar lasts about every other week. We

sometimes have hot water in the cell—it goes in and out. We have been told to wash our hands

often.

   11) They are telling us not to go into other people’s doorways or put your face into the slots,

they are telling us not to get too close to one another.

   12) When we are out on rec time, inmates are practicing social distancing. When you’re not

on the phone it’s easy to distance yourself, but because you’re only allowed out for one hour,

everyone is trying to make phone calls. They put tape on every other phone—but people ripped it

off. When people are staggering phones, they are about 2 feet apart. It’s up to you to wipe down

phones between people—you can use Spray 9 and paper towels.

   13) There are 2 correctional staff on each shift, last night there were 3 but they were training

on the overnight shift. The staff wear a mask, and wear gloves, they do arm band checks every

shift. I am not aware of whether the staff is getting their temperature checked. They are different
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 31 of 283
Consent given


CO’s every shift and every day. As of this moment I am looking over at the desk and neither CO

has a mask on. They are doing the temperatures now.

   14) We are definitely scared. It’s really bad being locked up. But it’s really bad when you

can’t get come out of a cell for 23 hours I’m really scared now because my cellie has been sick.

You can’t really talk to your family at 1 o’clock in the morning, my kids are asleep. I am

washing my hands frequently, wiping the phones down before I use it, and keeping my distance

right now.

Under penalty of perjury, I, Lia Rettammel, Esq., swear that the above substance of this
declaration was orally shared by John Doe #4 on April 10, 2020 over the telephone, since in-
person meetings are not currently possible due to the COVID-19 epidemic.




/s/
Lia Rettammel, Esq.
Assistant Public Defender
April 10, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 32 of 283




            EXHIBIT 8
           Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 33 of 283



                                   Declaration of John Doe #5

    I, John Doe #5, solemnly affirm under the penalties of perjury and upon personal knowledge

that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Robin Salter on April 9, 2020. At the conclusion of the conversation, this

declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is John Doe #5. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-8. I have been detained at the facility since

March [redacted], 2020. During this time, I have observed the following conditions and can

make the following representations:

    4) I have been diagnosed with asthma, bronchitis, and seasonal allergies. I am

approximately 6 feet 3 inches tall and weigh 285 pounds, which I believe makes my BMI greater

than 40.

    5) Due to Covid-19, the jail has turned off the air conditioning in the units to prevent the

spread of COVID-19 through recycled air. Without circulation in my cell, I have difficulty

breathing which causes me wheeze. I must sleep on my side to be able breath appropriately.

    6) Detainees in the unit were not provided masks or other personal protective equipment

such as gloves until Monday, April 6, 2020. I have heard many people coughing on the unit and,

in the last two weeks, have observed more people going to the medical unit than was typical

prior to that. Usually four to six people go to Medical Unit per day – and not always the same




1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 34 of 283



people. When people return from the Medical Unit, their masks may be on or off. There is no

consistency.

    7) Prior to Tuesday, April 7th, 2020, there was no meaningful social distancing occurring in

my unit. As of late, the staff has started to stress the issue of social distancing.

    8) I am locked in my cell 23 hours a day with one hour of recreation time.

    9) Other inmates deliver food trays directly to the cell without gloves or other appropriate

personal protection equipment.

    10) While recreational time has now been divided, there can only be approximately 10 people

out for recreation at any given time. During this time, people play games around a table with

each other and are frequently within six feet of each other. Other than the division of

recreational time, no efforts has been made towards encouraging or ordering social distancing.

    11) While speaking to my attorney on April 9th, another inmate located two phones away

started coughing. I stopped my conversation and told him to put on his mask.

    12) Correctional officers do not always wear masks either. At the time of this call on April

9th, Officer Zander is not wearing a mask at all. Correctional officers put their masks on when

they leave the command desk to go into the hallway but other than that they do not wear masks

during their shift.

    13) Earlier this week, a Correctional Officer, whom I believe name is Gamble, told inmates

in the unit that there are approximately 77 cases of coronavirus in the jail.

    14) Phone use (the only way to contact the outside world, including my attorney) occurs with

no social distancing. In my unit the phones are approximately a foot to a foot and a half apart

from each other. It is regularly the case that each phone is in use at the same time. People




2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 35 of 283



waiting in line for the phone are not told to social distance and do not stay more than six feet

apart from each other. The phones are not cleaned between uses.

    15) The only time surfaces and areas are cleaned down is when sanitation comes and inmates

are locked down. During the day, as people circulate within the housing unit, no steps are taken

to wipe down shared surfaces.

    16) Detainees have not been provided any personal protective equipment (such as masks or

gloves) or any sanitizing products (such as soap or hand sanitizer) on a regular basis. On

Monday, April 6, 2020, I was given a one-time disposable mask for continuous use. The masks

was not replaced until Tuesday, April 14th.

    17) Inmates with access to funds can buy soap from the Commissary for approximately $4

per bar. However, we are only allowed to purchase one bar per week. Since I shower daily, the

soap is used quickly and barely last to the end of the week.

    18) I fear that I will contract COVID-19 at the jail.

This declaration was orally sworn by telephone to Robin Salter, Esq., by John Doe #5 on April 9,
and April 15, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
John Doe #5 on April 15, 2020 and that he has sworn to the truth of its contents.


____________________________________
Robin Salter, Esq.
Assistant Public Defender
April 15, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 36 of 283




            EXHIBIT 9
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 37 of 283



                                 Declaration of [Declarant #9]

       I, [Declarant #9], certify under penalty of perjury that the following statement is true and

correct pursuant to 28 U.S.C. §1746.

   1. My name is [Declarant #9]. I am a resident of Prince George’s County.

   2. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland. I have been detained here since January [redacted], 2020. I contracted the

       COVID-19 Coronavirus while detained at the jail and have since tested positive for the

       virus.

   3. I have pre-existing conditions of asthma, a prior history of bronchitis, and a seizure

       disease. Since contracting the virus, I have experienced symptoms of fever, sweats,

       fatigue, vomiting, headaches, body aches, heart palpitations and a weird taste in my

       mouth.

   4. I first began to experience symptoms on Wednesday, March 25, 2020, when I started to

       have a bad headache. At that time, I was detained in Housing Unit 9 (H9), in cell number

       [redacted] with a cellmate. By Thursday, March 26, I was sweating profusely, vomiting,

       and too weak to get out of my cell. I told my cellmate that something was wrong and

       asked him to tell the correctional officers (COs) that I needed medical attention. But

       when my cellmate asked the COs for help, they didn’t listen. The COs said I was

       “playing,” and that I would “be alright.”

   5. Because the COs refused to help me, I had to wait until the next shift, eight hours later.

       After shift change, the new COs were afraid to come near me after they heard about my

       symptoms. They told another inmate to put on a glove, come into my cell, and touch it to

       my forehead. So the other inmate did as he was told. He came in and touched my


                                                   1
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 38 of 283



   forehead, which was hot and very sweaty. When the inmate showed the COs the glove

   soaked in my sweat, they finally let me go to sick call.

6. When they first brought me to sick call, the nurse took my temperature and my

   temperature was 101.2 degrees. When I told the nurse about my symptoms, she said,

   “oh, you’ve been here a long time, Mr.[Declarant #9], you’ve been here too long to catch

   the virus.” I kept trying to tell her that something serious was going on, but she wouldn’t

   listen, and just kept saying, “oh, Mr. [Declarant #9] you’ve been here too long to catch it,

   you’re not going to catch it.” She gave me two Tylenols, and sent me back to H9.

7. Between Thursday, March 26, and Saturday, March 28, I was brought back and forth

   between H9 and the medical unit every day. On Friday, I went once. On Saturday, I

   went three times that day. The first time, I saw the nurse. The second time, I saw the

   male doctor. And the third time, I saw the nurse and she called the female doctor, who

   told her to keep me in the medical unit. It costs $4 each time you go to sick call. Each

   time I came to sick call, they would take my temperature and send me back to H9. I

   started getting Tylenol regularly on the housing unit. I kept trying to tell the jail staff that

   my body was over-heating and I was having serious symptoms, but no one would take me

   seriously. Sometimes I was too weak to even get out of bed.

8. During this time that I was having symptoms and going back and forth to the medical

   unit, the jail still did not provide me with a mask or gloves or any supplies for cleaning or

   sanitizing. They just sent me back to the housing unit without anything to protect myself

   or other inmates. I decided to self-quarantine as much as possible and only left my cell to

   get my food trays. No one told me to do this, I just did it because I was trying to protect

   everyone else as best I could.


                                              2
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 39 of 283



9. While I was detained on H9, they never gave us information about the COVID-19

   Coronavirus, how it spreads, or how we could protect ourselves. I learned about the virus

   from talking to other inmates and from the news. I saw on the news that you’re not

   supposed to gather in groups or be close to other people. So when they told me to line up

   for medicine, I wouldn’t get in line. I would sit at the table and wait for the line to die

   down. When the COs saw me do this, they yelled at me to get in line, and when I

   refused, they sent me to my cell as punishment.

10. While I was detained on H9, protective gear such as gloves and masks and sanitizing

   products were never provided to inmates. We asked for gloves and they told us we

   couldn’t have gloves; they told us we had to use our bare hands to clean our cells. They

   also never gave us masks, but I didn’t specifically ask for a mask because someone got

   sent to “the hole” over not getting a mask. This guy on my unit asked for a mask and the

   COs said he couldn’t have one, so he pulled the collar of his shirt over his face. When he

   refused to take his shirt off of his face, they called in a signal and had him sent to the hole

   and I never saw him again.

11. On my third trip to the medical unit on Saturday, March 28, they finally moved me to the

   medical unit, where they detained me in isolation cell number [redacted]. Only after they

   moved me to the medical unit did they give me a thin paper mask. I have had to use that

   same dirty little paper mask since then, as they have not yet given me a replacement.

12. I was in isolation cell number [redacted] between Saturday night on March 28 and

   Friday, April 3.

13. On Friday, April 3, they moved me to the ten-man cell of the medical unit, where I am

   currently detained in a single room with eight other individuals who have COVID-19.


                                             3
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 40 of 283



   Some of the other men in this cell were working on the kitchen unit, preparing the meals

   for the whole jail, when they first got sick.

14. When they moved us from the isolation cells to the ten-man cell, they forced us to clean

   our own isolation cells before leaving. They gave us gloves, masks, and bleach for

   cleaning the toilets, sinks, and anything we touched. They also forced me to clean other

   isolation cells, including isolation cell number [redacted], where the first COVID-positive

   woman had been detained.

15. In the medical unit, I was not able to use the phone until Saturday, April 4. I had been

   asking all week to speak to my attorney, but they wouldn’t let me out of the isolation cell

   to use the phone. I couldn’t communicate with anyone. When I would ask to use the

   phone to call my attorney, the COs acted like it was a joke and would laugh at me.

16. Then when they moved me to the ten-man cell on Friday, April 3, I tried to use the phone

   that’s in our cell. But my PID number had been shut off, so I couldn’t make any calls.

17. The jail is simply not protecting any of us. They tell us to be clean with soap and

   hygiene, but they don’t give us any hygiene products. It took four or five days before

   they gave me a hygiene kit in the medical unit. Before then, I had no soap, toothbrush,

   toothpaste, or deodorant to keep myself clean. I asked them many times, but the COs

   would play with us and tell us we didn’t need a hygiene kit. Finally the nurse went to the

   Sergeant and told him what was going on, and the Sergeant got us our hygiene kits. They

   gave us the hygiene kits for free because we’re on the medical unit. But on the housing

   unit, the hygiene kits cost about $9.

18. I also have not been allowed to use the shower since being moved to the medical unit. I

   have not had a shower in nearly two weeks, not since Thursday, March 26. Instead, I


                                              4
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 41 of 283



   have been forced to wash myself as best I can in a dirty, mildewed sink. In the isolation

   cell, I had a bar of soap for myself, but now in the ten-man cell I have to share the sink

   and bar of soap with the other men in here. We have been provided no liquid soap, no

   hand sanitizer, no disinfectant. Some of the men in here still have not been provided a

   toothbrush or toothpaste.

19. In the ten-man cell, we have asked for cleaning supplies. This cell is messed up. There’s

   lint balls and tissues and paper towels on the floor. There are spiders and centipedes, one

   guy just killed another spider while I’m talking to you on the phone. And our trash is

   piled up in bags that they won’t take away since we’ve been over here. The COs refuse

   to get close to us and they say that anything that goes in, can’t come back out. They just

   gave us a spray bottle yesterday, but they won’t give us anything else for cleaning.

20. In the medical unit, the COs also won’t give us fresh water, juice, or ice. We are told if

   we are thirsty, we have to drink water from the dirty sink, even though we have no

   cleaning supplies to clean the sink and everyone has to use it to clean themselves.

   There’s an orange water cooler in here with us, but it’s empty because the COs refuse to

   fill it with ice and clean water.

21. Some guys on the unit seem to have the virus, but they are scared to get tested, because

   they don’t want to get stuck in the medical unit like I am. They’d rather just let their

   bodies fight it off.

22. It feels like the COs look at us like we’re going to die soon, so it doesn’t matter how they

   treat us. If I survive this, I will have to live with this the rest of my life.

23. On Friday, April 3, my bond was paid. I want to be released. But they won’t release me

   until they decide I’m no longer contagious.


                                               5
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 42 of 283



   24. I provided the foregoing information over the telephone to Claire Glenn. On April 7,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.

Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #9] on April
7, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #9] on April 7, 2020, and he confirmed its accuracy to me.


                                                     ___cg_______________________________
                                                     Claire Glenn, Esq.
                                                     April 7, 2020




                                                 6
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 43 of 283



              On April 15, 2020, Declarant #9 provided the following information
                         as an addendum to his original declaration:

       I, [Declarant #9], certify under penalty of perjury that the following statement is true and

correct pursuant to 28 U.S.C. §1746.

   25. My name is [Declarant #9]. I am a resident of Prince George’s County, Maryland.

   26. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland.

   27. I initially gave a declaration about the conditions at the jail on April 7. But I wanted to

       give a second declaration because there have been ongoing issues in the way they treat us

       at the jail.

   28. I am COVID-positive and was detained on the medical unit starting March 28. April 11,

       seven of us who were COVID-positive and detained in the ten-person cell of the medical

       unit were moved to housing unit 6 (H6).

   29. To my knowledge, there are seven of us with COVID on H6, three more with COVID

       who stayed behind in the ten-man cell in the medical unit, and four more who, as of April

       11, were in the medical isolation cells with green stickers on their doors, which means

       they tested positive for COVID too (three men and one woman). That’s fourteen of us

       total. There are also at least two others in isolation without green stickers on their doors.

       I heard that one of them refuses to take the test for COVID. While we were leaving the

       medical unit, the COs were bringing two more inmates into the medical unit. I do not

       know whether they have COVID or not.

   30. I do not feel safe on H6. They don’t even have a CO in the housing unit with us. There’s

       a CO in a chair in the sally port and another CO in the command center bubble. But if

       something were to happen to one of us, I don’t know how long it would take to get

                                                 7
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 44 of 283



   someone’s attention or get medical attention. There’s a CO in the sally port right now,

   asleep in his chair.

31. We have call buttons in our cells that buzz and turn on a microphone that we can use to

   get the attention of the CO in the command center bubble. But I have a seizure disease.

   If I were to have a seizure, I wouldn’t be able to push the button. No COs are in the

   housing unit, so no one would hear what was going on. I’m afraid that if I have a seizure

   in here, no one will hear it and I will die. The COs buzz into my cell to ask if I’m alright

   every hour or so. They do this 24-hours per day, even when you’re trying to sleep.

   Sometimes, you can call them back and let them know you’re trying to sleep. It depends

   on the CO though. Sometimes they’ll let you sleep and not buzz you for a few hours,

   other COs will keep buzzing you every hour. In my opinion, this is not an adequate way

   for the jail to make sure we’re safe and healthy. On one hand, if I were to have a seizure,

   it could still be an hour or more before anyone knew that I needed medical attention. On

   the other hand, this system interferes with my ability to get restful sleep.

32. They’re not really doing anything to protect us in here. When they moved me from

   medical to H6, they forgot to bring my medication over. So I didn’t get my seizure

   medication on time that first night. I couldn’t go to sleep, because I didn’t feel right

   without my medication. The next morning, they gave me my medication that I was

   supposed to take the night before. They told me I should just take it in the morning

   instead, but that’s not the right schedule for my dosage. I don’t feel comfortable when

   I’m not able to take my medication when I’m supposed to take it, I don’t know how that

   might negatively impact my health.




                                             8
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 45 of 283



33. Around 3:00am on April 12, a CO came in to bring us our breakfast trays. At that time,

   [another inmate, redacted] told the CO he’d been having a bad nose bleed. When I asked

   him about it, [redacted] shouted to me that it had been bleeding a while, for five to ten

   minutes. There was blood on the floor, blood in toilet paper, and [redacted] showed all of

   this to the CO. The CO called the nurse, and the nurse said to just take care of it and

   clean everything up. They didn’t give [redacted] any medical attention. The doctor has

   still never been down here, and talking to the nurses is like talking to a door knob – you

   just get no response.

34. On April 11, before I left the medical unit to go to H6, I asked the nurse to take my

   temperature with the thermometer that goes in your mouth. At first, she refused to do it. I

   explained that I didn’t want to have my temperature taken with the scanner thermometer,

   because it’s not accurate. The last time she took my temperature with the scanner, it said

   I had a temperature of 93.5 degrees, which just did not seem right. So I made her do it

   over, and the second time, the scanner showed I had a temperature of 97.3 degrees.

   Which seemed more accurate, but I don’t know. Because of that, I just don’t trust the

   scanner at all. After I explained this, the nurse took my temperature with a thermometer

   in my mouth, and I got a reading of 98.3 degrees.

35. Everyone else in the ten-man cell saw all of this happen. And so then everyone else said

   they wanted the thermometer that goes in your mouth too. But the nurse was trying to

   rush out, she wanted to do our temperatures with the scanner. She went and got the

   Sergeant, because we were complaining, and we told the Sergeant that we value our

   health and want reliable temperatures taken, since this is the only medical monitoring

   we’re getting. But the Sergeant said, look, the nurse “has kids.” Well, we have kids too.


                                             9
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 46 of 283



   And this is our health we’re talking about. They ended up saying we could either get our

   temperatures taken with the scanner, or not have our temperatures taken at all, even

   though the nurse had the mouth thermometer right there with her. Some people got their

   temperatures taken with the scanner, some people refused on principle. And at first, the

   nurse wasn’t even going to give food trays to the guys who refused.

36. I have requested to see the doctor every day since Sunday, April 12, since I’ve been on

   H6. The doctor has not come to H6 once since we’ve been moved here.

37. We still don’t know when we’re leaving either. Not even my attorney has been told

   when I’m leaving. One of the COs said that the new plan is that all of us who have been

   moved to H6 are going to be kept here for seven days. But I haven’t been able to get any

   confirmation of that with the doctor or any medical staff, and the COs don’t always seem

   to know what’s going on. When I’ve asked the nurse, she simply won’t respond to my

   questions.

38. In H6, there is also black mold in our cells. There’s mold on my door, on the ceiling of

   my cell, and on the wall by the sink in my cell. There’s mold that is black, and some that

   is green. Other inmates on H6 have told me that there’s mold in their cells as well, and

   I’ve seen the mold inside of one other inmate’s cell. We told one of the COs about the

   mold, but he is not very high-ranking, and I don’t know if he’s done anything. I haven’t

   been able to file a grievance. I asked for a grievance form, but they won’t give one to

   me. Because they won’t accept anything we’ve touched. So we can’t write mail, we

   can’t write grievance forms, nothing like that. If we complain, the CO says we can’t

   have a grievance form and we have to wait until the Sergeant comes around. But the

   Sergeant has never come onto our unit. The only time I’ve seen a Sergeant since we’ve


                                            10
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 47 of 283



       been moved onto H6 is one time, when a Sergeant came into the command center bubble,

       and even then he said he wasn’t the Sergeant for our zone, he was just checking on the

       COs.

   39. I provided the foregoing information over the telephone to Claire Glenn. On April 15,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.

Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #9] on April
15, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #9] on April 15, 2020, and he confirmed its accuracy to me.


                                                     ___cg_______________________________
                                                     Claire Glenn, Esq.
                                                     April 15, 2020




                                                11
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 48 of 283




            EXHIBIT 10
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 49 of 283



                                Declaration of [Declarant #10]

       I, [Declarant #10], certify under penalty of perjury that the following statement is true

and correct pursuant to 28 U.S.C. §1746.

    1. My name is [Declarant #10]. I am a resident of Prince George’s County, Maryland.

    2. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland. I have been detained here since September [redacted], 2019. I contracted the

       COVID-19 Coronavirus while detained at the jail and have since tested positive.

    3. I have pre-existing conditions of high blood pressure and seizures.

    4. Before being moved to the medical unit, I was in housing unit 17 (H17), the work unit.

       We are the guys who work in the kitchen and the sanitation guys, who walk around and

       get the trash, mop the hallways, clean the staff bathrooms, etc. The guys in the white

       uniforms, like me, work in the kitchen fixing food for the inmates and the officer dining

       room (ODR).

    5. This outbreak has occurred on our unit, but the whole thing has been hush-hush. When

       the kitchen workers were first exposed, I noticed guys starting to get sick one at a time.

       This was around March 29. A couple days after that, guys start going to sick call three at

       a time with symptoms. It costs $4 to go to sick call. They started going to medical and

       some of them didn’t come back. Then medical started coming to our housing unit. On

       Tuesday, March 31, they came and told everyone, “go to your cells, we’re going to open

       the cells one floor at a time.” They made us line up back to front, with no space between

       us, and they took our temperatures one by one. Everyone with a high temperature was

       pulled from the line, and everyone with a low temperature was sent back to their cell. At




1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 50 of 283



       that time, I had a low temperature, so they kept me in the housing unit. Still, they didn’t

       tell us why they were doing this.

    6. Then one day, we came to work, and there were buckets and a pile of rags waiting for us.

       The kitchen manager said that we all had to wipe down the entire kitchen – all of the

       handles, the tables, the break room, the handrails, the ovens, the freezers, everything. At

       the time, we didn’t know what was going on. No one told us why this was happening.

       While we cleaned, we wore the gloves we prepare the food with, but they didn’t give us

       masks. They didn’t tell us why, they just gave us the buckets and rags and told us to

       wipe down everything. I believe that was on Wednesday, April 1.

    7. The whole time I was on the housing unit, they never distributed any protective supplies

       or cleaning supplies. The only people who had gloves and masks were the COs and the

       nurses. We asked for gloves and masks, but we were told we weren’t allowed to have

       them, that they were only for the staff, not for inmates.

    8. They never gave us any warning or any memorandum in our housing unit saying what

       was going on, what Coronavirus is, what you can do to protect yourself, what the

       symptoms are. We never saw one memorandum in our whole housing block. We were

       never told to stay six to ten feet away from people. Nothing. Of course, every time

       there’s a change to the phone system or the commissary system, we get a memorandum.

       But they never gave us a memorandum about Coronavirus.

    9. On Wednesday, April 1, and Thursday, April 2, I had a healthy temperature and no

       symptoms. But on Friday, April 3, I started to have symptoms. I could feel aches in my

       spine and kidneys, and my body had fevers and chills. One minute I would feel like I’m

       freezing, and the next I’m heating up and my forehead is sweating. I also had diarrhea.



2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 51 of 283



       And when I would drink liquids, my eye sockets would hurt. I started feeling shortness

       of breath. My nose was running, and I had a terrible headache. I told my cellmate,

       something is not right. I know my body, I’m not feeling right.

    10. At lunchtime on April 3, when they lined us up to take our temperatures, mine was 100

       degrees. I told the nurse I wasn’t feeling right. But she told me, “you’ll be alright,” and

       left. At around 5:00 p.m. or 6:00 p.m., I started to have real difficulty breathing and my

       body was really aching and causing me a lot of pain. They told me to hold on and wait

       until the medical staff returned at 9:00 p.m. So I had no choice but to wait. That

       evening, when the medical staff came back again to take everyone’s temperature, mine

       was 104 degrees. They made me step to one side, along with four other guys, and then

       we all went to the medical unit around 11:00 p.m. They kept three of us, and sent two

       back to the housing unit.

    11. At the medical unit, they put me in isolation cell number [redacted]. The isolation cell

       they put me in has mucus and blood dried all around the walls, 360 degrees. I wish you

       could come and take pictures of it. When I say mucus and blood on the walls, I mean it –

       thick yellow, some green, some yellow with red blood in it. I can also tell someone was

       bleeding in that isolation cell, because there is blood all along the floor under the bed. I

       could smell the bleach from where they cleaned the sink and toilet, but they didn’t even

       mop the floor. And I had to sleep in there and live in there. I asked to be moved to a

       different isolation cell, but the COs told me, “you put yourself in this situation, so you

       need to deal with it.”

    12. For the first three hours, they made me sit in the isolation cell without any linens. I kept

       asking for sheets and blankets, and I had to kick my cell door just to get their attention. I



3
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 52 of 283



       told them that I was very cold and feeling very sick, and that I just wanted linens so I

       could go to bed. Finally, after about three hours, they give me linens, but they were dirty.

       The sheets were stained with big yellow drool stains. I asked for clean sheets, but they

       wouldn’t give me new sheets. So I put the stained end of the sheets toward the foot of

       my bed, so at least they wouldn’t be near my face.

    13. On Monday, April 6, they moved me to the ten-man cell in the medical unit. When I left

       the isolation cell, they made me clean it. They told me everything I had touched had to

       be sprayed down and wiped down. So I did, even though they didn’t give me gloves.

    14. When they moved me out of the isolation cell to the ten-man cell, the COs also had me

       put my sheets in a red bag labeled “hazardous.” Then when I went over to the ten-man

       cell, they told me they weren’t going to give me fresh sheets after all. They made me

       come back and pull my dirty sheets back out of the red hazard bag, even though there was

       other contaminated stuff in there. And those are the sheets I’m still sleeping in now.

    15. When they moved me from the isolation cell, they gave me my first bar of soap since I’d

       been in the medical unit. They also gave me my first fresh pair of drawers and t-shirt

       since Friday, but I haven’t gotten fresh clothes since then. I’m still wearing the same

       drawers and t-shirt since April 6. It’s embarrassing. They won’t let us shower, either.

       We have only one working sink, and I’m sharing it with everyone in here. There are

       currently ten men in this cell, the maximum. We’ve all got to take turns washing up in

       that one sink. Although they gave me a bar of soap on April 6, I didn’t get a toothbrush

       or toothpaste until April 9. I requested it and requested it, but I didn’t get it. I didn’t

       have any toothbrush or toothpaste between April 3 and April 9. And now when I brush




4
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 53 of 283



       my teeth, my gums bleed a lot. I spit into the toilet, because there’s so much blood when

       I brush my teeth.

    16. We’re in the medical unit, but there’s nothing medical or sanitary about this.

    17. In the ten-man cell, we don’t have access to liquid soap or hand sanitizer or other

       sanitizing cleaning products. All we have are little worn-out paper face masks. They’re

       light blue and very thin paper. I’ve had the same facemask since Friday, and we’re all

       breathing the same air. We’ve asked to be able to clean the bathroom in the ten-man cell,

       and they did give us a spray bottle and paper towels, but they didn’t even give us gloves,

       so we’ve had to clean it with our bare hands. They also refuse to give us a broom,

       because they say we’d have to then keep the broom in our cell, because nothing that goes

       in can come out. So there’s dust and hair balls all around the floor in our cell.

    18. I’ve had the same mask since Friday, April 3. I’ve been coughing and sneezing into it,

       and it seems really dirty. When the nurse came by on April 6, she told us to put our

       masks back on so she could give us our medication. I asked for another mask, because

       I’ve been coughing and sneezing into mine so much. But she told me I can’t get another

       mask. I’ve been wearing the same mask since the jail first gave it to me on April 3.

    19. On April 8, I tried to wash my mask because it was getting so dirty. I very gently washed

       it with soap and water in the palm of my hand. I had to be very gentle, because otherwise

       it would tear apart. I don’t know if that sanitized the mask or not.

    20. On April 8, I also started having a problem with my eye. It was a large bump, about the

       size of a piece of corn, that grew large and started discharging into my eye. It’s red and

       very painful. I asked the nurse to examine it when she came to bring our food trays and

       medicine, but she told me, “that’s not my problem.” I asked for some antibiotics. But



5
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 54 of 283



       she said no, that I just needed to hold a washcloth to it and wait. I asked for a clean

       washcloth, but the nurse told me I couldn’t have another washcloth. I still haven’t had

       my eye examined, and the only washcloth I have is the one I use to clean my whole body

       in the sink, since we don’t have any access to showers.

    21. The only medical attention I receive is getting my temperature checked every day. They

       haven’t given me Tylenol, the only medication I’ve been receiving is my regular blood

       pressure medication. They’ve tried to give me my seizure medication too, but I’ve

       refused it. I’ve lost my spirit, sort of given up, being in this situation. They have never

       checked my pulse oxygen levels. I don’t know if my oxygen levels have been low or are

       low now. They have never checked my blood pressure, even though they know I take

       blood pressure medication.

    22. This morning, the nurse came to take our temperatures with the digital scanner

       thermometer. I told her I don’t want my temperature taken with the scanner, it doesn’t

       seem very accurate. I asked to have my temperature taken with the regular thermometer,

       put under my tongue. But the nurse refused. So I didn’t get my temperature taken today,

       and at first, the nurse wouldn’t give me a food tray either because I was being “difficult.”

       I asked for her name so I could report this to my lawyer, and after that, she came back,

       gave me a food tray, and then slammed the door as she left.

    23. When we really need something, the staff will open the door, and throw stuff at us

       through the door. It makes me feel like an animal. There’s also a pile of trash building

       up inside of our unit, which they won’t take away. There are fumes from guys getting

       sick in those trash bags, there’s spit on top of it and in it, and the trash is just closed in

       here with us. I understand, I have a disease. But it’s not like I volunteered for this.



6
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 55 of 283



    24. I haven’t asked for a grievance form since I came to the medical unit. First, if you ask for

       a grievance form, they might not give you one at all. And second, if you even ask for a

       grievance form, they know you’re trying to report them. I’m too afraid of retaliation by

       the COs to ask for a grievance form from in here. Things are bad enough as it is. The

       COs know that we don’t want to go back to the isolation cells, because the conditions are

       so bad there. I’m afraid if I even ask for a grievance form, they’ll just send me back to

       the isolation cell. I know I don’t want to go back there.

    25. There are going to be more people with the virus coming down to the medical unit. It’s

       just a matter of time. There’s going to be many more. This is just the beginning. Some

       people are trying to hide their symptoms, because they don’t want to be punished in the

       medical unit. People are punished when they go to medical isolation, they’re told “they

       put themselves in here.” So a lot of people are just trying to tough it out, but it’s

       spreading it. My cellmate was sneezing and coughing when I left him. I’ve seen people

       in the kitchen unit sneezing as they prepare food. I’ve seen some people pushing food

       carts and distributing trays without gloves. The COs have even taken over kitchen duty.

       On Thursday, April 2, they announced over the loud-speaker that we would be given

       notice when we could return to work. They told us it was because Coronavirus was

       spreading in the kitchen unit and they didn’t know if the whole unit might be infected.

    26. When I was still on the housing unit, and seeing guys leaving the kitchen unit for the

       medical unit, I called my son and told him what was going on. But after I told my son

       what was going on, the next time I tried to use my phone, it said the PID number didn’t

       match. I checked my account, and there’s money on my phone account. So they must

       have deactivated it. I wasn’t able to use my phone for over a week. You were the first



7
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 56 of 283



       person on the outside I could speak to, and that’s only because another inmate let me use

       his phone account to talk to you about what’s been going on in here. Then they finally

       reactivated my phone account on April 9.

    27. I’m trying to tell my story to make things better for the wave of people about to come

       through here, because there’s going to be a wave of people, you better believe that. I

       want to share any information I can to help. Because the things we’re going through are

       not right. I want my voice to be heard. Because this is not right.

    28. I provided the foregoing information over the telephone to Claire Glenn. On April 11,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.


Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #10] on
April 11, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #10] on April 11, 2020, and he confirmed its accuracy to me.


                                                     ___cg_______________________________
                                                     Claire Glenn, Esq.
                                                     April 11, 2020




8
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 57 of 283




            EXHIBIT 11
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 58 of 283



                                 Declaration of [Declarant #11]

       I, [Declarant #11], certify under penalty of perjury that the following statement is true

and correct pursuant to 28 U.S.C. §1746.

    1. My name is [Declarant #11]. I am a resident of Prince George’s County.

    2. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland. I have been detained here since March [redacted], 2020. I contracted the

       COVID-19 Coronavirus while detained at the jail and have since tested positive for the

       virus.

    3. I have pre-existing conditions in that I am anemic.

    4. My symptoms first began at the end of March, and by March 31, I was feeling really bad.

       At that time, I was on housing unit 10 (H10) in cell number [redacted]. My symptoms

       were a headache, fever, chills, runny nose, and heavy sweating.

    5. That same day, I had a bond hearing. I was given a $1,000 bond with the option of

       paying ten percent to the Court, and my bond was paid shortly after. Although my

       symptoms were bad, I was scared to go to the medical unit, because I wanted to get out

       before they could lock me in isolation.

    6. When I still wasn’t released by April 1, however, I was too sick and had to request a sick

       call. It normally costs $4 to go to sick call. They took my temperature, and my

       temperature was around 103 degrees. They gave me Tylenol and a mask, but nothing

       else was done. They took me back to my housing unit and I just had to wait.

    7. I kept the mask they gave me in medical on my first sick call. I brought it back to the cell

       with me. They told me I could keep my mask, because they knew my roommate was in

       medical. No other inmates on H10 had a mask. I noticed that some of the officers started



1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 59 of 283



       wearing masks, but no masks were distributed to inmates. No gloves were distributed

       either. I didn’t ask for a mask sooner, because I didn’t know that my roommate was sick

       like that. No one told me what was going on.

    8. At some point, they posted a little poster on the wall about the Coronavirus, in Spanish

       and English, but I never read it. It is up on the wall near the door where you enter H10.

       If you don’t know it’s there, you never would see it. I didn’t read it, because I didn’t

       know it was there at first. I didn’t see it until I started leaving to go to sick call. They

       didn’t make any announcement or anything telling us about it, and the jail was being

       locked down more and more at that time. It was like the jail was going through a state of

       panic, like they didn’t know what to do and were trying to cover things up.

    9. On April 2, I came back to the medical unit and my temperature was only 100 degrees.

       By then, my other symptoms were not as bad and I was feeling a little better. I had been

       sweating really bad all night and I think I sweated out some of the fever.

    10. I went back and forth from the medical unit three times before they finally took my

       symptoms seriously and put me in isolation. The medical staff didn’t take me seriously

       until my second visit on April 2. I told them that my cellmate had been in the medical

       unit for six days. That’s when they looked into things and realized that my cellmate had

       tested positive, so they had to test me too.

    11. On April 5, my test came back positive. I now have to stay here for fourteen days, until

       they say I’m no longer contagious.

    12. Until April 6, I was still wearing those same clothes I was sweating in, for five days.

       They didn’t give me clean clothes until April 6, and they haven’t allowed any of us to

       take a shower.



2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 60 of 283



    13. My cellmate on H10 had been moved into my cell, number [redacted], on March 24 or

       25. Before that he was in cell number [redacted] with someone else, whom I haven’t

       seen getting tested in medical. My cellmate was feeling sick when they moved him, and I

       remember he first went to medical on March 26. He went back and forth between

       medical for three days, twice every day, until they finally kept him on his second visit on

       March 28.

    14. When I first got moved to the medical unit, they put me in isolation cell number

       [redacted]. At first, they didn’t give me anything to clean myself with. The only things I

       had in the isolation cell were a mask, a mattress, a blanket, two sheets, and a towel and

       washcloth. They finally gave me a cup, toothbrush, toothpaste, and a bar of soap on

       April 3, sometime that night.

    15. They gave me this soap in the medical unit, but on the regular housing units you have to

       buy soap from the commissary. They give you three small bars when you come in, but if

       you need more, you have to buy it. I don’t know if it’s antibacterial soap or not, it’s just

       a bar of soap.

    16. I’m was in the isolation cell until sometime in the morning of April 6. I don’t know what

       time, because they won’t let anyone see the clock. But sometime in the morning, they

       moved me to the ten-man cell in the medical unit. There’s eight of us in here, all washing

       out of the same sink. Actually, now there’s nine, while we were talking on the phone,

       they just added another guy.

    17. In the medical unit, I have no access to liquid soap or hand sanitizer, and I haven’t been

       able to use the shower to clean myself. They only gave me a little paper facemask that




3
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 61 of 283



        I’ve been using since my first visit to medical. But I read in the newspaper that these

        little paper masks are no good for protecting against the virus

    18. When they moved me from the isolation cell to the ten-man cell, they forced me to clean

        up my isolation cell first. That was the only time they gave me gloves, to clean my

        isolation cell. The isolation cells have mucus, feces, blood, old food, urine, spit,

        everything you can name on the walls. They gave us paper towels and bleach to clean the

        isolation cells, and told us to wipe down the sink and toilet with that, and anything we

        had touched. But everything else in there is the same. Someone should come and take

        pictures of these cells, they’re disgusting.

    19. The ten-man cell is better, but it’s still unsanitary. It’s dusty and there’s spit on the walls.

        There’s spiders and other bugs. It’s nasty. There’s piles of dust under the beds. It hasn’t

        been cleaned since god knows when. On April 6, they gave us a spray bottle with some

        water solution in it and paper towels to clean, but that’s nothing to actually sanitize, it’s

        useless. My breathing was better in the isolation than it is in here.

    20. Everybody in the ten-man cell is asking for something that we’re not getting. And we’re

        in here because we have medical problems. We’re asking for bigger portions of food, but

        they say they can’t do it or just ignore us. We ask for fresh water and juice and Gatorade,

        but they’ve given us none of that. Anything fresh, we don’t get, and when our food trays

        come, the food is cold and stiff. We ask for showers, but they say we can’t take a

        shower. They tell us to wash in the sink, but there’s just one sink that all nine of us have

        to use. They gave me one bar of soap, but not everyone in here with me even has a bar of

        soap. Some guys don’t have toothbrushes or toothpaste either, some say they haven’t had

        a toothbrush or toothpaste in a week. We’ve got the same clothes on for five or six days,



4
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 62 of 283



       the same underwear for five or six days. I’m still wearing the same drawers since

       Thursday, and they look nasty. They’re turning black.

    21. There’s a pile of trash right now in the ten-man cell right next to the empty water cooler.

       It’s supposed to be a water cooler for us, but it’s empty. They’re scared to come and

       refill it, they’re scared to even come and get the trash. They treat us like animals, like

       they’re afraid to come near us. And anything they do give us, they throw to us like we’re

       animals, like we’re nothing.

    22. My bond is paid and I want to be released. They say I have warrants, but they won’t

       serve me with the warrants, because I have Coronavirus. So I just have to sit here and

       wait. They haven’t shut down my PID number, so I can still use the phone. But there are

       other guys in here who have had their PID numbers shut down, so they can’t even make

       phone calls. They have to use my PID number to make a call.

    23. I provided the foregoing information over the telephone to Claire Glenn. On April 7,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.



Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #11] on
April 7, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #11] on April 7, 2020, and he confirmed its accuracy to me.


                                                      ____cg______________________________
                                                      Claire Glenn, Esq.
                                                      April 7, 2020




5
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 63 of 283



             On April 13, 2020, Declarant #11 provided the following information
                         as an addendum to his original declaration:

       I, [Declarant #11], certify under penalty of perjury that the following statement is true

and correct pursuant to 28 U.S.C. §1746.

    24. My name is [Declarant #11]. I am a resident of Prince George’s County, Maryland.

    25. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland.

    26. I initially gave a declaration about the conditions at the jail on April 7. But I wanted to

       give a second declaration because there have been ongoing issues in the way they treat us

       at the jail.

    27. On Saturday, April 11, they moved me from the medical ten-man cell to housing unit 6.

       They moved six other people too. All seven of us have our own cells here on H6. They

       have us spread out throughout the whole unit.

    28. On Sunday, April 12, around 3:00am, my nose started bleeding. I got up to get my

       breakfast tray and have my temperature taken, and my left nostril was feeling funny and I

       noticed it started to bleed. My cell is very dry, and when I breathe in the dry air, it makes

       me feel short of breath. When my nose started to bleed, I used my buzzer to call for help

       and told the CO what was going on. The CO called me back maybe 20 or 30 minutes

       later, and told me the nurse said just to clean myself up, that I was “healing up.” I asked

       the CO, “healing up from what?” and the CO said “I don’t know.” It didn’t make sense

       to me. I asked for the nurse’s name, and the CO said he didn’t know. I asked for the

       CO’s name, and he wouldn’t give it to me.

    29. Then around 5:30pm, the nurse came around, and I told the nurse that my nose was still

       bleeding. I had been keeping a tissue stuffed up in my nose, and I pulled it out to show it

6
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 64 of 283



       to her. She ignored me, and just said, “let me take your temperature, let me take your

       temperature.” I kept asking her about my bleeding nose, I asked her if she saw the blood

       on my tissue and if she could do anything to help me. And she just continued to ignore

       me. I saw her write on her clipboard, “blood on tissue,” or something like that, but she

       didn’t even acknowledge me.

    30. I complained to the CO about it, and he said that it was about to be my rec time anyways.

       So when they let me out for my rec time, I called you to tell you what had happened and

       that my nose was still bleeding. That was around 7:00pm. You told me that you would

       speak to your friend who is an ER doctor, and ask him what he thought about it. You

       told me that you would call the nurses’ station and also call me back if there was any sort

       of emergency.

    31. Then around 8:30pm, the COs told me that you had called back and asked to speak to me.

       I told them that you’re my attorney and they needed to let me out so I could call you back

       right away. I told them that there’s a client-lawyer privilege, and I have a right to be able

       to talk with you. But the CO told me the paperwork says I only get to come out of my

       cell for one hour per day and nothing more, no matter what. I tried to explain to them

       that when you called, it was because you really needed to speak to me right away. I told

       them that they were violating my rights in not letting me speak to you. But the COs said

       they couldn’t let me out to talk to my lawyer, that it was against the rules, and I was

       going to have to wait until my one hour of rec time to talk to you.

    32. Then this morning around 9:20am, they told me that you had called again and asked to

       speak to me. But they still wouldn’t let me out to speak to you. Again, I told them that I

       needed to talk to you. I tried to explain to them. It wasn’t until around 12:30pm that they



7
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 65 of 283



       let me out for my one hour of rec and I could finally call you. One hour of recreation

       time is all I get. So if this phone call takes a long time, I might not have time to shower,

       clean my room, or call my grandma and my cousin. I try to call my grandma every day.

       Whenever my hour is up, they’re going to make me go in my room. And if I don’t go,

       they’re going to call the ERT squad on me or cut my phone number off entirely. The

       ERT is the emergency response team. When they come in, it’s six or seven very

       muscular guys, they come in and tell you to get on the ground. And if you don’t get on

       the ground fast enough, they spray you with pepper spray or grab you and slam you down

       to handcuff you.

    33. It’s like we’re being punished for having this disease. The way they treat everyone, I feel

       like we’re being punished for having COVID-19. There’s no way they should be

       denying me the ability to speak to my attorney. And the nurses that come in act like they

       don’t want to deal with me, they don’t want to get close to me, they don’t want to treat

       me. They just want to take my temperature and then get away as fast as possible. I told

       one of them this morning, look, I just want you to do your job.

    34. They’ve been giving me a Claritin pill, they never told me why. I guess it has to do with

       my symptoms. Sometime the nurses give it to me, sometimes they don’t. When they

       don’t and I ask about it, they tell me they just forgot. They started giving me Claritin

       when I first started having symptoms, before they tested me for COVID and before I

       tested positive, when they told me I didn’t have COVID and it was something else.

    35. Some of the guys in H6 with me have been on quarantine for almost fourteen days. But

       we don’t know what’s going on. We don’t know the policy. We don’t know when we’ll




8
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 66 of 283



       be released, how long we have to stay here. The medical staff and COs act like we don’t

       have a right to know what’s going on with our own bodies. It’s like we’re lab rats.

    36. They also haven’t given us any cleaning supplies since we got to H6. I also have been

       using the same sheets since April 2, and they have not been washed since then. There’s

       nothing to read – to bibles, no books. It’s like they’re trying to drive us crazy in here, in

       solitary confinement. There has been no psychologist or psychiatrist coming to see us

       either. The only time someone comes in here is when it’s time to eat. The nurse will

       come in with the CO who brings our food. Other than that, no one comes in here.

    37. We don’t have a clock, so it’s hard for me to even know the exact time or know exactly

       how long things are taking. But since they brought us to H6, I’ve also noticed that they

       call into my cell – it seems like every hour or thirty minutes or so – even when it’s the

       middle of the night and I’m trying to sleep. They’ll call in and say, “Mr. [Declarant #11],

       Mr. [Declarant #11],” and wake me up and make me get up and buzz them back. Then

       they say, “we’re just checking to make sure you’re ok.” It prevents me from getting any

       good rest.

    38. I can’t file a grievance about any of this, because they won’t give us any paper or

       anything to write with. And they’ve said anything that goes into our cells can’t come

       back out, including paper.

    39. I provided the foregoing information over the telephone to Claire Glenn. On April 13,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.



Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #11] on

9
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 67 of 283



April 13, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #11] on April 13, 2020, and he confirmed its accuracy to me.


                                                      ____cg______________________________
                                                      Claire Glenn, Esq.
                                                      April 13, 2020




10
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 68 of 283




            EXHIBIT 12
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 69 of 283



                                Declaration of [Declarant #12]

       I, [Declarant #12], certify under penalty of perjury that the following statement is true

and correct pursuant to 28 U.S.C. §1746.

    1. My name is [Declarant #12]. I am a resident of Prince George’s County, Maryland.

    2. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland. I have been detained here since January [redacted], 2020. I contracted the

       COVID-19 Coronavirus while detained at the jail and have since tested positive.

    3. I first began to experience symptoms on Thursday, March 26. When my symptoms first

       began, I was in Housing Unit 10 (H10), in cell number [redacted] with a cellmate. I was

       not moved to the medical unit until Saturday, March 28, despite ongoing symptoms. On

       Thursday, I had a fever of 100 degrees during the first sick call. Later that day, my fever

       increased to 101 degrees. By Friday, my fever was 104.7 degrees. But they just kept

       sending me back to the housing unit. I went back and forth between the housing unit and

       the medical unit about five times between Thursday and Saturday. It costs $4 for each

       sick call.

    4. Throughout this time, I was experiencing chills, body aches, coughing, and fatigue, in

       addition to my fever. On Thursday morning I was still able to go outside to the rec yard,

       but by later that day, my symptoms became so severe that I was too tired to even leave

       my cell. When I wasn’t at sick call, I just laid down. The COs knew I was tired and

       weak, because every time they buzzed my cell door for me to go to sick call, they had to

       keep buzzing it because I couldn’t get up in time to open my door otherwise.

    5. When I went to sick call, the nurse would take my temperature and give me Tylenol. She

       didn’t do anything else. I told the COs and the nurse that I was afraid I had Coronavirus.



1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 70 of 283



       I also told my cellmate about my symptoms and that I was fearful I had Coronavirus. I

       even asked another inmate to call my family for me, because I was so concerned that the

       COs and nurses kept sending me back and forth with my temperature so high, instead of

       looking into things further or sending me to the hospital. I asked the medical staff to let

       me go to the hospital and asked for them to give me something to document how high my

       temperature was, but they refused to give me any paperwork or send me to the hospital.

    6. No one ever gave the inmates any information about what the Coronavirus is or how it

       spreads or how to protect ourselves. Some jail officials in white shirts came a couple

       weeks ago and said keep our hands clean and wash our hands, but that was it. They never

       gave us any other information. They never provided us with masks or gloves while on

       the housing unit, nor hand sanitizer or wipes. At the time, I didn’t ask for those supplies,

       because I was ignorant as to how contagious the virus is and how long it lives. I didn’t

       know I needed those things to protect myself. I was never told to stay six to ten feet

       away from other people.

    7. Once I was moved to the medical unit, on Saturday, March 28, I was put in isolation cell

       number [redacted], which was not clean. It has feces and blood on the walls. The sink

       was stopped up too, so I couldn’t really use the water.

    8. I was in the isolation cell for five days before I was even given a wash cloth or a

       toothbrush. The CO told me that I didn’t deserve a toothbrush because of the nature of

       my charges. He said he couldn’t say what my charge was out loud, but that he knew it

       was bad and I didn’t deserve hygiene supplies. Because of the feces in my cell, I didn’t

       want to eat my food trays in there, and the CO just made fun of me and said I was being a

       cry-baby.



2
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 71 of 283



    9. I was also in the isolation cell for five days before they gave me a mask.

    10. In the medical unit, the nurses come three times per day to take our temperature, give us

       medications, and give us our food trays. Other than this, we have not communication

       with the outside world. In the isolation cell, there was no way for us to notify someone if

       we were having an emergency, except to get up and bang on the door and hope that

       someone could hear you.

    11. On Friday, April 3, I moved over to the ten-man cell in the medical unit. Before I left the

       isolation cell, they made me clean it. They gave me gloves, some spray, and brown paper

       towels to wipe things down, but it was not a thorough cleaning and there was nothing to

       clean the germs that are airborne. All of the germs are still in there.

    12. In the ten-man cell, I still have my toothbrush and a bar of soap. There is no liquid soap,

       no hand sanitizer, no gloves, no disinfectant spray. I haven’t had a shower since

       Thursday, March 26. All we have to protect ourselves and to clean are little paper face

       masks, brown paper towels and a spray bottle with soap and water in it.

    13. Before I was in H10, I was in H5, where there were a lot of guys with symptoms. The

       guy in the cell next to me had bad symptoms that I could here. I was lucky, because I

       was moved from H5 to H10 on Wednesday, March 25. H5 is a disciplinary isolation

       unit, and I’m worried there’s guys trapped there with symptoms who can’t call for help or

       get medical attention.

    14. I have seen lots of people coming back and forth between the medical unit and the

       housing units. I think a lot of guys are having symptoms, but are fearful of being stuck in

       the medical unit on total lock-down. They’re more afraid of how they’ll be treated in the

       medical unit than they are of their symptoms, so they downplay things so they can go



3
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 72 of 283



       back to the housing unit where they have access to showers and phones and stuff like

       that.

    15. I provided the foregoing information over the telephone to Claire Glenn. On April 7,

       2020, this declaration was read to me and I confirm its accuracy based on my own

       knowledge and observations.

Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #12] on
April 7, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #12] on April 7, 2020, and he confirmed its accuracy to me.


                                                    __cg________________________________
                                                    Claire Glenn, Esq.
                                                    April 7, 2020




4
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 73 of 283




            EXHIBIT 13
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 74 of 283




                                Declaration of [Declarant #13]


    I, [Declarant #13], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Trish McDermott on April 6, 2020. On April 8, 2020, this declaration was

read to me and I confirmed its accuracy based on my own knowledge and observations.

    2) My name is [Declarant #13]. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-8. I have been detained at the facility since

March [redacted], 2020. During this time, I have observed the following conditions and can

make the following representations.

    4) Detainees in the unit were not provided masks until late on Monday night, on April 6,

2020. The only people to have personal protective equipment such as gloves are the cleaners.

The Correctional Officers have masks. I have heard many people coughing on the unit and some

people have been vomiting. When this happens, the person gets taken away, I am assuming they

go to the Med unit.

    5) Things at the jail are very tense. Everyone seems on edge. There very limited recreational

time because the schedule is tight with testing temperatures. No one leaves the unit unless they

are taken to medical unit.

    6) While I have been told to socially distance from others, there are 50 to 55 people in my

unit, and I was not able to maintain an adequate distance during the whole time I’ve been here.




1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 75 of 283



Before they were letting the whole floor out at a time for recreation, but now it has been reduced

to 10 people at a time.

    7) People use the phones (the only way to contact the outside world, including my attorney)

with no precautions. The phones are not wiped down between callers.

    8) I have not noticed anything more than the regular cleaning in the jail, and there has been

no further information from the jail on how best to protect ourselves. We find ourselves trying to

get information from the news on what to do.

    9) I came in fairly recently, so I have a bar of soap, but many do not have adequate personal

cleaning supplies. If you don’t have money, you can’t buy soap from commissary.

    10) I have asthma, and I am extremely worried about my exposure in the jail. I realize I am in

a vulnerable population, and at heightened risk of serious illness from Covid-19.



This declaration was orally sworn by telephone to Trish McDermott, Esq., by [Declarant #13] on
April 8, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
[Declarant #13] on April 8, 2020 and that he has sworn to the truth of its contents.


___//s//_________________________________
Trish McDermott, Esq.
Assistant Public Defender
April 8, 2020




2
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 76 of 283




            EXHIBIT 14
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 77 of 283



                                Declaration of [Declarant #14]

   I, [Declarant #14], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

   1. I provided the information below in response to a standard set of questions read to me

       over the telephone by Adam Caldwell on April 7, 2020. At the conclusion of the

       conversation, this declaration was read to me and I confirmed its accuracy based on my

       own knowledge and observations.

   2. My name is [Declarant #14]. I am a resident of Calvert County.

   3. I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

       County. I am currently detained in Housing Unit H-16. I have been detained at the

       facility since January [redacted], 2020. During this time, I have observed the following

       conditions and can make the following representations.

   4. As of yesterday I was provided a single use mask.

   5. There is some social distancing occurring in my unit. Recreational time has now been

       divided into periods, and approximately 10 people out for recreational time at any given

       time for one hour per day. During this time, people watch television or use the phone.

       Games have been taken away. I share a cell and there are approximately 70 people on my

       unit. There seems to be more people on the unit than usual, and more staff.

   6. Phone use (the only way to contact the outside world, including my attorney) occurs

       sometimes with no social distancing. In my unit the phones are approximately a few feet

       apart from each other. People waiting in line for the phone are told to social distance and

       stay more than six feet apart from each other. The phones are sometimes cleaned

       between uses.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 78 of 283



   7. Surfaces and areas in common areas are cleaned down by inmates. Guards clean their

       own desks. Inmates have been asked to clean areas more often.

   8. Soap is available when requested. It costs about $1.79 per bar and is delivered once per

       week. A bar lasts about a week. If you can’t afford soap, small bars are given out for free.

       Paper towels, sanitizer and cleaners are available upon request.

   9. I’ve seen one person taken out of my unit (segregated) due to showing signs of COVID-

       19. Other people have shown symptoms of common colds.

   10. I have asked for a grievance form but was refused.

This declaration was orally sworn by telephone to Adam J. Caldwell, by [Declarant #14] on
April 7, 2020 because in-person meetings are not currently possible due to the COVID-19
pandemic. Under penalties of perjury, I declare that I have confirmed the foregoing in its
entirety to [Declarant #14] on April 7, 2020 and that he has sworn to the truth of its contents.


__/S/ Adam Caldwell__
Adam J. Caldwell
Assistant Public Defender
April 7, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 79 of 283




            EXHIBIT 15
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 80 of 283



                                Declaration of [Declarant #15]

    I, [Declarant #15], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true.

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Ariel Schneller on April 8, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is [Declarant #15]. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-14. I have been detained at the facility since

March [redacted], 2020. During this time, I have observed the following conditions and can

make the following representations.

    4) I have a cellmate. My cell is approximately ten feet long by six feet wide. My bunk is

directly below my cellmate’s bunk and when we are both on our beds we are within six feet of

each other.

    5) We are not having our temperatures checked or being tested for Covid-19.

    6) Detainees in the unit are provided one mask for personal use. We were provided our

masks two days ago. I have heard many people coughing on the unit and in the last two weeks

have observed more people going to the medical unit than was typical prior to that.

    7) The unit has ordered that detainees only use every other phone. Despite this, the people

who are on the phone are still within one or two feet of each other. During rec time, about four

or five phones are in use at any point in time. The phones are not cleaned between uses.




1
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 81 of 283



    8) The only time surfaces and areas are cleaned down is the beginning of each shift. During

the day, as people circulate within the housing unit, no steps are taken to wipe down shared

surfaces. The staff clean their own areas such as their command desks but I have not seen them

clean any other areas during shifts.

    9) Detainees have not been provided any personal protective equipment besides the one

mask we received two nights ago. We have not been provided any sanitation equipment such as

hand sanitizers, disinfectants, or liquid soap. The one exception is that detainees with access to

funds can buy soap from the Commissary for approximately $2.50 per bar. The soap is delivered

once a week.



This declaration was orally sworn to by [Declarant #15] on April 8, 2020 because the Upper
Marlboro Detention Facility is currently not permitting in-person visits. Under penalties of
perjury, I declare that I have read the foregoing in its entirety to [Declarant #15] on April 8, 2020
and that he has sworn to the truth of its contents.


/S/ Ariel Schneller
Ariel Schneller, Esq.
Assistant Public Defender
April 8, 2020




2
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 82 of 283




            EXHIBIT 16
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 83 of 283



                                  Declaration of [Declarant #16]

      I, [Declarant #16], solemnly affirm under the penalties of perjury and upon personal
knowledge that the following is true:

1) I provided the information below in response to a standard set of questions read to me over the
telephone by Jeff Campbell on April 8, 2020. At the conclusion of the conversation, this declaration
was read to me and I confirmed its accuracy based on my own knowledge and observations.

2) My name is [Declarant #16].

3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s County.
I am currently detained in Housing Unit H-14. I have been detained at the facility since March
[redacted], 2020.

4) I have chronic asthma. I have had it since I was born. I take medicine for it called Albuterol. I
requested that medicine when I got in the jail, but they haven’t given it to me.

5) I have heard other people in the unit coughing and sneezing. I estimate that there are 5 or 6
people who are coughing and sneezing often. I have heard my cellmate sneeze.

6) We have been told to stay six feet away from other people, but it’s very hard to do. When we use
the phones, other people using the phone are much closer than six feet.

7) The phones are wiped down every day, but they are not wiped down between each person who
uses them.

8) You get two bars of soap when you get in here; everything else you have to buy. We don’t get
liquid soap or hand sanitizer. They just gave us face masks yesterday for the first time. We don’t get
any gloves. There are two spray bottles on the whole unit to share between about 80 people. You
have to ask for them, and they are always missing or being used. I haven’t been able to use a spray
bottle the entire time I have been in this unit.

9) I come within six feet of nine guards every day. All three on the shift come in your cell when they
do count, and that happens three times a day. There is no way to avoid having them come into your
cell.

10) The unit does not seem clean to me. We are not given bleach or proper chemicals to kill the
germs. We have asked for more cleaning supplies but we haven’t gotten any.

11) They are still bringing people into the unit and moving people between units. I am worried
because they could be spreading the virus.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 84 of 283




This declaration was orally sworn by telephone to Jeff Campbell, Esq. by [Declarant #16] on April
8, 2020 because in-person meetings are currently not possible due to the COVID-19 epidemic.
Under penalties of perjury, I declare that I have read the foregoing in its entirety to [Declarant #16]
on April 8, 2020 and that he has sworn to the truth of its contents.


_/s/ Jeff Campbell_____________
Jeff Campbell, Esq.
Assistant Public Defender
April 8, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 85 of 283




            EXHIBIT 17
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 86 of 283



                                  Declaration of [Declarant #17]

      I, [Declarant #17], solemnly affirm under the penalties of perjury and upon personal
knowledge that the following is true:

1) I provided the information below in response to a standard set of questions read to me over the
telephone by Jeff Campbell on April 8, 2020 and a follow-up conversation on April 9, 2020. At the
conclusion of the conversations, this declaration was read to me and I confirmed its accuracy based
on my own knowledge and observations.

2) My name is [Declarant #17]. I am a resident of Prince George’s County.

3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s County.
I am currently detained in Housing Unit H-9. I have been detained at the facility since January
[redacted], 2020.

4) Two days ago I had a headache and felt like I had a fever, and I was sneezing. I went to sick call.
They gave me headache medicine and Claritin and sent me back to the unit. I asked to be tested for
the virus, but they said they don’t have any tests. Last night I went to sick call again. I had a fever
and a headache. They told me that my fever wasn’t high enough, and that they would only test me if
it got higher. They told me to drink water and sent me back to the unit.

5) My cellmate has been coughing and sneezing. They have us locked in 23 hours a day with 1 hour
of recreation time. There is no way for my cellmate and I to distance ourselves from each other.

6) I and other inmates have been asking for facemasks for weeks. We finally got them for the first
time three days ago. Before that, some of us, including me, would put our shirts over our mouths to
protect ourselves. The guards told us to stop. They told us that if we continued, they would send us
to the hole. We also tried to cover the slots in our cells with sheets. The guards told us to take
them off, and that they would send us to the hole if we didn’t.

7) There are lots of people in the unit coughing and sneezing. There have been four people who
went to sick call and never came back. In some cases, people on the unit have gone to sick call and
been sent back, and then they go again and again, and we hear later on that they had the
coronavirus. The same people who later left and I heard they had the coronavirus, we had been
playing spades with them at the tables just days before. I have told my family that I love them
because I feel sure I am going to get the virus in here.

8) A lot of people in the unit who are coughing and sneezing have said they are trying to suppress it
because they don’t want to go to the medical unit because of the way people there are being treated.

9) The guards only allow us to use disinfectant on the phone before we use it. They say we cannot
take it into our cells.

10) Guards have been passing out the food recently. The guards who pass it out do not wear gloves
or masks. Two days ago when they gave me the food, I put the tray back out; I told them I refused
to eat it because they weren’t wearing gloves and I was worried they would get me sick. They did not
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 87 of 283



give me other food to eat. Instead, they threatened to send me to the hole. I had to eat from my
commissary that day.

11) While I am speaking on the phone, I can reach out and touch the person closest to me.

12) I feel like a sitting duck in here. I feel like I’m going to get sick and there’s nothing I can do
about it.

This declaration was orally sworn by telephone to Jeff Campbell, Esq. by [Declarant #17] on April
9, 2020 because in-person meetings are currently not possible due to the COVID-19 epidemic.
Under penalties of perjury, I declare that I have read the foregoing in its entirety to [Declarant #17]
on April 9, 2020 and that he has sworn to the truth of its contents.


_/s/ Jeff Campbell_____________
Jeff Campbell, Esq.
Assistant Public Defender
April 9, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 88 of 283




            EXHIBIT 18
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 89 of 283



                                  Declaration of [Declarant 18]

   I, [Declarant 18], solemnly affirm under the penalty of perjury and upon personal knowledge

that the contents of the following paper are true:

   1) I provided the information below in response to a set of questions read to me over the

telephone by Sean Link on April 9, 2020. In a follow-up conversation on April 12, 2020, this

declaration was read back to me and I confirmed its accuracy based on my own knowledge and

observations.

   2) My name is [Declarant 18]. I am 43 years old and a resident of Prince George’s County.

   3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

January [redacted], 2020. During this time, I have observed the following conditions and can

make the following representations.

   4) I have been fortunate to not have personally experienced any symptoms of COVID-19 up

to this point. However, I have noticed a number of other detainees who have experienced

symptoms of the virus on the unit, including high temperatures, coughing, and shortness of

breath.

   5) When people on my unit have experienced symptoms of the illness, their responses have

varied. Some sought out medical care; some did not. From what I have seen and been told, the

jail’s medical unit does not have any coronavirus tests and are not performing any tests – they

are simply taking people’s temperatures and checking them for symptoms of COVID-19. On the

units, our temperature is taken twice each day, and if anyone on the unit has a temperature over a

certain limit (I don’t know what that number is), then they will be taken to the medical unit.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 90 of 283



However, if detainees only display symptoms without a high temperature, they remain on the

unit in general population.

   6) I am diabetic, which puts me at increased risk if I am exposed to the virus.

   7) Because I am diabetic, I am brought from my housing unit down to the medical unit

frequently (3 times each day) for my regular check-ins and treatment with the medical staff.

While there, I have seen that the medical unit (which used to have one side for males and one

side reserved for females) is now full on both sides with only males. They have removed the

females from that side and, to my knowledge, every female is now on the female unit in general

population. Within the medical unit, there are some individuals placed in the limited number of

isolation cells by themselves, and then the rest are being held together in the 2 larger shared areas

(one on each of the sides that are normally divided between males and females). There are 12

bunks in each shared area grouped closely together and without any sort of divider or other

protective measures, and these bunks are all filled with men who have been taken to and held in

the medical area due to their suspected coronavirus infection.

   8) Doctors, nurses, and jail staff have been provided with higher-quality masks with circular

air filters built in. They also have access to gloves and other protective equipment.

   9) Detainees in the unit have been provided with masks; however, they are a lower-quality

variety and do not have these filters. We were issued only one mask each, and had to re-use the

same mask each day. It is not possible to clean or wash these masks. They are flimsy, and I feel

like a t-shirt tied around my nose and mouth would be more effective as a safety measure.

Detainees do not have access to any other personal protective equipment, such as gloves, liquid

soap, or hand sanitizer. Soap bars remain available by purchasing them with commissary funds.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 91 of 283



One bar of soap generally only lasts me a couple of days. I have no access to hot water to wash

my hands; the only water available to me is the cold water from my cell’s sink.

   10) It is almost impossible to have meaningful social distancing on my unit. The unit itself is

filled to capacity (with a few cells currently empty due the need for repairs). I would guess that

there are more than 95 people currently living on my unit.

   11) I continue to have a cellmate living directly in close quarters with me for 23 hours of the

day.

   12) The policy concerning recreational time was changed this past Tuesday, April 7. On my

unit, each of us is now allowed out of our cell for only 1 hour each day, with 10-12 people out of

their cells at a time. During this time, people are frequently within six feet of each other,

especially if they want to use the unit’s small open-air, outdoor space during this brief window of

time. Outside of that one-hour recreational period each day or talking with our cellmate, we

have lost all of our opportunities for socializing with other people.

   13) Other than this new division of recreational time, no efforts have been made towards

encouraging or ordering effective social distancing on my unit. The only times that I have been

told to stay at least 6 feet away from people were when I was in the medical unit for my regular

diabetes check-ups. That is also the only place where I have seen bulletins or brochures with

information about COVID-19 and safety precautions. While in the medical unit waiting for my

appointment times, I have tried to read up on this information so that I can share it with all of the

other people on my unit. This information is not otherwise being shared with us or told to us.

   14) People are no longer allowed to eat at the tables as we used to do. We are given all of our

meals in our cells. Our meals remain extremely low in nutritional content – we are not receiving

any fruit or any vitamin supplements, and the only vegetable we regularly receive is lettuce.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 92 of 283



Beyond that, we are mostly fed white bread, white rice, and white potatoes – foods that have low

nutritional value and can be harmful for people with diabetes (or who are at risk of diabetes).

   15) Phone use (the only way to contact the outside world, including my attorney) occurs with

insufficient social distancing. In my unit, the 11 phones are approximately one to one-and-a-half

feet apart from each other. Every other phone in the line has now been taped down, so that it

cannot be used. However, the remaining 6 phones are regularly in use at the same time, which

still leaves only about 2-3 feet of distance between each person. The phones are not disinfected

between uses; they are wiped down approximately every hour by staff when detainees’

recreational times change. In between each call, we wipe down the phones with our sleeves or

whatever else is available.

   16) During the day, as people circulate within the housing unit, no steps are taken to wipe

down shared surfaces. I sometimes see staff wiping down surfaces, but these are generally just

the desks or other surfaces that the staff regularly use – not the ones we detainees interact with.

   17) I am regularly in close contact with about 4 different correctional staff members each

day. This includes for pat-downs every time I am brought from my unit to the medical unit for a

check-up or back again. The staff members use gloves when performing these pat-downs, but I

don’t know if any other precautions are being taken.

   18) All detainees who were previously on the work unit (performing work in the kitchen,

delivering food to the different units, collecting trash from the different units, mopping and

cleaning the facility, and other tasks) have now been quarantined to their cells for all but one

hour a day, as well. The correctional facility staff – who come in from and return to the

community each day – are now responsible for all of these tasks. I have been told that this
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 93 of 283



change was made after it was discovered that at least one of the detainees on the work crew had

been infected with COVID-19.

   19) The range of responses to this situation varies widely among both detainees and

correctional staff members. Some people are very fearful; some think it’s all a joke. But as a

diabetic, I have to take this very seriously. I wash my hands as often as I can, but I have no

access to hot or warm water, and my only access to soap are the small bars I buy through the

commissary. Many of us are hyper-aware – not only of symptoms among ourselves, but also

irregularities among our staff. We notice when people are coughing, when people are out for a

few days, when someone that we’ve never seen before is suddenly working on a shift. We have

no idea whether the staff have to have their temperatures checked, or whether any of them have

had access to testing. I’m paranoid about one of them passing the virus to us from the outside –

or about them having already done it without anyone realizing it. I do not think that we are being

sufficiently protected from the risk of being infected during this pandemic.



[Declarant 18] was approved by the Court for release from custody through the Prince George’s
County Department of Corrections’ home detention program on April 7, 2020; however, he
remained in custody until April 10, 2020, when the county’s Pretrial Services agency was able to
process his case and release him into home detention.

This declaration was orally sworn by telephone to Sean Link, Esq., by [Declarant 18] on April
12, 2020 because in-person meetings are not currently possible due to the COVID-19 epidemic.
Under penalty of perjury, I, Sean Link, Esq., declare that the above substance of this declaration
was orally shared by [Declarant 18] on April 9, 2020 over the telephone, that I read the foregoing
in its entirety to [Declarant 18] on April 12, 2020, and that he has sworn to the truth of its
contents.




Sean Link, Esq.
Assistant Public Defender
April 12, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 94 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 95 of 283




            EXHIBIT 19
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 96 of 283



                                   Declaration of [Declarant #19]

      I, [Declarant #19], solemnly affirm under the penalties of perjury and upon personal
knowledge that the following is true:

1) I provided the information below in response to a standard set of questions read to me over the
telephone by Jeff Campbell on April 8, 2020 and a follow-up conversation on April 9, 2020. At the
conclusion of the conversations, this declaration was read to me and I confirmed its accuracy based
on my own knowledge and observations.

2) My name is [Declarant #19]. I am a resident of Prince George’s County.

3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s County.
I am currently detained in Housing Unit H-16. I have been detained at the facility since January
[redacted], 2020.

4) I have asthma, bronchitis, and sleep apnea. Lately, I have been coughing and sneezing.

5) A lot of guys on our unit are coughing and sneezing. I know of another person who has been
complaining of headaches and shortness of breath.

6) I have been putting in for sick call but I haven’t gotten any medical attention. I first put in for
sick call on March 23rd and I haven’t heard anything. The guards have told me that they’re not
bringing anyone down unless it’s an emergency. As of April 7, they didn’t even have sick call slips
available.

7) I have not been told to stay more than six feet away from other people. It is not possible do stay
more than six feet away from other people in here.

8) Starting about four days ago, they started limiting recreation time to only ten people at a time.
But before that it was totally regular, one floor at a time, about forty people. People would sit at the
tables together and play cards and dominos. People are still doing that, even now. The only space
limitation is that only five people can use the phone at once, out of the ten phones on the unit. That
started about four days ago. But even still, people are only separated by a few feet when using the
phones. The phones are not cleaned between use unless we do it ourselves.

9) We got face masks for the first time about four days ago. They’re little paper masks, and we
haven’t gotten any replacements. They haven’t told us how to clean them or anything like that. It is
optional to wear them in the unit, but outside the unit we have to wear them.

10) The unit is no cleaner now than it was before the outbreak. I do not feel like we are getting
enough protection from the virus.

11) I have been asking the guards in the unit for grievance forms to file a grievance about the way
the jail is handling the virus. I have asked multiple times, but I have not been allowed to have a
grievance form.
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 97 of 283




This declaration was orally sworn by telephone to Jeff Campbell, Esq. by [Declarant #19] on April
9, 2020 because in-person meetings are currently not possible due to the COVID-19 epidemic.
Under penalties of perjury, I declare that I have read the foregoing in its entirety to [Declarant #19]
on April 9, 2020 and that he has sworn to the truth of its contents.


_/s/ Jeff Campbell_____________
Jeff Campbell, Esq.
Assistant Public Defender
April 9, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 98 of 283




            EXHIBIT 20
         Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 99 of 283



                                  Declaration of [Declarant #20]

    I, [Declarant #20], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Terea Williams on April 9, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is [Declarant #20]. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

December [redacted], 2019 to the present time of this declaration being given. During this time,

I have observed the following conditions and can make the following representations.

    4) I have been in H-9 during my entire time here at the jail.

    5) I went to the medical unit about two weeks ago. While there I saw an inmate from the

kitchen unit who was lying down in the bullpen. He had a mask on, was breathing very hard and

his eyes were very red. I was only coming there for a toothache check. When I saw him I refused

to go into the bullpen and the correctional officers kept telling me to go in there to wait to be

checked. I refused medical treatment for my tooth pain so that I could get out of there as soon as

possible.

    6)   About three weeks ago, I noticed one of the inmates (nickname [redacted]) he was in the

cell and didn’t come out for four days straight. When he did come out of his cell, he looked like

the guy that was in the medical unit (breathing hard and eyes were red). He was taken to medical

unit and he never came back.



1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 100 of 283



    7) In the middle of the night his cell was cleared out and all his stuff was bagged up and

taken out of the unit.

    8) I then saw a Hispanic male in cell [redacted]—same thing, he was in his cell for days, not

coming out and then he got called to medical days after and he never came back. His items were

packed up and nothing was said to us as to why or what was going on.

    9) Another guy in cell [redacted, same cell as in paragraph 8]—was the same way, in his

cells for days without coming out, called to medical, stuff packed up and nothing said to us.

    10) We are only finding stuff out from the news, calling out to our families, and the

correctional officers that actually care about us would tell us what was going on.

    11) Last week (Monday, 3/30) the health department came here with the news and we were

locked in our cells. We didn’t get to communicate with them and they didn’t tell us why they

were there.

    12) A few days later a correctional officer came into the unit and told us what was wrong;

saying that the jail was being checked out due to the COVID-19.

    13) Just this past Monday (4/6) we were given masks but no gloves.

    14) Starting Monday we have been eating our meals inside of our cells.

    15) Social distancing is not being practiced or strictly enforced. I can recall only one

correctional officer mentioning about keeping space between us.

    16) Spray and paper towels are left out but the correctional officers aren’t themselves wiping

phones off or mandating that the inmates wipe them off before or after calls.

    17) During recreational time, only 10 people are allowed at a time; just starting this past

Monday.




2
         Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 101 of 283



      18) The correctional officers are wearing gloves but not all correctional officers have masks

on. Correctional officers come in to do arm band checks and many times don’t have their masks

on.

      19) New correctional officers have been trained to start working on the unit. Food trays are

being handed out without masks and gloves on. When inmates complain the correctional officers

basically tell the inmates they don’t care.

      20) There are inmates saying they can’t smell or taste.

      21) The past couple days my nostrils have been burning and my sense of taste is limited. I

have allergies so I’m not sure if its sinus from my allergies or what is going on.



This declaration was orally sworn by telephone to Terea Williams, Esq., by [Declarant #20] on
April 9, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
[Declarant #20] on April 9, 2020 and that he has sworn to the truth of its contents.


___Terea Williams________________
Terea Williams, Esq.
Assistant Public Defender
April 9, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 102 of 283




            EXHIBIT 21
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 103 of 283




                                 Declaration of [Declarant #21]


    I, [Declarant #21], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Trish McDermott on April 9, 2020. At the conclusion of the conversation,

this declaration was read to me and I confirmed its accuracy based on my own knowledge and

observations.

    2) My name is [Declarant #21]. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

October [redacted], 2019. During this time, I have observed the following conditions and can

make the following representations.

    4) There seems to be a flu or sickness spreading around the unit, for over 3 weeks now. The

Officers in the unit aren’t telling us information, and 4 people have left the unit and not returned.

Two of the regular officers for the evening shift have not been seen for a few weeks.

    5) There are 82 people in my unit. Many of them are sick or have been sick. There is fear to

disclose symptoms because you might be taken to the Medical Unit, where we know there are

confirmed cases of Covid-19. Some people have asked for medication/treatment, medical exams,

and have been told that what they have is not serious, or it’s a cold.

    6) I was sick last week. My symptoms included coughing, sneezing, fever, chills, diarrhea,

fatigue and decreased ability to taste or smell. The symptoms fluctuate, they can get worse and

then get better, and then get worse again. I feel like I don’t know when I am really better.

1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 104 of 283



    7) My cell mate got sick first. He was taken to medical. They told him that he just had

allergies, and then they brought him back and put him back in a shared cell with me. It didn’t

seem like allergies to him or me. Then I got sick.

    8) I am on cleaning detail, and have been for some time. My duties include cleaning up the

unit and distributing food. When I got sick, I didn’t want anyone else to get sick, so I took two

days off work. I couldn’t have worked anyway, I had high fever, chills and diarrhea. Then I

returned to work and spent two days just handling trash. I then went back to distributing food in

the unit – I took a break from handling food for 4 days total.

    9) Detainees in the unit are not provided masks or other personal protective equipment such

as gloves. I have heard many people coughing on the unit and in the last two weeks have

observed more people going to the medical unit than was typical prior to that. When people

return from the medical unit, their masks are taken off of them.

    10) I am trying to social distance, and there is usually enough space in the unit to do it,

except the phones. The phones are very close together. In my unit the phones are approximately

a foot to a foot and a half apart from each other. As I talk to my attorney now I could reach out

and touch two other people who are using the phones.

    11) There are more cleaning supplies now than there used to be, and there are disinfectant

materials by the phones, but it requires that everyone who uses the phone to clean up after

themselves, and I’m not sure that is always the case. Personal soap is still part of commissary,

but we are trying to help each other out where we can.

    12) Things have gotten a bit better this week, since we have finally gotten masks and gloves.

However, I think this is too late. I feel like everyone in the unit is catching it. We aren’t given

any details about who has tested positive, and it seems like almost everyone is sick.



2
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 105 of 283




This declaration was orally sworn by telephone to Trish McDermott, Esq., by [Declarant #21] on
April 9, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
[Declarant #21] on April 9, 2020 and that he has sworn to the truth of its contents.



___//s//_________________________________
Trish McDermott, Esq.
Assistant Public Defender
April 9, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 106 of 283




            EXHIBIT 22
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 107 of 283
Consent given


                                  Declaration of [Declarant #22]

    I, [Declarant #22], solemnly affirm under the penalty of perjury that the contents of the

following paper are true:

    1) I provided the information below in response to a set of questions read to me over the

telephone by Lia Rettammel on April 10, 2020. All responses are based on my own knowledge

and observations.

    2) My name is [Declarant #22]. I am a resident of Prince George’s County.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County. I am currently detained in Housing Unit H-9. I have been detained at the facility since

June [redacted], 2018. During this time, I have observed the following conditions and can make

the following representations.

    4) I have been fortunate to not have personally experienced any symptoms of COVID-19 up

to this point.

    5) The jail is not be specific about the symptoms.

    6) There have been quite a few people that have left. When I got brought back to this unit,

someone had just left. Maybe 4-5 people that I know of. They didn’t tell us why they left. If I

didn’t know those people personally, and know they were sick, I would have never known.

    7) They have us on 23/1 lockdown status. We’re locked down for 23 hours a day, and 1

hour for rec. When we get rec changes, it depends on how quickly they get people done. Today

I got rec around now (10 AM), but it might be midnight or later. You can use the phones or clean

my cell, watch TV, take shower.
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 108 of 283
Consent given


   8) They are giving us Spray 9 cleaning solution. They just give it to us, and I just douse my

whole cell down with. I have a cell mate. He has not had any symptoms, one day he said he

wasn’t feeling well, but that was only for an hour.

   9) I have seen them cleaning the unit every day after 9:45 PM, the detail does it. They use

Spray 9 I hope they use bleach.

   10) They gave us these basic flimsy masks about 3 days ago. We are expected to use the

same ones, I don’t understand that. It’s not mandatory that we wear them. I guess they just gave

it to us to say they did something. It’s not mandatory, some people still come out without them.

They don’t give us any gloves, we can use them if we are cleaning our toilet but they don’t hand

out gloves on the regular.

   11) I have plenty of soap, I had to buy it from commissary. All my soap is antibacterial. The

soap bars last about a week. I do have hot water in the cell. I wash my hands frequently.

   12) They are trying to tell us to stay 6 feet away from other people and use every other phone

but it’s not mandatory.

   13) There are 2 correctional staff on each shift. The staff wear a mask, when they are coming

to the count. Sometimes they wear masks when they sit at the desk. We get our temperature

checked 2out of 3 shifts. I don’t know if the CO’s are getting their temperature checked.

   14) I kind of feel scared and upset. The first time I heard about it was from a CO, mostly

everyone is upset, maybe a little fear going around too.

Under penalty of perjury, I, Lia Rettammel, Esq., swear that the above substance of this
declaration was orally shared by [Declarant #22] on April 10, 2020 over the telephone, since in-
person meetings are not currently possible due to the COVID-19 epidemic.




/S/
Lia Rettammel, Esq.
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 109 of 283
Consent given


Assistant Public Defender
April 10, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 110 of 283




            EXHIBIT 23
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 111 of 283
Consent given


                                 Declaration of [Declarant #23]

       I, [Declarant #23], certify under penalty of perjury that the following statement is true

and correct pursuant to 28 U.S.C. §1746.

   1. My name is [Declarant #23], and I am a resident of Prince George’s County.

   2. I am currently incarcerated at the Prince George’s County Jail in Upper Marlboro,

       Maryland. I have been detained here since August [redacted], 2019.

   3. I have pre-existing conditions of nerve damage in my right leg.

   4. I first began to experience symptoms of covid-19 on Wednesday, March 28, 2020, when I

       started to not be able to smell or taste. At that time, I was detained in Housing Unit 9

       (H9), with a cellmate. My cellmate has also not been able to taste or smell. I sought

       medical attention on March 30th, 2020.

   5. I would hit the call button and correctional officers would ignore me, when I attempted to

       notify them of my symptoms. As a result, I then started to yell for a correctional officer

       to hear me. The guards continued to ignore me.

   6. It took eleven days for me to finally receive medical care, on April 8th, 2020. When I did

       talk to a nurse, they told me that I will not receive a Covid-19 test, because I did not have

       a “fever”, and my temperature was 98.9. They prescribed 10 mg of Claritin and said that

       my symptoms are more consistent with the flu.

   7. On Unit 9, there has been three confirmed cases of Covid-19. Other people describe

       symptoms to the nurses, and the nurses say that those symptoms are more consistent with

       flu and not Covid-19. There are about 80 people on my unit.




                                                 1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 112 of 283
Consent given


   8. I do not think the guards care about us. I repeatedly asked for medical attention and only

       received medical attention after another correctional officer finally allowed me to seek

       medical attention.

   9. When people, including myself, ask to file grievances about the conditions of the jail, we

       are told by correctional officers that we cannot have the grievance forms and sometimes

       to “shut up.”

   10. The ventilation system in the jail seems to not be functioning at times, causing it to be hot

       in the unit and in my cell. Additionally, the vent in my cell has dust blowing out of the

       vents, and I have to continuously clean up the dust that comes through the vents.

   11. I am unable to stay away from others since I have a cellmate. When I use the phone, I am

       less than six feet away from another person who is on the phone. Additionally, there is

       someone standing behind me who is waiting to use the phone when I am done.

   12. There are about eighty people on my unit. There are twelve phones in operation. But,

       only seven phones can be used, since every other phone is supposed to be used to

       maintain distancing. To my knowledge, detail only cleans the phones once a day.

   13. The only instructions that I received from correctional officers, regarding covid-19

       prevention, is to stay six feet away from others. I was also given a mask on April 6, 2020.

   14. I provided the foregoing information over the telephone to Marceliers Hewett II. On

       April 10, 2020, this declaration was read to me and I confirm its accuracy based on my

       own knowledge and observations.

Because the Prince George’s County Detention Center in Upper Marlboro, Maryland, currently
is not permitting in-person visits, this declaration was orally sworn to by [Declarant #23] on
April 10th, 2020. Under penalties of perjury, I declare that I read the foregoing in its entirety to
[Declarant #23] on April 10th, 2020, and he confirmed its accuracy to me.




                                                 2
      Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 113 of 283
Consent given


                                          __/s/Marceliers Hewett II______________
                                          Marceliers Hewett II, Esq.
                                          April 10th, 2020




                                      3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 114 of 283




            EXHIBIT 24
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 115 of 283



                                    Declaration of [Declarant 24]

      I, [Declarant 24], solemnly affirm under the penalties of perjury and upon personal
knowledge that the following is true:

1) I provided the information below in response to a standard set of questions read to me over the
telephone by Jeff Campbell on April 10, 2020. At the conclusion of the conversations, this
declaration was read to me and I confirmed its accuracy based on my own knowledge and
observations.

2) My name is [Declarant 24]. I am 26 years old.

3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s County.
I am currently detained in Housing Unit H-8. I have been detained at the facility since March
[redacted], 2020.

4) I have asthma. Last Thursday or Friday I told the guard that my chest was hurting and they took
me down to the medical unit. They hooked me to a machine to help get my breathing to normal.
Then they sent me back to the unit.

5) I have been coughing. I am feeling pains and less ability to taste and smell.

6) They have given us paper masks. The guards tell us not to lose our masks because we can’t get a
replacement. They tell us not to come ask for one; they won’t give us a replacement. Not all of the
inmates in the unit wear their masks. Neither do the guards. I can see the guard right now and he
isn’t wearing his mask. The guards’ masks are thicker than ours. Ours are flimsy paper, theirs are
thicker.

7) It costs $4 to go to sick call. They take the people with money in their account first, so if you
don’t have money it can take a long time to go. If you don’t have money, they debit your account so
that it goes negative.

8) The guards take our temperature twice a day. They come to the cell and tell us to put our head in
the slot. They measure the temperature and check off our name. I don’t think they record the
temperature or anything, just that it was okay. They do not clean the temperature reader between
uses. They do not change their gloves between inmates.

9) I try to keep my cell clean, but it is difficult. They don’t let us use bleach. I ask for spray-nine
and the guards will say no. I use a rag and my hands to clean my cell. When I can find a way to
sneak some spray-nine, I use that too.

10) The showers had not been cleaned from last Saturday until yesterday. Inmates were
complaining. The guard said he would “scout out” a bottle of spray-9. Yesterday we got a bottle
and inmates finally were able to clean the shower.

11) They say that we are practicing social distancing in here, but it does not seem that way to me.
People are within six feet of each other all the time.
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 116 of 283



12) I have asked for a grievance so that I can file a grievance about the conditions in here and the
way that a CO has treated me. The guards keep telling me I have to wait until next shift. I have
been trying to file a grievance the last two days and still have not been given a form.

13) I am very afraid of getting the virus. I am even more afraid because of my asthma, I think it
could be very serious for me.

14) I don’t like how the jail is handling the outbreak. I feel like we can’t get any information, and
like we can’t trust anything the guards tell us. I don’t think we are getting enough cleaning supplies,
and I don’t think it’s clean enough in here.


This declaration was orally sworn by telephone to Jeff Campbell, Esq. by [Declarant 24] on April 10,
2020 because in-person meetings are currently not possible due to the COVID-19 epidemic. Under
penalties of perjury, I declare that I have read the foregoing in its entirety to [Declarant 24] on April
10, 2020 and that he has sworn to the truth of its contents.


_/s/ Jeff Campbell_____________
Jeff Campbell, Esq.
Assistant Public Defender
April 10, 2020
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 117 of 283




            EXHIBIT 25
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 118 of 283



                                  Declaration of [Declarant #25]

   I, [Declarant #25], solemnly affirm under the penalty of perjury that the contents of the

following are true:

   1. I provided the below in response to questions my attorney, Elizabeth Tissot, read to me

        over the phone on April 9 and April 10, 2020. All responses are based on my own

        knowledge and observations.

   2. My name is [Declarant #25]. I am a 28-year-old resident of Prince George’s County.

        Currently, I am detained at the Upper Marlboro Detention Center in Prince George’s

        County. I have been detained here since February [redacted], 2020.

   3. I am housed in H-17, with about 85 other people. I share a room with a cellmate. We sleep

        in bunkbeds; I’m on the bottom and my cellmate is on the top. I would estimate that the

        top bunk is barely over two feet above the bottom bunk. The unit seems less full than it

        usually is, because a lot of people have been released due to the COVID-19 pandemic.

   4.   On any given day, I would guess about two to three correctional officers work in the unit

        at a time. They go through two or three shift changes a day. The correctional officers wear

        gloves and masks. Though they have told us that we should all stay six feet apart from the

        other inmates, the correctional officers definitely get within six feet of us. They come into

        our cells and touch us, grabbing our arms to see our wrist bands.

   5. I have asthma, and while I don’t need a rescue medication like an inhaler on a daily basis,

        when I get respiratory infections, I tend to get very sick. Last week, I felt really bad for two

        or three days. I had body aches, a runny nose, and what felt like fluid in my chest. I told

        one of the guards that I felt sick, and requested to go to the medical unit. About five to ten

        minutes later, a medical escort came to take me there. Once in Medical, someone I think
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 119 of 283



   was a nurse took my temperature. It was 101 or 102. Despite this, I only remained in the

   medical unit for ten or 15 minutes. I was told to return to my cell and drink fluids. That

   was all. My oxygen levels were not checked.

6. I am not the only person in my unit to get sick. I’ve observed symptoms of what could be

   COVID-19 in pretty much the whole unit. Lots of guys walk around coughing. One of the

   guys in my unit had such a high temperature that the whole unit was talking about it. To

   my knowledge, only five or six guys have actually been quarantined in Medical. About a

   week ago, those guys were taken away and I haven’t seen them since. I don’t know what’s

   happening to them in the medical unit, but I doubt they have access to ventilators. I also

   haven’t heard of anyone being taken to the hospital.

7. Though the guards have been telling us to stay six feet apart from each other, they don’t

   seem to take it that seriously. Staying six feet away is often not possible—when people are

   using the phones, for example. There are about ten phones in my unit and they are usually

   all in use at the same time. The phones are only about one feet away from each other. It’s

   also impossible to stand six feet apart when waiting in line for meals. The procedure for

   getting meals has not changed at all. We all wait in a long line to take a tray from a stack

   of trays. The kitchen workers do wear gloves, hair nets, and a mouth guard, but I believe

   they’ve always done this.

8. Everyone in the unit was given a mask, less than a week ago, but it’s one of those blue

   paper masks that is supposed to be disposable. We are not forced to wear the masks. Lots

   of inmates have simply thrown them away, and they were not given new masks. Wearing

   the masks is optional. We have not been given gloves, despite requesting them.
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 120 of 283



9. We also haven’t really been given any special cleaning supplies. I still buy bar soap from

   the commissary. Some of the guards will give you soap for free if you request it. There is

   something called Spray Nine, which I think is an antibacterial spray, that the guards will

   sometimes give inmates to use. We don’t have free access to it.

10. I have not really observed any increase in cleaning or cleanliness. Sometimes the guards

   will tell the inmates to spray down the phones with Spray Nine, but this is not consistent.

   Generally, phones are not cleaned between uses, though individual inmates will do their

   best. As I was talking to my lawyer on the phone on April 10, 2020, I observed several

   guys finish phone calls, and the phones were not cleaned.

11. Lately, the guys in my unit have been given about two hours of recreation time a day.

   People still huddle together playing cards and chess. People are still close. We haven’t been

   told not to do that. I have noticed that people haven’t been playing sports like basketball

   lately, but that’s not because contact sports were barred. We haven’t really been given any

   new rules for our recreation time.

12. In addition to the masks, we have been getting twice daily temperature checks for a little

   over a week. For a while the nurses checking our temperatures would just use regular

   thermometers, with a disposable plastic sheath that would be changed between temperature

   checks. The nurses taking our temperatures wear gloves, but they do not change those

   gloves between temperature checks. The person getting their temperature checked basically

   gets their germs all over those gloves, breathing all over them, and the nurses do nothing

   about it.

13. Lately, the nurses have been doing temperature checks from a few feet away, with

   something that looks like a laser gun. I don’t believe these thermometers are very accurate.
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 121 of 283



14. I don’t feel as sick as I did last week, but I still don’t feel one hundred percent. I feel stuffed

    up and congested, like there is fluid in my lungs. I feel dehydrated and am trying to drink

    as much water as possible.

15. I haven’t filed any grievances, because the jail staff makes the process difficult. Some of

    the correctional officers give you a hard time about filing them, and it’s difficult to get in

    touch with the Zone Commander—something you need to do to file a grievance. I also

    haven’t requested an official sick call, though I have heard that it does cost about four

    dollars. If you want something like Tylenol, the jail staff is going to try to charge you four

    dollars.

16. I feel like we’re being kept in the dark about how bad this pandemic is. We watch the news

    and hear stories from people on the outside, but the guards are not being honest about how

    many people within the jail are infected. In fact, to my knowledge they haven’t told us

    anything about people being infected in the jail, though we know they are. I would guess

    at least six people from my unit alone, H-17, have gotten infected.

17. Obviously, everyone is scared of getting sick. There is no help in here. If you get sick, you

    might be done. It feels like no one working at the jail actually cares about us and our health.
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 122 of 283



       Under penalty of perjury, I, Elizabeth Tissot, Esq., swear that the above substance of this

declaration was orally shared by [Declarant #25] on April 9 and April 10, 2020, over the

telephone, since in-person meetings are not currently possible due to the COVID-19 epidemic.

                                                            Respectfully submitted,

                                                            /s/ Elizabeth M. Tissot
                                                            Elizabeth M. Tissot
                                                            Attorney for Defendant
                                                            Assistant Public Defender
                                                            Courthouse, Suite 272-B
                                                            Upper Marlboro, MD 20772
                                                            (301) 952-2141
                                                            CPF: 1712140226
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 123 of 283




            EXHIBIT 26
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 124 of 283
Permission to share given


                                  Declaration of [Declarant #26]

    I, [Declarant #26], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Cristina Najarro on April 10, 2020. After this declaration was drafted, it

was read to me and I confirmed its accuracy based on my own knowledge and observations.

    2) My name is [Declarant #26], I am thirty-three years old. I am a resident of Baltimore

City.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County and I have been here since March [redacted], 2020. I am held pretrial on a violation of a

protective order charge, with a maximum penalty of ninety days. I am currently detained in

Housing Unit H-17, which is known as the “work unit.” We would work in the kitchens,

handling food and going in and out of the other units at the jail. We are not doing food service

now.

    4) I am HIV positive. Over the past two weeks, I have had chills and fever, a slight cough,

body pain and a sore throat. I requested a “sick call,” to go to the Medical Unit for care. I

requested that the week of March 30th and I was finally seen on April 9, 2020.

    5) It costs $4 to go to a sick call. I can afford this, but not everyone in the jail can.

    6) My oxygen was checked with a machine they put on my finger. I do not remember the

exact number, but it was high, somewhere around 98%. I was told my case was not serious

enough to have additional care, and that the Medical Unit is only seeing emergency cases.

    7) I have been feeling dehydrated, but I have not been getting additional fluids or IV

treatment. I was told to drink the water in the cells.



1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 125 of 283
Permission to share given


    8) I have also noticed symptoms of COVID-19 in my cellmate, who has been coughing and

saying that his chest was hurting.

    9) In the last week, my unit has made changes in response to COVID-19. For instance, until

Monday of last week (April 6, 2020), people were sleeping on bunkbeds in the open recreation

area. However, they were moved out into other cells on April 6th. Now, there are about fifty

people on my unit, compared to probably about ninety people before.

    10) I have been told to socially distance and stay more than six feet away from others. It is

difficult because there are so many people. The COs have been trying to stagger people getting

meals and medicine, but it is hard when everyone is waiting to get their medication.

    11) The COs have also limited our rec time to one hour per day, with only ten people out of

their cells at a time. This started early this week as well. It is still difficult because everyone

wants to use the phones to get in touch with family members and lawyers, and the phones are

only one foot apart. The COs do disinfect the phones between uses.

    12) At the beginning of last week (April 6th week), on Sunday or Monday, the COs passed

out masks to everyone and started doing temperature checks two times per day. They seem more

responsive to people showing symptoms now than last week and before that.

    13) I get soap for free, and I have also been given a face mask, the type that you get when

you go to the doctor. It has so far not been replaced. I have access to gloves and disinfectants if I

request them.

    14) Some of COs are worried and take this situation seriously, while others do not seem to

know a lot about it. Some of the COs snap at us and try to put this virus on the inmates, but we

know that it can come in from them. They leave and go out into the world every day. They are




2
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 126 of 283
Permission to share given


putting us in jeopardy if they are not cautious. If we say something to them about wearing their

masks, some of them will snap at us.

    15) I do feel that the COs are mostly doing the best they can, considering the time and how

quickly things have happened. They are just following the orders and protocols they are given.

    16) I know that I was not sick when I first arrived in jail. I did not come onto this unit for at

least two weeks after arriving, so if I am sick now, I got sick from someone in the jail.

    17) I try to distract myself and I do not want to dwell on this COVID-19 situation all day. I

have anxiety and I do get medication for it, so I do not want to make things worse for myself.


This declaration was orally sworn by telephone to Cristina Najarro, Esq., by [Declarant #26] on
April 13, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
[Declarant #26] on April 13, 2020 and that he has sworn to the truth of its contents.


__/s/__________________________________
Cristina Najarro, Esq.
Assistant Public Defender
April 13, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 127 of 283




            EXHIBIT 27
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 128 of 283
Permission to share given


                                  Declaration of [Declarant #27]

    I, [Declarant #27], solemnly affirm under the penalties of perjury and upon personal

knowledge that the contents of the foregoing paper are true:

    1) I provided the information below in response to a standard set of questions read to me

over the telephone by Cristina Najarro on April 10, 2020. After this declaration was drafted, it

was read to me and I confirmed its accuracy based on my own knowledge and observations.

    2) My name is [Declarant #27], I am thirty-three years old. I am a resident of Baltimore

City.

    3) I am currently incarcerated at the Upper Marlboro Detention Center in Prince George’s

County and I have been here since March [redacted], 2020. I am held pretrial on a violation of a

protective order charge, with a maximum penalty of ninety days. I am currently detained in

Housing Unit H-17, which is known as the “work unit.” We would work in the kitchens,

handling food and going in and out of the other units at the jail. We are not doing food service

now.

    4) I am HIV positive. Over the past two weeks, I have had chills and fever, a slight cough,

body pain and a sore throat. I requested a “sick call,” to go to the Medical Unit for care. I

requested that the week of March 30th and I was finally seen on April 9, 2020.

    5) It costs $4 to go to a sick call. I can afford this, but not everyone in the jail can.

    6) My oxygen was checked with a machine they put on my finger. I do not remember the

exact number, but it was high, somewhere around 98%. I was told my case was not serious

enough to have additional care, and that the Medical Unit is only seeing emergency cases.

    7) I have been feeling dehydrated, but I have not been getting additional fluids or IV

treatment. I was told to drink the water in the cells.



1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 129 of 283
Permission to share given


    8) I have also noticed symptoms of COVID-19 in my cellmate, who has been coughing and

saying that his chest was hurting.

    9) In the last week, my unit has made changes in response to COVID-19. For instance, until

Monday of last week (April 6, 2020), people were sleeping on bunkbeds in the open recreation

area. However, they were moved out into other cells on April 6th. Now, there are about fifty

people on my unit, compared to probably about ninety people before.

    10) I have been told to socially distance and stay more than six feet away from others. It is

difficult because there are so many people. The COs have been trying to stagger people getting

meals and medicine, but it is hard when everyone is waiting to get their medication.

    11) The COs have also limited our rec time to one hour per day, with only ten people out of

their cells at a time. This started early this week as well. It is still difficult because everyone

wants to use the phones to get in touch with family members and lawyers, and the phones are

only one foot apart. The COs do disinfect the phones between uses.

    12) At the beginning of last week (April 6th week), on Sunday or Monday, the COs passed

out masks to everyone and started doing temperature checks two times per day. They seem more

responsive to people showing symptoms now than last week and before that.

    13) I get soap for free, and I have also been given a face mask, the type that you get when

you go to the doctor. It has so far not been replaced. I have access to gloves and disinfectants if I

request them.

    14) Some of COs are worried and take this situation seriously, while others do not seem to

know a lot about it. Some of the COs snap at us and try to put this virus on the inmates, but we

know that it can come in from them. They leave and go out into the world every day. They are




2
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 130 of 283
Permission to share given


putting us in jeopardy if they are not cautious. If we say something to them about wearing their

masks, some of them will snap at us.

    15) I do feel that the COs are mostly doing the best they can, considering the time and how

quickly things have happened. They are just following the orders and protocols they are given.

    16) I know that I was not sick when I first arrived in jail. I did not come onto this unit for at

least two weeks after arriving, so if I am sick now, I got sick from someone in the jail.

    17) I try to distract myself and I do not want to dwell on this COVID-19 situation all day. I

have anxiety and I do get medication for it, so I do not want to make things worse for myself.


This declaration was orally sworn by telephone to Cristina Najarro, Esq., by [Declarant #27] on
April 13, 2020 because in-person meetings are not currently possible due to the COVID-19
epidemic. Under penalties of perjury, I declare that I have read the foregoing in its entirety to
[Declarant #27] on April 13, 2020 and that he has sworn to the truth of its contents.


__/s/__________________________________
Cristina Najarro, Esq.
Assistant Public Defender
April 13, 2020




3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 131 of 283




            EXHIBIT 28
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 132 of 283



                                       Declaration of Ariel Schneller
      I, Ariel Schneller, solemnly affirm under the penalties of perjury and upon personal
knowledge that the contents of the foregoing paper are true:
    1) I am an Assistant Public Defender in the Prince George’s County Office. I have been
       working in my current position for six months. In that time, I have represented
       approximately 400 clients. At any point in time I represent between fifty and eighty clients.
       Prior to working in the Prince George’s County office, I worked as an Assistant Public
       Defender in New York City for five and a half years.
    2) As a matter of procedure, if a defendant is held by the Court following his initial appearance
       on a matter, the typical mechanism for contesting his pretrial detention is to file a motion
       in the District Court seeking a reconsideration of bond. The Court can grant the motion
       and order a hearing, or it can deny the motion summarily with no reason given. After a
       defendant is denied release—either by a summary denial of their motion or after a hearing
       in front of a Judge—the defendant can either file another bond reconsideration motion 1 or
       can file a petition for habeas corpus in the Circuit Court.
    3) The Office of the Public Defender in Prince George’s County has compiled a spreadsheet
       of pretrial detainees in Prince George’s County (hereafter “Spreadsheet A”). Every
       attorney in the office has been told to fill out information pertaining to their clients
       including, inter alia, whether a motion for reconsideration of bond has been filed for any
       particular client. We have also been told to indicate whether any further motions or
       petitions for release have been filed after the initial reconsideration of bond motion.
    4) The spreadsheet is revised every week. Each week, clients who are released from the jail
       are taken off the list. These cases are compiled in a separate spreadsheet with all the same
       data fields as Spreadsheet A (the spreadsheet of people released is hereafter “Spreadsheet
       B”).
    5) On April 14, 2020, I analyzed both spreadsheets for the purposes of this declaration. The
       following is an analysis of cases in which, according to Spreadsheets A and B, the Office
       of the Public Defender has filed a motion for reconsideration of bond or a petition for
       habeas corpus between March 16, 2020 and April 8, 2020.
    6) My methodology for putting together this declaration is as follows. I have reviewed the
       case history on Secure Case Search 2 for every case in which Spreadsheet A or Spreadsheet
       B indicates our office filed a bond motion. 3 I have also included three cases that did not
       appear on either spreadsheet but were brought to my attention by the attorney who filed
       the motions.

1
 This is rarely done in normal circumstances as Courts discourage relitigation of bond status after a Judge has
previously ruled on the matter. Supplemental filings are typically reserved for situations in which new
developments in the case occur that justify reapplying for relief.
2
  Secure Case Search is a portal available only to the Courts and litigants who have been approved
to access the portal. It is essentially a database that provides access to all the information regarding
a case that the Clerk’s office records.
3
  I cannot affirm that the spreadsheet is an exhaustive list of all cases in which a motion was filed
as each individual attorney is required to indicate in the spreadsheet if they filed a motion.
                                                                                                                  1
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 133 of 283



    7) For each case, I have noted the date of filing of any motions to reconsider bond, 4 how many
       days it took for the Court to rule on the motion, whether the Court granted a hearing, and
       how many days it took from the date the Court granted the hearing for the hearing to occur.
       I have also recorded the result of the hearing and information regarding any subsequent
       motions or petitions for relief. I have divided the motions for reconsideration of bond into
       three categories: motions for misdemeanor cases, 5 motions for felony cases, and motions
       for defendants charged with violations of probation. Across all three of these categories I
       have aggregated and analyzed the cases in which a defendant was eventually released
       pursuant to a Court order. I have also aggregated information regarding petitions for writs
       of habeas corpus from Case Search. 6
    Delay in Misdemeanor Cases
    8) There are 29 misdemeanor cases in the data set. In six of these cases, the Court summarily
        denied the initial motion for reconsideration of bond without a hearing. While most of the
        summary denials occurred within two days of filing, in two of the cases it took the Court
        thirteen days to summarily deny the motion. 7 In one case the Office of the Public Defender
        filed a supplemental motion seeking relief after denial of the initial motion. That motion
        has been pending with no action for six days.
    9) In total there were 25 misdemeanor cases in which the Court ordered a hearing at some
        point, whether upon an initial motion or a supplemental filing.
    10) In these 25 instances in which a hearing was ordered, the Court took an average of 4.46
        days after the filing of the motion to order a hearing.
    11) Once the Judge granted a hearing in these cases, the delay between the hearing being
        ordered and the hearing taking placed can be as much as eight days. On average, the delay
        between a hearing being ordered and the hearing actually occurring was 3.77, or basically
        4, days.




4
  For most cases, I have used the filing date noted in Secure Case Search. However, occasionally
the clerks do not input the date the motion was filed and only note when the motion was ruled on.
In these cases, I have used the filing date input into the Spreadsheets by the attorney who filed the
motion.
5
  Misdemeanor cases are cases in which the highest initially-charged crimes were misdemeanors
or cases that began as felonies but were reduced to misdemeanors after the government dismissed
the felony charges.
6
  Although the data held by the Case Search system is less robust than that of Secure Case Search,
Case Search was used for information regarding the petitions for habeas corpus because habeas
petitions are filed in Circuit Court and Secure Case Search does not work for Circuit Court cases.
7
  This is important because typically a Circuit Court will deny a petition for habeas corpus if there
is a bond reconsideration motion pending. Accordingly, these delays in receiving a denial cause
additional delays in seeking out further relief.
                                                                                                   2
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 134 of 283



    12) Thus, for defendants whose cases were reviewed at a bond hearing, the average duration
        from the date of the filing of the original bond reconsideration motion to the hearing
        occurring was 8.72, or almost nine days. 8
Felony Cases
    13) The Office of the Public Defender has filed 20 motions for reconsideration of bond for
        defendants charged with felonies. In twelve of these cases the initial motion was
        summarily denied without a hearing being ordered. Of those twelve summary denials,
        three clients eventually received hearings and were released after the Office of the Public
        Defender filed a supplemental motion. In seven cases the initial reviewing Judge ordered
        a hearing. In one case, a motion was filed four days ago and still has not been ruled on.
    14) In the ten cases in which a hearing was ordered, an average of four days passed between
        the filing and the hearing being ordered. Once the hearing was ordered, it took an average
        of 4.2 days for the hearing to occur.
    15) On average, in cases in which a hearing was ordered the delay between the initial filing of
        the motion and the hearing occurring was 8.2 days.
    Violations of Probation
    16) When a person is sentenced to probation and later accused of violating their probation, a
        Judge determines whether to release the person pending their Violation of Probation
        hearing. The Office of the Public Defender has filed motions for release for four defendants
        accused of violating their probation. In one of them, after six days, the Judge ruled on the
        motion and released the defendant.
    17) In the other three cases, there has been no ruling on the motion. These motions have been
        pending for six, 13, and 21 days respectively.
    Habeas Corpus
    18) The Office of the Public Defender has appealed seven summary denials of motions to
        reconsider bond via a petition for habeas corpus.
    19) I have reviewed the petitions for habeas corpus in these cases (five of which I personally
        filed). In five of these cases, the petitioner challenged their detention based on the dangers
        posed to them in the jail by the COVID-19 virus, the illegality of indefinite pretrial
        detention given the court closures, and the violation of Due Process that occurs when a
        defendant is held without an evidentiary hearing. See United States v. Salerno, 481 U.S.
        739, 755 (1987).
    20) Additionally, one of the petitioners noted the serious danger he faced if exposed to COVID-
        19 due to his sleep apnea, asthma, high blood pressure and obesity.

8
  Note that this is not equal to the sum of the average time it takes a Judge to order a hearing (4.46
days) and the average time it takes the hearing to occur (3.77 days). This is because this number
includes cases in which a defendant was initially denied a hearing and received one after a
supplemental filing, and the time between the initial denial and the supplemental filing in these
cases is not accounted for in the computation of the other two averages.
                                                                                                    3
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 135 of 283



    21) All seven petitions for habeas corpus were summarily denied without a hearing.
    People Who Have Been Released
    22) The data set included 53 people across the three categories of pretrial detainees (those
        facing misdemeanor charges, those facing felony charges, and those facing violations of
        probation). Of these 53 people, 18 were released after filing a motion. Twenty-five
        defendants who filed motions have been denied relief and are still held in jail. There are
        ten cases in which either the Court has yet to rule on the motion or a hearing has been
        ordered but not yet taken place.
    23) For the 18 people released after filing a motion, the average delay between filing the motion
        that was granted and the Judge ordering a hearing was 5.61 days. The average delay
        between the Judge ordering the hearing and the hearing occurring was 3.5 days. For people
        eventually released, the average delay between their initial motion being filed and their
        release was 9.5 days. 9
Under penalty of perjury, I declare that the above statements are true based on my personal
knowledge.


Sincerely,




Ariel Schneller
April 16, 2020




9
 As in footnote eight, this number is slightly higher than the sum of the average time it takes a Judge to order a
hearing and the average time it takes an ordered hearing to occur. This is because of cases in which the hearing
was ordered upon filing of a supplemental motion. As explained in footnote eight, the time between the denial of
the motion and the filing of the supplemental motion is not accounted for in the computation of the other two
averages.

                                                                                                                 4
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 136 of 283




            EXHIBIT 29
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 137 of 283



                  Declaration of Claire Glenn, Assistant Public Defender

1. My name is Claire Glenn. I work at the Maryland Public Defender’s Office as an
   Assistant Public Defender in Prince George’s County, Maryland. I am a resident of
   Washington, D.C.

2. As an Assistant Public Defender, I represent people accused of crimes in Prince George’s
   County who otherwise could not afford a lawyer. I represent clients in both the District
   and Circuit Courts in Hyattsville and Upper Marlboro, Maryland. Six of my clients are
   currently detained in the Prince George’s County Detention Center awaiting trial.

3. Having represented clients detained at the jail, both before and after the outbreak of
   COVID-19, I can attest to the following facts:

4. Prior to the COVID-19 outbreak, I was assigned to represent people in their initial bond
   hearings at the jail approximately five times per month. In this role, I would go to the jail
   with a list of clients at 9:00 a.m., walk from housing unit to housing unit to interview
   each of those clients, and then appear for bond hearings at 1:15 p.m. For these bond
   hearings, I would appear with my client in the jail’s mini-courtroom, both of us appearing
   over a large computer monitor in courtroom 261B in the District Court in Upper
   Marlboro.

5. Through bond hearings and regular visits to my incarcerated clients, I have become
   familiar with the jail, its layout, the various housing units, and their conditions.

6. The jail is shaped like a donut, with a courtyard in the middle, and one off-shoot hallway
   with additional housing units. The housing units connected to this off-shoot hallway are
   known as “up the hill,” because the off-shoot hallway is on an incline.

7. When you first enter the jail, there is a reception desk to your left, a waiting room to your
   right, and a security station directly ahead. This security station is where the COs now do
   temperature scans. The last time I had my temperature scanned, the CO did not appear to
   know how to use the scanner. I was with several other attorneys, attempting to visit our
   clients. The CO told us that she did not know how far the scanner was supposed to be
   from our foreheads. When she scanned my forehead, the scanner lightly touched my face
   for much of the scan. She did not clean the scanner in between scans of different people.
   My scan, as well as the scans of several other attorneys, came back with the reading,
   “low.” The CO said that she did not know whether this meant our temperatures were low
   or the battery on the scanner was low. She eventually gave up and let us all in, despite
   the fact that we had not received accurate temperature readings.

8. Once you pass through this first security station, you walk down an open-air hallway and
   into an atrium. In the atrium, there is a second security station to your right, a stairway to


                                              1
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 138 of 283



   your left, the entrance to the prisoner areas of the jail straight ahead, and various doors to
   offices, the jail courtroom, the jail processing unit, and the IT offices. The stairway leads
   up to the visiting booths for both attorneys and non-attorney visitors, including contact
   and non-contact visiting booths. Prior to the Coronavirus, I would go upstairs to visit
   clients approximately once per week.

9. When I am assigned to do initial bond hearings, I proceed through the second security
   station and then enter the prisoner areas of the jail. To my right is the entrance to the
   processing unit, where prisoners wait to be processed in and out of the jail, and the jail’s
   mini-courtroom. As you proceed around the circular hallway, you pass the entrances to
   housing units 11B, 11A, 10, and 9 on your right. The medical unit entrance is on your
   left. Continuing on, you pass housing units 8 through 3 in descending order, as well as
   the kitchen and the gym. After you pass housing unit 3, you can either turn left to
   complete the circle or turn right to go “up the hill” to housing units 1, 14, 15, 16, and 17.

10. Housing unit 1 is where all female prisoners are detained, with the exception of the
    medical unit. All other housing units are for men and male-at-birth prisoners. Housing
    units 5 and 6 are disciplinary isolation units. Housing unit 6 is also used as a medical
    isolation over-flow unit, when the isolation cells in the medical unit are full. Housing
    unit 8 is the initial housing unit, where prisoners are detained until they are cleared for
    tuberculosis. Housing unit 11A is where juveniles are detained when they are not
    transported to a juvenile facility. Housing unit 11B is a unit where people are detained
    when they have medical issues and health vulnerabilities, but the medical staff has
    determined they do not need to be housed in the actual medical unit. This is also often
    where LGBTQ people are detained, particularly transgender and gender non-conforming
    people who were male at birth. Housing unit 17 is the work unit. Male prisoners that do
    not fit the above criteria are detained in housing units 7, 9, 10, 14, 15, and 16. I’m not
    aware of any people presently detained in housing units 2, 3, or 4. My understanding is
    that the mold got so bad in those housing units that they are no longer used at all.

11. Although the housing units are not identical, they all have similar layouts. Generally,
    two correctional officers stand at a large desk against one wall, looking out towards the
    several dozen cells that wrap around the three remaining walls, one after the other. In
    most housing units, cells wrap around the first and second floors. The middle of the
    housing unit often includes several small tables with four stools each, all bolted to the
    floor, where people eat and play cards. Many housing units also have plastic chairs
    where people can sit and watch television. The phones are usually located against the
    wall near the correctional officers’ desk, lined up with only about a foot or two of
    separation between them. There also are usually about half a dozen showers in each
    housing unit, though usually there are a couple that have the least mold and the best water
    pressure that get the most use.




                                              2
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 139 of 283



12. With the exception of the isolation units, most people are detained two per cell. In some
    housing units, like housing units 8 and 17, there are not enough cells even when two
    people are detained in each cell. In these housing units, some people must sleep on
    bunkbeds in the middle of the housing unit. In these housing units, there are usually two
    or three dozen bunkbeds, set up in a tight grid with only a foot or two between beds.

13. The housing units have very poor circulation. The jail struggles to regulate temperatures
    as a result, particularly during the winter and summer months. In the winter months, for
    example, cells against outer walls will be freezing cold, while meeting rooms and
    attorney visiting booths will be so hot that sweat drips down my face and soaks through
    my clothing as I interview clients. Most of the housing units also have large dark patches
    of mold that cover the ceilings and grow on the walls. The air in the housing units is
    often very stale and musty.

14. As noted, the jail also has a “medical unit.” When you first enter the medical unit, there
    is a large holding cell with benches to your right, where people from other housing units
    who have requested a sick call sit together while waiting to be seen by the nurse. There
    is also a nurses’ station and several nurse offices. To the left is the housing area of the
    medical unit. The housing area is divided in two sides that roughly mirror each other,
    with a command center bubble in the middle. Both sides contain a ten-person cell, which
    is an open cell with ten single beds lined up shoulder to shoulder in two rows. Both sides
    also contain isolation cells. Prior to the COVID-19 pandemic, the sides were roughly
    sex-segregated – one ten-person cell for male prisoners and one ten-person cell for
    female prisoners – although male prisoners would at times be detained in isolation cells
    on the “female side.”

15. The jail generally is an unsanitary place, with grimey doors and handles that are
    frequently touched, and stains on the ceilings and walls. Dust bunnies frequently tumble
    across the floors and accumulate in corners. The places where people are detained in
    isolation – in the medical unit and housing units 5 and 6 – are particularly unsanitary.
    The walls of the isolation cells frequently contain blood, feces, and mucus, and they
    smell horrible. There are often unknown substances smeared across the cell door and
    window and crusted onto surfaces.

16. As a criminal defense attorney, I have a legal and ethical duty to communicate with my
    clients. My clients, in turn, have constitutional rights to communicate with me.
    Although my caseload can be a constraining factor, I work hard to stay in regular
    communication with all of my clients, particularly those who are incarcerated. Prior to
    the COVID-19 pandemic, I would visit clients at the jail approximately once per week.
    To visit my clients, I would sign in, provide my ID and client list to the receptionist, and
    proceed to the appropriate attorney visiting booth.




                                              3
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 140 of 283



17. In response to the pandemic, the jail has severely limited my ability to communicate with
    my clients, even prohibiting me from speaking to certain clients entirely. For example,
    one of my clients was not permitted to call me for the entire week that he was detained in
    an isolation cell in the medical unit awaiting his COVID-19 test results. He was detained
    in the isolation cell starting on March 28, 2020, where his requests to speak to me were
    denied. I was first denied my request to speak to him on March 31, 2020. Between
    March 31, 2020, and April 4, 2020, I called the jail every day, multiple times per day, to
    request to speak to my client and complain when my requests were denied. Each day, my
    calls would be transferred from jail official to jail official. Sometimes I would be
    promised that my client would call soon, sometimes I would be told I could not speak to
    my client at all, with no end in sight. One official at the jail even told me, untruthfully,
    that my client had been given access to a phone and simply did not want to call me.
    Finally, on Saturday, April 4, I was told that I would only be permitted to communicate
    with my client if I came to the jail and agreed to be locked into his isolation cell with
    him. Only after I agreed to come and be locked in my COVID-positive client’s cell did
    the jail then change its mind and allow him to call me that afternoon.

18. If I hadn’t attempted to call that client on March 31, I never would have known that he
    was symptomatic, being tested for COVID, and being denied access to any form of
    communication with me or his loved ones. I suspect there are other individuals being
    detained in the medical unit isolation cells being denied any ability to communicate with
    their attorneys and loved ones and we simply don’t know.

19. Because the jail is now on lock-down status, I have been notified by numerous COs and
    Shift Commanders that I am now only permitted to speak with my clients during their
    one hour of daily recreation time. This policy forces my clients to choose between taking
    a shower, cleaning their cells, calling their loved ones, and speaking to their attorney. In
    addition, even if my client foregoes all other options to speak to me in that one precious
    hour, a full hour is not always sufficient time to discuss everything I need to discuss with
    a client. This policy has also presented problems when a client’s one hour of recreation
    time is from midnight to 1am, when a client’s one hour of recreation time falls during I
    time I am appearing in court over video conference, or when two of my clients have
    recreation at the same time. On more than one occasion, I have had to prematurely end a
    phone call because my client’s recreation time had expired and the COs were ordering
    him to his cell. When this has happens, there is nothing I can do but wait until my
    client’s next opportunity to resume our conversation, whenever that may be.

20. In order to communicate with an incarcerated client, I take the following steps: (1) look
    up which housing unit the client is in; (2) wait until after shift change and call that
    housing unit’s desk; (3) request to speak to my client and provide my phone number to
    the correctional officer; (4) wait for that client to call me back. About half of the time,
    my client will not call me, and I will call the housing unit back an hour or so later to ask
    about the delay. Some correctional officers will tell me my client will be calling soon,


                                              4
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 141 of 283



   but most often, they will tell me that I cannot speak to my client until the next one-hour
   of recreation time, whenever that might be. Recently, attorneys in our office were
   notified that we now need to make requests to speak to our clients a day in advance, and
   that our clients will then be provided our phone numbers and call us during their
   recreation time the following day. To my knowledge, even attorneys who request a phone
   call a day in advance still often do not hear from their clients the following day.

21. Of course, this phone policy only works if my clients have working PID numbers with
    which to make calls. Numerous people have recently reported problems with their phone
    PID numbers, and some have only been able to speak to me by borrowing another
    person’s PID number. Clients tell me they have complained and filed grievances, but the
    jail has responded to their complaints with incredulity and slowly if at all. Only when I
    have been notified and been able to contact the jail or when a conscientious correctional
    officer has stepped up to advocate for a person has anything been done, and many of my
    clients have gone weeks without having a working PID number to contact their attorney
    and loved ones. In addition, people who have used someone else’s PID number because
    they had no other way to speak to me report being threatened by jail officials that they
    will be “thrown in the hole” and charged with telephone misuse.

22. Over the past month, I have had numerous conversations with clients detained at the jail
    and have taken declarations from seven different people detained at the jail. Those I have
    spoken with have uniformly reported that the jail has failed to provide them with
    information about what COVID-19 is, how it spreads, and how detained people can
    protect themselves. It has become clear to me that the jail’s policies have been focused
    on keeping detainees in the dark, rather than keeping them safe.

23. The jail has also kept the public in the dark. As far as I am aware, the jail has not made a
    public statement regarding the conditions at the jail and the number of COVID-positive
    cases since announcing on April 4 that three detained people and one correctional officer
    had tested positive. Based on reports from people detained at the jail, there currently are
    well-over a dozen COVID-positive people detained at the jail. There are also many,
    many more people who are symptomatic, who the jail has refused to test or isolate.
    Based on the declarations I took, it is clear to me that the jail is actively ignoring and
    dismissing the serious symptoms of detainees in order to avoid having to quarantine
    them, test them, and acknowledge the true scale of this outbreak. For example,
    Declarants 1, 2, and 4, describe being symptomatic, but having their symptoms ignored
    or downplayed by correctional officers and medical staff for days before finally being
    moved to the medical unit. Declarant 3 describes how he had to self-identify as the
    cellmate of another COVID-positive person before his symptoms were taken seriously.
    The declarations also indicate that requests for hospitalization or even medical attention
    beyond a temperature scan have been routinely denied. It seems to me the jail is much
    more concerned with its public image than with the health and safety of my clients.



                                             5
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 142 of 283



24. It has also become clear that the jail has adopted a policy of illegally detaining people for
    no other reason than that they have tested positive for the Coronavirus. For example,
    [Declarant #1]’s bond was paid on April 3. But the jail refused to release him until April
    16. In response to the Coronavirus pandemic, I filed two bond motions for [Declarant
    #1], and after those were denied, requested a bond review hearing for a third time. At
    this third hearing, the Court granted [Declarant #1] a bond of $5,000 with the option of
    paying ten percent to the Court on April 1. Because the courtroom clerk did not put the
    ten percent option into the computer system until two days later, [Declarant #1]’s bond
    could not be posted until April 3. After he was not released on April 3, I called the jail.
    Jail officials informed me that [Declarant #1] would not be released unless and until
    someone came to the jail to pick him up and verify that he would be taken to a place
    where he could quarantine. Because his family is medically vulnerable, however, they
    could not pick up [Declarant #1] or house him, though they desperately wanted him
    home. Over the next thirteen days, I spoke with multiple officials at the jail, as did the
    head of my office, and the jail refused to release [Declarant #1]. The jail also refused to
    provide a date certain on which [Declarant #1] would be deemed no longer contagious
    and would be released, thus his illegal detention appeared to be indefinite. I filed an
    emergency petition for habeas corpus on April 14 in the Prince George’s County Circuit
    Court. On April 15, I was notified by chambers that the petition would not be heard until
    April 21. I requested an earlier hearing date, but that request was denied by chambers.
    On April 16, Deputy County Attorney Joseph Ruddy emailed the Court and me that
    [Declarant #1] had been released and the habeas petition was moot. Upon his release,
    [Declarant #1] rode the bus to a friend’s house where he was able to stay. Had he been
    released on April 3, when he posted his bond and was still symptomatic, he would have
    sought treatment at a local hospital.

25. As another example, [Declarant #3] was given a bond which he promptly paid on March
    31. Unbeknownst to his attorney, however, he was COVID-positive, and so the jail
    continued to detain him and refused to serve him with his two outstanding warrants. I
    only became aware of this issue because [Declarant #1] notified me. I spoke to
    [Declarant #3], notified his attorney, and filed a motion for appropriate relief on his
    behalf on April 7, which was heard on April 9 after I begged the court to hear me
    although the motion had yet to be docketed by the Clerk’s Office. The Court ordered the
    jail to serve him, but it is my understanding that to date, [Declarant #3] has not been
    served with any paperwork. The Commissioner appears to have held an initial
    appearance hearing at which [Declarant 3] was not present, and on April 14, the Court
    held a bond hearing at which he was not permitted to be present. At this time, it is
    unclear when he may be served or be permitted to be present for a hearing.

26. At this point, I have spent hours on the phone with various employees and officials at the
    jail, complaining to them about the jail’s conditions, the treatment of my clients, the
    limited access my clients have to phones and attorney communications, and the illegal
    detention of COVID-positive individuals. I have also complained to the nurses and


                                              6
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 143 of 283



   correctional officers about the deficient medical attention my clients have received. To
   my knowledge, no responsive actions have been taken.

27. To be clear, I have heard from my clients how kind some correctional officers have been
    in the face of this crisis. I have also heard from my clients how cruel others have
    become. Many of these cruelties have been attested to by incarcerated declarants.
    Whether on 23-and-1 lockdown or in full isolation, my clients are more vulnerable now
    than ever to abuses of power. While some of them have filed grievances, many have
    been too afraid of retaliation. Others have had their requests for grievance forms denied
    by correctional officers. I have also heard that some people put together a collective
    petition complaining about the conditions at the jail. But to my knowledge, the jail has
    not responded to this petition.

28. My clients in different housing units report varying and inconsistent practices regarding
    cleaning, social distancing, personal protective equipment, and sanitation supplies. This
    suggests to me that the jail does not have a clear, uniform safety protocol or that it is not
    being followed. I am not aware of any public statements, written or oral, outlining what
    specific safety policies and procedures have been adopted in response to this pandemic.

29. Given these conditions, I have been working diligently to get as many of my clients
    released as possible, as soon as possible. I have filed over 20 bond motions in response
    to the Coronavirus. Throughout this pandemic, I have represented my own clients, as
    well as some of my colleagues’ clients, in dozens of bond hearings in person and over
    video conference. In my experience, the District Court has been slow to respond to this
    crisis, and has been overwhelmed with the number of defense attorneys’ requests for
    bond hearings.

30. For example, I filed bond motions for three clients on March 16, 2020, in light of the
    Coronavirus pandemic. On March 19, 2020, the Court held a hearing on those motions
    without notice to me or the jail, so neither the defendants nor their attorney were present.
    The Court denied all three of my motions, though I do not know on what basis. On
    March 20, I filed a second bond motion for each of those three clients. Two of these
    motions were set for hearings on March 30, and then rescheduled to March 31 so that I
    could be present, at which point my clients were released by the Court. One of these
    motions wasn’t set for a hearing until April 1, at which point bond was revised and my
    client was released. Thus, even for the clients that have been released from the jail, it has
    taken multiple filings and multiple weeks before the Court held a bond review hearing
    and granted release.

31. Many of my clients continue to be detained without bond or are awaiting release by the
    Pretrial Services Agency. For example, one of my clients has the option of release to
    Pretrial Services. After his arraignment on April 9, I called Pretrial Services to ask why
    he had not been released to their supervision and provide them with his verified address.


                                              7
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 144 of 283



   Pretrial Services informed me that they had never realized the Court had provided the
   option of release to their supervision, and so had not reviewed his case at all. They then
   informed me that they would look into his case. I called back on April 15 to follow-up,
   and Pretrial Services notified me that because this client had since tested positive for
   COVID-19, Pretrial Services will no longer release him to their supervision. In addition,
   because this client is currently detained in an isolation cell at the medical unit, I have no
   way to communicate with him. The jail refuses to let him call me, and today informed
   me that he will not be able to use the phone until he is moved out of the isolation cell at
   some unknown time in the future.

32. The Court has ordered Pretrial Services to supervise one of my other clients. This is
    distinct from merely having the option of release to Pretrial Services, where Pretrial
    Services has discretion to release someone or not. Despite the Court’s order to Pretrial
    Services, my client remains in jail because he has a pending case in another county, and
    thus Pretrial Services refuses to release him. Pretrial Services has informed me that it is
    their policy not to supervise individuals who have cases pending in other counties, even
    when ordered to do so by the Court.

33. Pretrial Services has also informed me that because they are so overwhelmed with the
    number of people the Court has ordered them to supervise, they have had to back-burner
    all those individuals with merely the “option” of release to Pretrial Services.

34. As another example, I have a client who has sarcoidosis and thus is very medically
    vulnerable. He is currently detained because he cannot afford to pay at $500 bond. I
    filed a bond motion for him on April 14. Today, I was notified that his case is not
    scheduled for a hearing until April 22, more than a week after the motion was filed.

35. To my knowledge, all Covid-19 emergency bond-review motions filed by my office seek
    either release or a reduction in release conditions. To my knowledge, no Covid-19
    emergency bond review motions filed by my office seek to change conditions of
    confinement at the Prince George’s County Department of Corrections.

36. It has been difficult to take the declarations of my clients. Clients have broken down
    sobbing on the phone with me. When I read back a declaration to one client, he had to
    put the phone down and step away because he was so distraught. Another client then
    picked up the phone, and told me the declarant needed time to compose himself before
    we could continue reviewing the declaration. The declarant later explained to me that he
    was in shock hearing his words read back to him, in shock that the nightmare he has been
    living is a reality.

37. My clients are terrified. I am terrified for them. It is clear to me that there are many
    more COVID-positive people at the jail than the jail has publicly admitted. It is clear to
    me that there are many more COVID-positive people at the jail than the jail has tested. It


                                             8
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 145 of 283



       is clear to me that the image of security and order is more important to the jail than the
       safety, health, and bodily integrity of my clients. It is clear to me that my COVID-
       positive clients are being treated like animals, that those who are tasked with caring for
       them are afraid to come anywhere near them, let alone provide them with the medical
       attention they need.

   38. I have had anxious clients before. Pending criminal litigation is anxiety-inducing for
       anyone. But that is not what my clients fear. My clients are afraid for their lives. They
       are afraid that they are going to be infected. They are afraid that they are going to be
       locked away indefinitely, without access to showers or telephones or fresh air, trapped in
       a room covered in blood, mucus, and feces. They are afraid that they will be denied
       medical attention. They are afraid that they will die.

   39. In the face of these fears, it is difficult to tell a client again and again that the motion I
       filed is still pending, that they must wait a week or more before they can even have a
       hearing, that they likely will not even be present for the hearing over the television
       monitor, and I will have to call them back to tell them what ruling the Court made about
       the fate of their lives in their absence.


I declare under penalty of perjury that the foregoing is true and correct.




                                                      ____cg_______________________
                                                      Claire Glenn, Esq.
                                                      Assistant Public Defender
                                                      4990 Rhode Island Avenue, Room 345
                                                      Hyattsville, MD 20781
                                                      (240) 582-4202
                                                      claire.glenn@maryland.gov
                                                      CPF# 1902280002




                                                  9
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 146 of 283




            EXHIBIT 30
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 147 of 283



                                  Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


I.      Background and Qualifications

     1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
        and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
        Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
        Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
        Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
        Yale School of Medicine in 2011 and a fellowship in Interdisciplinary HIV Prevention at
        the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
        Biostatistics and Epidemiology from Yale School of Public Health.

     2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
        From 2008-2016, I served as the Infectious Disease physician for York Correctional
        Institution in Niantic, Connecticut, which is the only state jail and prison for women in
        Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
        tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
        dedicated HIV clinic in the community for patients returning home from prison and jail.
        For over a decade, I have been continuously funded by the National Institute of Health
        (“NIH”), industry, and foundations for clinical research on HIV prevention and treatment
        for people involved in the criminal justice system, including those incarcerated in
        hardware-secure facilities (jails and prisons) and in the community under supervision
        (probation and parole). I have served as an expert consultant on infectious diseases and
        women’s health in jails and prisons for the UN Office on Drugs and Crimes, the Federal
        Bureau of Prisons, and other entities. I also served as an expert health witness for the US
        Commission on Civil Rights Special Briefing on Women in Prison.

     3. I have written and published extensively on the topics of infectious diseases among
        people involved in the criminal justice system. My published writings include book
        chapters and articles in leading peer-reviewed journals (including Lancet HIV, JAMA
        Internal Medicine, American Journal of Public Health, International Journal of Drug
        Policy) on issues of prevention, diagnosis, and management of HIV, Hepatitis C, and
        other infectious diseases among people involved in the criminal justice system.

     4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
        as Exhibit A.

     5. I was paid $200 per hour for my time reviewing materials and preparing this declaration.

     6. I have not testified as an expert at trial or by deposition in the past four years.

     7. In addition to my knowledge, training, education, and experience in the field of prison
        healthcare and infectious diseases, and the resources relied upon by experts in infectious

                                                    1
           Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 148 of 283



           diseases and prison health, I also reviewed specifically the Centers for Disease Control
           and Prevention (“CDC”) guidance on management of COVID-19 in correctional facilities
           (available at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
           detention/guidance-correctional-detention.html), the Bureau of Prisons (BOP) modified
           operations plan (available at https://www.bop.gov/coronavirus/covid19_status.jsp), the
           National Commission on Correctional Health Care (“NCCHC”) materials on COVID-19
           (available at https://www.ncchc.org/COVID-Resources), and the World Health
           Organization interim guidance on Preparedness, prevention and control of COVID-19 in
           prisons and other places of detention (available at
           http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-
           and-control-of-COVID-19-in-prisons.pdf?ua=1).


II.        Profile of COVID-19 as an Infectious Disease 1

      8.    The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
           COVID-19. The virus is thought to pass from person to person primarily through
           respiratory droplets (by coughing or sneezing) but may also survive on inanimate
           surfaces. People seem to be most able to transmit the virus to others when they are
           sickest but it is possible that people can transmit the virus before they start to show
           symptoms or for weeks after their symptoms resolve. In China, where COVID-19
           originated, the average infected person passed the virus on to 2-3 other people;
           transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
           being transmitted through droplets, everyone is at risk of infection because our immune
           systems have never been exposed to or developed protective responses against this virus.
           A vaccine is currently in development but will likely not be able for another year to the
           general public. Antiviral medications are currently in testing but not yet FDA-approved,
           so only available for compassionate use from the manufacturer. People in prison and jail
           will likely have even less access to these novel health strategies as they become available.

      9. Most people (80%) who become infected with COVID-19 will develop a mild upper
         respiratory infection but emerging data from China suggests serious illness occurs in up
         to 16% of cases, including death. 2 Serious illness and death is most common among
         people with underlying chronic health conditions, like heart disease, lung disease, liver




1
  This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent Gibson, COVID-19
(Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
Health Care (February 28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-
need-to-know-in-corrections.
2
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
                                                    2
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 149 of 283



          disease, and diabetes, and older age. 3 Death in COVID-19 infection is usually due to
          pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
          people are also at risk from serious illness and death due to influenza, especially when
          they have not received the influenza vaccine or the pneumonia vaccine.

       10. The care of people who are infected with COVID-19 depends on how seriously they are
           ill. 4 People with mild symptoms may not require hospitalization but may continue to be
           closely monitored at home. People with moderate symptoms may require hospitalization
           for supportive care, including intravenous fluids and supplemental oxygen. People with
           severe symptoms may require ventilation and intravenous antibiotics. Public health
           officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
           to provide this type of intensive care as COVID-19 becomes more widespread in
           communities.

       11. COVID-19 prevention strategies include containment and mitigation. Containment
           requires intensive hand washing practices, decontamination and aggressive cleaning of
           surfaces, and identifying and isolating people who are ill or who have had contact with
           people who are ill, including the use of personal protective equipment. Jails and prisons
           are totally under-resourced to meet the demand for any of these strategies. As infectious
           diseases spread in the community, public health demands mitigation strategies, which
           involves social distancing and closing other communal spaces (schools, workplaces, etc.)
           to protect those most vulnerable to disease. Jails and prisons are unable to adequately
           provide social distancing or meet mitigation recommendations as described below.

       12. The time to act is now. Data from other settings demonstrate what happens when
           detention centers, jails and prisons are unprepared for COVID-19. Recent outbreaks of
           COVID-19 in jails in Chicago and New York demonstrate how easily the virus enters
           facilities and rapidly spreads to detainees and staff when community epidemics are
           widespread, even when the best possible infection preparedness plans are in place.

III.      Heightened Risk of Epidemics in Jails and Prisons

       13. The risk posed by infectious diseases in jails and prisons is significantly higher than in
           the community, in terms of risk of transmission, exposure, and harm to individuals who
           become infected. There are several reasons this is the case, as delineated further below.

       14. Globally, outbreaks of contagious diseases are all too common in closed detention
           settings and are more common than in the community at large. There are numerous


3
  Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
4
  Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
(March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html.
                                                    3
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 150 of 283



   examples of infectious disease outbreaks in closed detention settings, including
   tuberculosis, measles, influenza, and HIV.

15. Prisons and jails are not isolated from communities. Staff, visitors, contractors, and
    vendors pass between communities and facilities and can bring infectious diseases into
    facilities. Moreover, rapid turnover of jail and prison populations means that people
    often cycle between facilities and communities. People often need to be transported to
    and from facilities to attend court and move between facilities. Prison health is public
    health.

16. Congregate settings such as jails and prisons allow for rapid spread of infectious diseases
    that are transmitted person to person, especially those passed by droplets through
    coughing and sneezing. When people must share bathrooms, showers, and other common
    areas, the opportunities for transmission are even greater. When infectious diseases are
    transmitted from person to person by droplets, the best initial strategy is to practice social
    distancing. When jailed or imprisoned, people have much less of an opportunity to
    protect themselves by social distancing than they would in the community. For many in
    jail or prison, social distancing is a physical impossibility. Spaces within jails and
    prisons are often also poorly ventilated, which promotes highly efficient spread of
    diseases through droplets. Placing someone in such a setting therefore dramatically
    reduces their ability to protect themselves from being exposed to and contracting
    infectious diseases.

17. During an infectious disease outbreak, people can protect themselves by washing hands.
    Jails and prisons do not provide adequate opportunities to exercise necessary hygiene
    measures, such as frequent handwashing or use of alcohol-based sanitizers when
    handwashing is unavailable. Jails and prisons are often under-resourced and ill-equipped
    with sufficient hand soap and alcohol-based sanitizers for people detained in and working
    in these settings. High-touch surfaces (doorknobs, light switches, etc.) should also be
    cleaned and disinfected regularly with bleach to prevent virus spread, but this often is not
    done in jails and prisons because of a lack of cleaning supplies and lack of people
    available to perform necessary cleaning procedures.

18. Jails and prisons are often poorly equipped to diagnose and manage infectious disease
    outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
    The medical facilities at jails and prisons are almost never sufficiently equipped to handle
    large outbreaks of infectious diseases. During an infectious disease outbreak, a
    containment strategy requires people who are ill with symptoms to be isolated and that
    caregivers have access to personal protective equipment, including gloves, masks, gowns,
    and eye shields. Jails and prisons are often under-resourced and ill-equipped to provide
    sufficient personal protective equipment for people who are incarcerated and caregiving
    staff, increasing the risk for everyone in the facility of a widespread outbreak. Resources
    will become exhausted rapidly and any beds available will soon be at capacity. This
    makes both containing the illness and caring for those who have become infected much
    more difficult.



                                              4
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 151 of 283



    19. Disciplinary segregation or solitary confinement is not an effective disease containment
        strategy. Beyond the known detrimental mental health effects of solitary confinement,
        isolation of people who are ill in solitary confinement results in decreased medical
        attention and increased risk of death. In addition, if solitary confinement is a carceral
        facility’s response to COVID-19, people who are ill will be deterred from reporting their
        symptoms, resulting in their increased risk of severe disease and death and ongoing
        spread to others.

    20. People incarcerated in jails and prisons are more susceptible to acquiring and
        experiencing complications from infectious diseases than the population in the
        community. 5 This is because people in jails and prisons are more likely than people in the
        community to have chronic underlying health conditions, including diabetes, heart
        disease, chronic lung disease, chronic liver disease, and lower immune systems from
        HIV.

    21. Jails and prisons lack access to vital community resources to diagnose and manage
        infectious diseases. Jails and prisons do not have access to community health resources
        that can be crucial in identifying and managing widespread outbreaks of infectious
        diseases. This includes access to testing equipment, laboratories, and medications.

    22. Jails and prisons often need to rely on outside facilities (hospitals, emergency
        departments) to provide intensive medical care given that the level of care they can
        provide in the facility itself is typically relatively limited. During an epidemic, this will
        not be possible, as those outside facilities will likely be at or over capacity themselves.

    23. As an outbreak spreads through jails, prisons, and communities, medical personnel
        become sick and do not show up to work. Absenteeism poses substantial safety and
        security risk to both the people inside the facilities and the public. Absenteeism also
        means that facilities can become dangerously understaffed with healthcare providers.
        This increases a number of risks and can dramatically reduce the level of care provided.
        As health systems inside facilities are taxed, people with chronic underlying physical and
        mental health conditions and serious medical needs may not be able to receive the care
        they need for these conditions. As supply chains become disrupted during a global
        pandemic, the availability of medicines and food may be limited.

    24. Prisons were designed to contain people, not diseases. When even the most sophisticated
        hospital systems in this country have been overwhelmed by the COVID-19 pandemic, it
        will be impossible for prison health systems to contain it. This is especially true when
        emergency preparedness plans are underdeveloped. These risks have all borne out during
        past epidemics of influenza in jails and prisons. For example, in 2012, the CDC reported
        an outbreak of influenza in 2 facilities in Maine, resulting in two inmate deaths.
        Subsequent CDC investigation of 995 inmates and 235 staff members across the 2
        facilities discovered insufficient supplies of influenza vaccine and antiviral drugs for
        treatment of people who were ill and prophylaxis for people who were exposed. During

5
 Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)31251-0/fulltext.
                                                   5
      Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 152 of 283



      the H1N1-strain flu outbreak in 2009 (known as the “swine flu”), jails and prisons
      experienced a disproportionately high number of cases. Even facilities on “quarantine”
      continued to accept new intakes, rendering the quarantine incomplete. These scenarios
      occurred in the “best case” of influenza, a viral infection for which there was an effective
      and available vaccine and antiviral medications, unlike COVID-19, for which there is
      currently neither.


IV.   Risk of COVID-19 in the Prince George’s County Correctional Center in Upper
Marlboro (“Prince George’s County Jail”)

   25. In making my assessment of the danger of COVID-19 in the Prince George’s County Jail,
       I have reviewed 27 declarations by prisoners there describing the conditions of that
       facility, particularly as it related to the prevention and treatment of COVID-19.

   26. Based on my review of these declarations, my experience working on public health in jails
       and prisons, and my review of the relevant literature, it is my professional judgment that
       this facility is dangerously under-equipped and ill-prepared to prevent and manage the
       spread of COVID-19, which is already spreading throughout the jail.

   27. One of the most critical infection control measures in correctional settings is to accurately
       identify people who are ill and medically isolate them from the general population. The
       purpose of medical isolation is to ensure that people who are ill with COVID-19 receive
       adequate medical attention and that transmission of the disease to others is prevented. This
       is especially important in COVID-19 because the average person with COVID-19 infects
       2-3 others including before symptoms develop, and likely more in highly congregate
       settings. According to the CDC, accurate identification of people with COVID-19
       requires regular symptom screening and temperature checks. The CDC recommends that
       people receive regular symptom screening and temperature checks on entry into a facility
       and throughout the course of detention when there has been a known exposure to someone
       who is ill. People who have been exposed to COVID-19 but are not yet ill are supposed to
       be in quarantine where they can be closely monitored for symptoms. In the Prince
       George’s County Jail, quarantine is operationalized as a unit-wide 23-hour lockdown.
       Still, monitoring measures are being implemented in highly problematic ways in the
       Prince George’s County Jail, according to the 27 declarations I reviewed.
           a. Prisoners are completely deterred from reporting symptoms and some are “trying
               to hide their symptoms” because (1) there is a $4 charge for sick call; (2) at times
               no sick call slips are available; (3) prisoners have heard that conditions in medical
               isolation are poor; and (4) the disease is highly stigmatized by other inmates and
               staff. Even for people who can report their symptoms and afford the cost of sick
               call, there is often a significant delay in obtaining a medical visit. These delays
               are unacceptable and will result in ongoing transmission within housing units and
               high risk for complications of COVID-19 among those who are infected, including
               death.
           b. While it does seem that temperature checks are being performed at least once daily
               in housing units where exposure has occurred, the ways in which they are


                                                6
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 153 of 283



          being done will only contribute to the spread of disease. For example, inmates
          describe that the nurse does not change gloves between temperature checks and
          the thermometer is not cleaned between uses. Some inmates are asked to put their
          faces up to a slot in the door to undergo temperature screening. Given that this is
          a virus that can survive for days on inanimate surfaces, there is high likelihood
          that nurses’ gloves, thermometer covers, and door slots are contaminated and can
          themselves be a vehicle for transmission from person to person.
       c. Several declarations also make clear that inmates who feel ill must make multiple
          and repeated requests before they receive medical attention. If people are not
          being efficiently flagged for medical evaluation and isolation, they may
          experience progression of disease while continuing to transmit the virus to others
          in the general population.

28. According to the CDC, infection prevention for COVID-19 requires no-cost access to
    soap and water for handwashing and frequent cleaning and disinfecting of high-touch
    surfaces with products containing bleach or at least 60% alcohol. Prisoners’ declarations
    reflect that soap is not being provided freely and is only available through the
    commissary and delivered weekly. Indigent prisoners who are unable to afford soap are
    reportedly trading food trays to obtain soap, which is completely unacceptable from a
    health perspective. Prisoners also have minimal access to clean and functioning sinks,
    even in the medical unit where there are individuals with COVID-19 infection.

29. Prisoners in the Prince George’s County Jail also have restricted access to materials for
    cleaning and disinfection and are provided only a spray bottle of water and a paper towel.
    Although some prisoners have reported gaining access to Spray Nine, which is on the
    EPA’s list of agents effective against COVID-19, it is only intermittently doled out by
    correctional officers and prisoners must clean without gloves. Disinfecting products are
    also only allowed to be used, if it all, during the one hour in which quarantined inmates
    are allowed out of their cells. Inconsistent access to hygiene and disinfection measures
    will result in widespread infection throughout the facility.

30. Another key infection prevention strategy for COVID-19 involves social distancing,
    which can be nearly impossible in highly congregate correctional settings, especially
    when it is not well communicated or enforced. Although prisoners’ declarations suggest
    every other phone is “taped off” to encourage social distancing, this is essentially
    meaningless when phones are structurally placed so close together that inmates are still
    within an arm’s reach of one another, and since phones are not always disinfected
    between users. With only 1 hour per day to use phones, it may be hard to enforce social
    distancing since prisoners need to congregate to use this precious resource. While 23-
    hour lockdown and staggered recreation may provide some social distancing measures,
    they are ineffective for infection prevention and control in the absence of other public
    health-oriented strategies and may be perceived as punishment. They are particularly
    problematic when inmates are locked down in poorly ventilated spaces that are shared
    closely with others, which may contribute to disease transmission from people who are
    infected with COVID-19 but have not yet developed or reported symptoms. Moreover,
    one declaration reflects the jail has turned off the air conditioning in its housing unit,

                                             7
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 154 of 283



   purportedly to prevent the spread of COVID-19 through recycled air. I am aware of no
   science that supports this. To the contrary, to prevent the spread of droplet-borne
   diseases, spaces should be well-ventilated, and air conditioning would promote air flow.
   In addition, un-air-conditioned spaces are unhealthy in their own right and can exacerbate
   other health conditions, including asthma. Lockdown can be important from a public
   health standpoint to enable social distancing during a pandemic but should be used only
   as a last resort and in a time-limited way (CDC recommends quarantines last no longer
   than 14 days) that is communicated clearly to the residents. Staggered recreation is an
   evidence-based strategy for improving social distancing that is recommended by the CDC
   but is not useful to prevent the spread of disease if recreation is staggered with different
   individuals each day (i.e. different groups of 10).

31. Once someone develops symptoms suggestive of COVID-19, they require medical
    isolation. This is distinct from disciplinary isolation because it involves ongoing medical
    attention and receipt of medical care; it should not be delivered in a way that is or can be
    perceived as being punitive. A majority (80%) of people with COVID-19 infection will
    develop mild symptoms, including fever, nausea/vomiting/diarrhea, body aches, fatigue,
    cough, and headaches, and will be able to recover with supportive care (which involves
    rest, hydration, and acetaminophen as needed for fevers). Although these symptoms are
    not technically life-threatening they may still be uncomfortable and require medical
    management. Yet the declarations I reviewed suggest not even this minimal amount of
    care is being provided and, instead, prisoners are given Claritin- a decongestant that is
    entirely useless for COVID-19.

32. During the course of COVID-19 infection, approximately 20% of people will require
    hospitalization, 5% will require intensive care, and 1-2% will die. Severe disease and
    complications are more likely in individuals with predisposing risk factors, including age,
    chronic lung disease, chronic liver disease, chronic kidney disease, pregnancy, and
    suppressed immune systems. Prisoners in general and those specifically in the Prince
    George’s County Jail are more likely than people in the general population to experience
    these conditions and are therefore more likely to experience severe disease and death
    from COVID-19. Progression of respiratory symptoms in COVID-19 can be extremely
    rapid, within 24 hours, requiring hospitalization, so people in medical isolation need to be
    diligently monitored for clinical worsening. Yet the prisoners’ declarations in the Prince
    George’s County Jail describe a lack of medical attention that is highly concerning and
    suggests that medical staff do not have the necessary staffing, training, or resources to
    identify when people require hospitalization. Some nurses are described as focusing
    exclusively on taking temperatures of COVID-19 patients, while ignoring other medical
    issues (such as nosebleeds) that may be signs of complicated COVID-19 disease and
    warrant further evaluation. The delays in access to care that already exist in normal
    circumstances will only worsen during an outbreak, making it especially difficult for the
    facilities to contain any infections and to treat those who are infected. This may result in
    preventable deaths and undue harm.

33. Medical isolation units should be hygienic and safe in a way that promotes health. In
    contrast, the prisoners describe unsafe isolation cells, at times without staff present inside
    the housing unit, and filthy living conditions, including dried blood and feces on walls

                                              8
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 155 of 283



        and floors of isolation cells. Some describe not having access to clean sheets and one
        described having to pull his used sheets out of a red biohazard bag for reuse. These
        conditions are not only inhumane but also unhealthy. In addition to spread of COVID-
        19, people in these medical isolation units are therefore at risk of exposure to other
        diseases, including HIV and Hepatitis C. Medical isolation seems like disciplinary
        segregation when people feel “like they’re being punished for having COVID-19.”
        These conditions deter other individuals from reporting symptoms for fear they may end
        up in isolation.

     34. People who test positive for COVID-19 may be medically isolated in a cohort with other
         confirmed cases, which is appropriate per CDC guidance only when single isolation units
         are occupied. Importantly, however, isolation should be time-limited and this time limit
         should be evidence-based and communicated clearly to residents. The practice in the
         Prince George’s County Jail of isolating COVID-19 patients for a uniform 14 days is
         inconsistent with CDC guidelines, which recommend that isolation end once at least 7
         days have passed since symptoms first appeared, at least 3 days have passed without
         fever or the need for fever-reducing medications, and respiratory symptoms are
         improving. Most COVID-19 patients will meet these criteria within 14 days but for those
         who require more time to meet criteria, there is the risk that they could be prematurely
         released from isolation to the general population and transmit the disease to others.
         Isolation end dates need to be clearly communicated to residents to avoid the perception
         that isolation is punitive.

     35. Failure to provide individuals with continuation of the treatment they were receiving in
         the community, or even just interruption of treatment, for chronic underlying health
         conditions will result in increased risk of morbidity and mortality related to these chronic
         conditions. Failure to provide individuals adequate medical care for their underlying
         chronic health conditions results in increased risk of COVID-19 infection and increased
         risk of infection-related morbidity and mortality if they do become infected. Some
         individuals’ declarations in the Prince George’s County Jail have reported delays in
         accessing life-saving treatment, including inhalers for asthma and medications for
         seizures.

     36. People with underlying chronic mental health conditions need adequate access to
         treatment for these conditions throughout their period of detention. Failure to provide
         adequate mental health care, as when health systems in jails and prisons are taxed by
         COVID-19 outbreaks, as appears to be the case at the Prince George’s County Jail, will
         result in poor health outcomes. Moreover, mental health conditions are exacerbated by
         the stress of incarceration during the COVID-19 pandemic, including isolation and lack
         of visitation. Anxiety will be especially high when people are unable to voice their
         concerns, as evidenced by the inmates’ declarations in this case that they have been
         unable to file grievances because they were denied access to the appropriate forms or
         because they feared retaliation by the correctional officers.

V.      Conclusion and Recommendations



                                                  9
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 156 of 283



   37. For the reasons above, it is my professional judgment that individuals placed in the
       Prince George’s County Jail are at a significantly higher risk of infection with COVID-19
       as compared to the population in the community and that they are at a significantly higher
       risk of harm if they do become infected. These harms include serious illness and even
       death.

   38. As such, from a public health perspective, it is my opinion that the Prince George’s
       County Jail should act immediately to comply with the CDC Guidelines on the
       management of COVID-19 in correctional facilities.

   39. It is also my strong opinion that the jail should evaluate individuals for release in order
      to reduce the population of the jail, since this is likely the only feasible way for the jail to
      satisfy both social distancing requirements and adequately monitor and attend to the
      health of its inmates, who may become rapidly and severely ill with COVID-19.

   40. This is more important still for individuals with preexisting conditions (e.g., heart
       disease, chronic lung disease, chronic liver disease, suppressed immune system, diabetes,
       mental health conditions) or older age. They are in even greater danger in these facilities,
       including a meaningfully higher risk of death. While the CDC suggests that individuals
       over age 65 are at the highest risk for COVID-19 severity and death, emerging data
       suggests even individuals over age 50 are at an increased risk for COVID-19 severity and
       death.

   41. It is my professional opinion that these steps are both necessary and urgent. The horizon
       of risk for COVID-19 in this facility is a matter of days, not weeks. As of April 15, 2020,
       the surrounding Prince George County reports 2,409 confirmed COVID-19 cases and 80
       related deaths. Declarations from inmates suggest at least 14 people have confirmed
       COVID-19, and a corrections officer has apparently informed inmates that there are 77
       COVID-19 cases at the jail. This is likely a gross underestimate by at least three-fold
       because of misinformation, underreporting of symptoms, and limited testing
       opportunities. It is also highly likely that there are already other individuals (both staff
       and inmates) in the facility who are infected and have not yet developed symptoms. The
       time to act is now.

   42. Health in jails and prisons is community health. Protecting the health of individuals who
       are detained in and work in these facilities is vital to protecting not only those
       individuals, but the health of the wider community.


I declare under penalty of perjury that the foregoing is true and correct.


April 16, 2020                                                _______________________
New Haven, Connecticut                                        Dr. Jaimie Meyer




                                                 10
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 157 of 283




            EXHIBIT 31
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 158 of 283



                                 CURRICULUM VITAE


Name:              Jaimie P. Meyer, M.D., M.S.

Education:

B.A.               Dartmouth College (Anthropology) 2000
M.D.               University of Connecticut 2005
M.S.               Yale School of Public Health (Biostatistics and Epidemiology) 2014

Career/Academic Appointments:

2005-08      Intern and Resident, Internal Medicine, NY Columbia Presbyterian
             Hospital, New York, NY
2008-11      Clinical and Research Fellow, Infectious Diseases, Yale University, New
             Haven, CT
2010-12      Postdoctoral Fellow, Center for Interdisciplinary Research on AIDS, Yale
             School of Public Health, New Haven, CT
2012-14      Instructor, Infectious Diseases (AIDS Program), Yale School of Medicine,
             New Haven, CT
2014-present Assistant Professor, Infectious Diseases (AIDS Program), Yale School of
             Medicine, New Haven, CT
2015-present Clinical Assistant Professor, Division of Primary Care/Health Systems in
             Nursing, Yale School of Nursing, New Haven, CT

Clinical Positions Held & Other Employment:

1999           Spanish Medical Interpreter, Boston Children’s Hospital, Boston, MA
2000-01        Research Assistant, UCSF Immunogenetics and Transplantation
               Laboratory, San Francisco, CA
2010-12        Infectious Diseases Attending (per diem), Hospital of Saint Raphael, New
               Haven, CT
2009-15        Infectious Diseases Clinician, York Women’s Correctional Institution,
Niantic, CT
2015-          HIV Clinician, Nathan Smith Clinic, New Haven, CT
2018-          Faculty, Contemporary Management of HIV, Clinical Care Options

Board and other Certifications:

American Board of Internal Medicine, Internal Medicine, 2008, 2018
American Board of Internal Medicine, Infectious Diseases, 2010
American Board of Preventive Medicine, Addiction Medicine, 2018
DATA 2000 DEA X waiver to prescribe Buprenorphine, 2010
REMS Certified implanter and prescriber for Probuphine, 2016

Professional Honors & Recognition

A)      International/National/Regional
2018    Selected as Early Career Reviewer, NIH Center for Scientific Review
2017    Doris Duke Charitable Foundation Scholar

                                           1
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 159 of 283



2016 Fellow, American College of Physicians
2016 NIH Health Disparities Loan Repayment Award Competitive Renewal
2016 Selected for AAMC Early Career Women Faculty Professional Development
Seminar
2014 NIH Health Disparities Loan Repayment Program Award
2014 NIDA Women & Sex/Gender Differences Junior Investigator Travel Award
2014 International Women's/Children's Health & Gender Working Group Travel Award
2014 Patterson Trust Awards Program in Clinical Research
2013 Thornton Award for Clinical Research
2011 Bristol Myers-Squibb Virology Fellows Award
2006 John N. Loeb Intern Award
2005 Connecticut State Medical Society Award
2005 American Medical Women’s Association Citation
2000 Hannah Croasdale Senior Award, Dartmouth College
1998 Palaeopitus Senior Leadership Society Inductee, Dartmouth College

B)     University
2014   Fellow, Women’s Faculty Forum Public Voices Thought Leadership Program

PROFESSIONAL SERVICE

Journal Service:
Reviewer
2012-present (In alphabetical order): Addiction Sci and Clin Pract, Addictive Behav
Reports, AIDS Care, AIMS Public Health, American Journal on Addictions, American
Journal of Epidemiology, American Journal of Public Health, Annals Internal Medicine,
BMC Emergency Medicine, BMC Infectious Diseases, BMC Public Health, BMC
Women’s Health, Clinical Infectious Diseases, Critical Public Health, Drug and Alcohol
Dependence, Drug and Alcohol Review, Epidemiologic Reviews, Eurosurveillance,
Health and Justice (Springer Open), International Journal of Drug Policy, International
Journal of Prisoner Health, International Journal of STDs and AIDS, International Journal
of Women’s Health, JAIDS, JAMA Internal Medicine, Journal of Family Violence, Journal
of General Internal Medicine, Journal of Immigrant and Minority Health, Journal of
International AIDS Society, Journal of Psychoactive Drugs, Journal of Urban Health,
Journal of Women’s Health, Open Forum Infectious Diseases, PLoS ONE, Public Health
Reports, University of Wisconsin-Milwaukee Research Growth Initiative, Social Science
and Medicine, SpringerPlus, Substance Abuse Treatment Prevention and Policy,
Women’s Health Issues, Yale Journal of Biology and Medicine

2019-present Section Editor: Sex and Gender Issues, Journal of the International
Association of Providers of AIDS Care (JIAPAC)

Grant Service:
Reviewer:
2020         Doris Duke Charitable Foundation Physician Scientist Fellowship Award
2019         NIH RFA-DA-19-025 HEAL Initiative: Justice Community Opioid
             Innovation Network (JCOIN) Clinical Research Centers

Professional Service for Professional Organizations

2016-present Fellow, American College of Physicians

                                           2
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 160 of 283



2016-present   Member, AAMC Group on Women in Medicine and Science (GWIMS)
2013-2016      Member, American College of Physicians
2013-present   Member, InWomen’s Network, NIDA International Program
2011-present   Member, American Medical Women’s Association
2011-present   Member, Connecticut Infectious Disease Society
2009-present   Member, American Society of Addiction Medicine
2008-present   Member, Infectious Disease Society of America
2005-present   Member, American Medical Association
2005-2008      Member, New York State Medical Society

Yale University Service

2019-present Core Faculty, Program in Addiction Medicine
2017-present Affiliated Faculty, Arthur Liman Center for Public Interest Law, Yale Law
             School
2016-present Leadership Council, Women’s Faculty Forum, Yale University
2015-2016    Steering Committee, US Health and Justice Course, Yale School of
             Medicine
2014-present Yale Internal Medicine Traditional Residency Intern Selection Committee
2013-present Women in Medicine at Yale Mentoring Program
2013-present Women in Science at Yale Mentoring Program
2012-present Affiliated Scientist, Center for Interdisciplinary Research on AIDS
2009-2011    Preclinical Clerkship Tutor, Yale School of Medicine

Individual Mentorship
2020          Zoe Sernyak, Yale University: Summer internship
2020          Caroline Wortman, Cornell University: Summer internship
2020          Chevaughn Wellington, Quinnipiac School of Medicine: Capstone Project
              Advisor
2019          Callie Ginapp, Yale School of Medicine: Research Mentor
2019          Alissa Haas, Yale School of Public Health (EMD): Research mentor
2019          Emily Bail, Yale School of Nursing: APRN Clinical mentor
2018          Camila Odio, Yale Internal Medicine Residency Program: Research
              mentor
2018          Zoe Adams, Yale School of Medicine: Research mentor
2018          Yilu Qin, Yale Primary Care Residency Program, HIV Training Track:
              Research mentor
2018          Kaitlin Erickson, Yale School of Nursing: APRN Clinical mentor
2017-2019     Emily Hoff, Yale School of Medicine: Research mentor, Thesis mentor
2017          Lindsay Eysenbach, Yale School of Medicine: Research mentor, Summer
              project on Syringe Service Program
2017          Megan Carroll, Yale School of Public Health: M.S. Thesis advisor
              (Biostatistics)
2016-2020     Britton Gibson, Yale School of Public Health and Quinnipiac School of
              Medicine: Research mentor
2016          Ronnye Rutledge, Yale School of Medicine: MHS Thesis advisor;
              awarded IDSA Education and Research Foundation 2015 Medical
              Scholarship and Yale School of Medicine Medical Student Research
              Fellowship; earned School and Departmental Honors for Thesis
2015          Kelsey Loeliger, Yale Schools of Medicine and Public Health: M.D./Ph.D.
              Dissertation committee

                                           3
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 161 of 283



2014           Javier Cepeda, Yale School of Public Health: Ph.D. Research
               advisor/mentor
2014           Audrey Fritzinger, Yale PA Program: Thesis advisor; Received Honors for
               thesis
2014           Cecilia Dumouchel, Yale College: Summer internship
2014           Joan Chi-How, Yale School of Medicine: Internship
2014           Michelle Fikrig, Oberlin College: Summer internship
2014           Madison Breuer, Southern Connecticut State University: Internship

Public Service

2019           Consultant on Medication Assisted Treatment in Prisons, Vermont
               Department of Corrections, Addiction Health Services
2019           Expert Witness for Women in Prison Briefing, U.S. Commission on Civil
               Rights
2018           Consultant for SAMHSA State Targeted Response-Technical Assistance
               Consortium to address the opioid crisis, American Academy of Addiction
               Psychiatry
2017           Consultant on HIV Care in Prisons, United Nations Office on Drugs and
               Crime
2017           Scientific Advisory Board, HIV Prevention and Treatment in Cis-Gendered
               Women, Gilead Sciences, Inc.
2016           Consultant on Women’s Health, Female Offenders Unit, Federal Bureau
               of Prisons
2002           “Medicine as a Profession” Fellow, Soros Open Society Institute
1999           Volunteer Spanish Medical Interpreter, Boston Children’s Hospital
1998           Honorary Service Fellow, Costa Rican Humanitarian Foundation

Research Support
Ongoing Research Support
ACTIVE
Investigator Sponsored Award (M161462) PI: Meyer              7/1/2017-6/30/2020 1.8
calendar
Gilead Sciences, Inc. $81,151 (FY1 Directs)
Delivering HIV Pre-Exposure Prophylaxis to Networks of Justice-Involved Women
Description: To leverage risk networks of CJ-involved women as a means of delivering
PrEP and to evaluate the acceptability and feasibility of strategically delivering PrEP to
network members.

Clinical Scientist Development Award             PI: Meyer     7/1/17-6/30/20 3.0
calendar
Doris Duke Clinical Foundation          $149,959 (FY1 Directs)
Developing and Testing the Effect of a Patient-Centered HIV Prevention Decision Aid
on PrEP uptake for Women with Substance Use in Treatment Settings
Description: 1) To adapt a patient-centered HIV prevention decision aid to women
with substance use entering treatment for substance use disorders. 2) Building on
findings from Aim 1, to pilot test the effect of the adapted decision-aid intervention on
PrEP uptake among women with substance use entering treatment for substance use
disorders.

1 R21 DA042702-01A1           PI: Meyer       8/1/2017–7/31/2020 (NCE)       1.20 calendar

                                             4
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 162 of 283



NIH/NIDA        $129,673 (FY1 Directs)
Prisons, Drug Injection and the HIV Risk Environment in Kyrgyzstan
Description: We propose to generate qualitative data from interviews with prisoners and
prison staff and triangulate it with quantitative data from MATLINK within an analytical
HIV risk environment framework which aims to: 1. Describe the individual-environment
interactions that shape within-prison drug-related HIV risk practices and health
expectations post-release; and 2. Measure how within-prison risk and other factors
within the prison environment mediate engagement with OAT both within prison and
after release.

H79 TI080561          PI: Meyer         11/30/2018–11/29/2023 1.20 calendar
SAMHSA         $389,054 (FY1 Directs)
CHANGE: Comprehensive Housing and Addiction Management Network for Greater
New Haven
We will expand and enhance the local implementation of a community infrastructure that
integrates housing, behavioral health, and addiction treatment services for highly
vulnerable populations at-risk for or living with HIV (PARLWH), by virtue of their
involvement in criminal justice (CJ) systems and/or engagement in sex work. The target
population for CHANGE is CJ-involved PARLWH in New Haven, Connecticut who
experience co-occurring homelessness, psychiatric, and substance use disorders.

Pilot Project Award mPI: Willie, Meyer        10/01/19-09/30/20   0.24 calendar
Center for Interdisciplinary Research on AIDS (CIRA)        $29,993
Optimizing PrEP’s Potential in Non-Clinical Settings: Development and Evaluation of a
PrEP Decision Aid for Women Seeking Domestic Violence Services
This Type II hybrid effectiveness-implementation study seeks to adapt an existing PrEP
decision aid to intimate partner violence (IPV)-exposed women seeking domestic
violence services at two major Connecticut service agencies. This study will: provide
support for a PrEP decision aid that addresses the HIV prevention needs of IPV-
exposed women; use implementation science to increase PrEP uptake; include DV
agencies in intervention development and implementation; and improve understanding
of PrEP scale-up by addressing implementation factors in the community settings that
serve IPV-exposed women.

R01 MH121991 mPI: Meyer, Sullivan 01/01/2020-11/30/2024             1.8 calendar
NIMH $374,816 (FY1 Directs)
Identifying Modifiable Risk and Protective Processes at the Day-Level that Predict
HIV Care Outcomes among Women Exposed to Partner Violence
The main purpose of this study is to understand how exposure to intimate partner
violence (IPV) affects women’s abilities to self-manage their HIV on a daily basis (i.e.,
adhere to antiretroviral medication), engage in longitudinal HIV care, and achieve and
sustain viral suppression. The project aims to build awareness of the IPV-health
association and inform strategies/resources to promote resilience.


Completed Research Support
K23 DA033858           PI: Meyer    7/1/2012 – 11/30/2017  9.0 calendar
NIH/NIDA       $153,529 (FY1 Directs)
Evaluating and Improving HIV Outcomes in Community-based Women who Interface
with the Criminal Justice System


                                             5
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 163 of 283



The major goal of this project is to inform, adapt and test an intervention that will improve
HIV treatment outcomes for community-based women who interface with the criminal
justice system, either after release from jail or during community supervision.

Patterson Trust Awards Program in Clinical Research      PI: Meyer      1/31/14-
10/30/15
Disentangling the Effect of Gender on HIV Treatment and Criminal Justice Outcomes

Bristol Myers-Squibb HIV Virology Fellowship Award            PI: Meyer        9/1/11-
6/30/13

NIMH T32 MH020031             PI: Ickovics          7/2/10-6/30/12
Interdisciplinary HIV Prevention Training Program, Yale University School of
Epidemiology and Public Health, Center for Interdisciplinary Research on AIDS
Role: Research Scientist

NIAID T32 AI007517             PI: Quagliarello      6/30/09-7/1/10
Training in Investigative Infectious Disease, Yale University School of Medicine, Section
of Infectious Disease
Role: Research Scientist


Publications
Peer-Reviewed Journals
Azar M, Springer S, Meyer J, Altice F. A Systematic Review of the Impact of Alcohol
Use Disorders on HIV Treatment Outcomes, Adherence to Antiretroviral Therapy and
Health Care Utilization. Drug and Alcohol Dependence 2010, 112: 178–193. PMID
20705402. PMCID: PMC2997193

Meyer J, Springer S, Altice F. Substance Abuse, Violence, and HIV in Women: A
Literature Review of the SAVA Syndemic. Journal of Women’s Health 2011, 20(7).
PMID 21668380. PMCID: PMC3130513

Chen N, Meyer J, Springer S. Advances in the Prevention of Heterosexual
Transmission of HIV/AIDS among Women in the United States. Infectious Disease
Reports, Special Issue: Women and Infectious Diseases 2011; 3: e6. doi:
10.4081/idr.2011.e6. PMID: 23745166. PMCID: PMC3671603

Meyer J, Chen N, Springer S. HIV Treatment in the Criminal Justice System: Critical
Knowledge and Intervention Gaps. AIDS Research and Treatment 2011; 2011:680617.
PMID 21776379. PMCID: PMC3137962

Springer S, Spaulding A, Meyer J, Altice F. Public Health Implications for Adequate
Transitional Care for HIV-Infected Prisoners: Five Essential Components. Clinical
Infectious Disease 2011; 53(5): 469-479. PMID 21844030 PMCID: PMC3156144.

Chen N, Meyer J, Bollinger R, Page K. HIV Testing and Prevention Behaviors among
Latinos in Baltimore City. Journal of Immigrant and Minority Health. 2012 Jan 20
(Epub). PMID: 22262410. PMCID: PMC3389229



                                             6
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 164 of 283



Meyer J, Qiu J, Chen N, Larkin G, Altice F. Emergency Department Use by Released
Prisoners with HIV: An Observational Longitudinal Study. PLoS ONE 2012; 7(8):
e42416. PMID: 22879972 PMCID: 3411742

Meyer J, Qiu J, Chen N, Larkin G, Altice F. Frequent Emergency Department Use
among Released Prisoners with HIV: Characterization Including a Novel Multimorbidity
Index. Academic Emergency Medicine 13 JAN 2013; 20(1):79-88. PMID: 23570481
PMCID: 3623800.

Meyer J, Wickersham J, Fu J, Brown S, Sullivan T, Springer S, Altice F. Partner
Violence and Health among HIV-Infected Jail Detainees. International Journal of
Prisoner Health 2013; 9(3): 124-141. DOI: 10.1108/IJPH-03-2013-0011. PMID:
24376468 PMCID: PMC3873166.

Althoff A, Zelenev A, Meyer J, Fu J, Brown S, Vagenas P, Avery A, Cruzado J,
Spaulding A, Altice F. Correlates of Retention in HIV Care after Release from Jail:
Results from a Multi-site Study. AIDS and Behavior 2013 Oct;17 Suppl 2:156-70.
PMID: 23161210. PMCID: 3714328.

Chen N, Meyer J, Avery A, Draine J, Flanigan T, Lincoln T, Spaulding A, Springer S,
Altice F. Adherence to HIV Treatment and Care among Previously Homeless Jail
Detainees. AIDS Behav. 2013 Oct;17(8):2654-66. doi: 10.1007/s10461-011-0080-2.
PMID: 22065234. PMCID: PMC3325326

Williams C, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Simon
D, Wickersham J, Murphy-Swallow D, Ouellet L. Gender Differences in Baseline Health,
Needs at Release, and Predictors of Care Engagement among HIV-positive Clients
Leaving Jail. AIDS and Behavior 2013 Oct;17 Suppl 2:195-202 PMID: 23314801
PMCID: PMC3758427

Chitsaz E, Meyer JP, Krishnan A, Springer SA, Marcus R, Zaller N, Jordan AO, Lincoln
T, Flanigan TP, Porterfield J, Altice FL. Contribution of Substance Use Disorders on HIV
Treatment Outcomes and Antiretroviral Medication Adherence Among HIV-infected
Persons Entering Jail. AIDS and Behavior 2013 Oct;17 Suppl 2:118-27. doi:
10.1007/s10461-013-0506-0 PMID: 23673792. PMCID: PMC3818019

Meyer J, Althoff A, Altice F. Optimizing Care for HIV-infected People who Use Drugs:
Evidence-Based Strategies for Overcoming Healthcare Disparities. Clinical Infectious
Disease 2013 Nov; 57(9):1309-17. Epub 2013 Jun 23. DOI: 10.1093/cid/cit427. PMID:
23797288. PMCID: PMC3792721

Meyer J, Zelenev A, Wickersham J, Williams C, Teixiera P, Altice F. Gender Disparities
in HIV Treatment Outcomes Following Release From Jail: Results From a Multicenter
Study. American Journal of Public Health. 2014 Mar; 104(3): 343-41. NIHMS: 581757.
PMID: 24432878. PMC3953795.




                                            7
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 165 of 283



Meyer J, Cepeda J, Wu J, Trestman R, Altice F, Springer S. Optimization of HIV
Treatment during Incarceration: Viral Suppression at the Prison Gate. JAMA Internal
Medicine. 2014 May;174(5):721-9. PMID: 24687044 PMCID: PMC4074594

Meyer J. Capsule Commentary on Pyra et al. Sexual Minority Status and Violence
among HIV Infected and At-Risk Women. Journal of General Internal Medicine 2014
May 3 [Epub ahead of print]. DOI: 10.1007/s11606-014-2857-2. PMID: 24793727.

Boyd A, Song D, Meyer J, Altice F. Emergency Department Use among HIV-Infected
Released Jail Detainees. J Urban Health. 2014 Oct 21. [Epub ahead of print]
PMID: 25331820. PMC4338130

Meyer J, Cepeda J, Springer S, Wu J, Trestman R, Altice F. HIV in people
reincarcerated in Connecticut prisons and jails: an observational cohort study. The
Lancet HIV 1(2): e77 - e84, November 2014, Early Online Publication, 10 October 2014.
doi:10.1016/S2352-3018(14)70022-0. NIHMS ID: 636511. PMID: 25473651
PMCID: PMC4249702

How J, Azar M, Meyer J. Are Nectarines to Blame? A Case Report and Literature
Review of Spontaneous Bacterial Peritonitis Due to Listeria monocytogenes.
Connecticut Medicine January 2015 79(1): 31-36. NIHMSID #65446; PMCID:
PMC4423821.


Meyer, J. P., Moghimi, Y., Marcus, R., Lim, J. K., Litwin, A.H., and Altice, F. L.
Evidence-Based Interventions to Enhance Assessment, Treatment, and Adherence in
the Chronic Hepatitis C Care Continuum. Int J Drug Policy. 2015 May 17. pii: S0955-
3959(15)00135-8. doi:10.1016/j.drugpo.2015.05.002 NIHMS692116. PMID:26077144

Meyer J, Cepeda J, Taxman F, Altice F. Sex-Related Disparities in Criminal Justice and
HIV Treatment Outcomes: A Retrospective Cohort Study of HIV-infected Inmates.
American Journal of Public Health: 2015 Sep;105(9):1901-10. doi:
10.2105/AJPH.2015.302687. Epub 2015 Jul 16. NIHMS677862. PMID: 26180958.
PMC4529767

Meyer J, Womack J, Gibson B. Beyond the Pap Smear: Gender-Responsive HIV Care
for Women. Yale J Biol Med (Focus Issue: Sex and Gender Health). 2016 Jun; 89(2):
193–203. PMCID: PMC4918880

Bernardo R, Streiter S, Tiberio P, Rodwin B, Mohareb A, Ogbuagu O, Emu B, Meyer J.
Photo Quiz: A Peripheral Blood Smear in a Ugandan Refugee. Journal of Clinical
Microbiology. 2017 December 55(12): 3313-3314.

Peasant C, Sullivan T, Weiss N, Martinez I, Meyer J. Beyond the Syndemic: Condom
Negotiation and Use among Women Experiencing Partner Violence. AIDS Care. 2016
Sep 2:1-8. PMID: 27590004. PMCID: PMC5291821.



                                          8
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 166 of 283



Peasant C, Montanero E, Kershaw T, Parra G, Weiss N, Meyer J, Murphy J, Ritchwood
T, Sullivan T. An Event-Level Examination of Successful Condom Negotiation
Strategies among Young Women. J Health Psychology: 2017 Jan
1:1359105317690598. doi: 10.1177/1359105317690598. [Epub ahead of print] PMID:
28810400. NIHMS 842344. PMC5561508.

Peasant, C., Sullivan, T.P., Ritchwood, T.D., Parra, G.R., Weiss, N.H., Meyer, J.P. &
Murphy, J.G. Words Can Hurt: The effects of physical and psychological partner
violence on condom negotiation and condom use among college women in non-casual
sexual partnerships. Women & Health: 2017 Apr 12:1-15. PMID: 28402194.

Meyer J, Muthulingham D, El-Bassel N, Altice F. Leveraging the U.S. Criminal Justice
System to Access Women for HIV Interventions. AIDS and Behavior 2017
Dec;21(12):3527-3548. DOI: 10.1007/s10461-017-1778-6. NIHMSID 878661. PMID:
28534199. PMC5699977.

Shrestha R, Karki P, Altice F, Huedo-Medina T, Meyer J, Madden L, Copenhaver M.
Correlates of willingness to initiate pre-exposure prophylaxis and the likelihood of
practicing safer drug- and sex-related risk behaviors among high-risk drug users on
methadone treatment. Drug and Alcohol Dependence: 2017 Apr 1;173:107-116. doi:
10.1016/j.drugalcdep.2016.12.023. Epub 2017 Feb 2. PMID: 28214391. PMCID:
PMC5366273.

Wickersham J, Gibson B, Bazazi A, Pillai V, Pedersen C, Meyer J, El-Bassel N, Mayer
K, Kamarulzaman A, Altice F. Prevalence of HIV and sexually transmitted infections
among cisgender and transgender women sex workers in greater Kuala Lumpur,
Malaysia: Results from a respondent-driven sampling study. Sex Transm Dis. 2017
Nov;44(11):663-670. PMID: 28708696. NIHMSID 894660. PMC5636657.

Vasquez L, Malinis M, Meyer J. Emerging Role of Actinomyces meyeri in Brain
Abscesses: A Case Report and Literature Review. IDCases. 2017 Jul 20;10:26-29. doi:
10.1016/j.idcr.2017.07.007. eCollection 2017. PMID: 28831384. PMCID: PMC5554978.

Azbel L, Wegman M, Polonsky M, Bachireddy C, Meyer J, Sumskaya N, Kurmanalieva
A, Dvoriak S, Altice F. Drug injection within prison in Kyrgyzstan: elevated HIV risk and
implications for scaling up opioid agonist treatments. 2018 Sep 10;14(3):175-187. doi:
10.1108/IJPH-03-2017-0016. PMID: 30274558. NIHMS951165. PMCID: PMC6447033

Loeliger K, Altice F, Desai M, Ciarleglio M, Gallagher C, Meyer J. Predictors of Linkage
to HIV Care and Viral Suppression Levels Following Release from Jails and Prisons: A
Retrospective Cohort Study. Lancet HIV 2018 Feb;5(2):e96-e106. DOI:
http://dx.doi.org/10.1016/S2352-3018(17)30209-6. PMID: 29191440 NIHMSID 924557.
PMC5807129.

Hoff E, Marcus R, Bojko M, Makarenko I, Mazhnaya A, Altice F, Meyer J. The effects of
opioid-agonist treatments on HIV risk and social stability: A mixed methods study of


                                            9
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 167 of 283



women with opioid use disorder in Ukraine. J Substance Abuse Treatment 83 (2017)
36–44. NIHMS 914022. PMC5726590.

Harada K, Heaton H., Chen J., Vazquez M, Meyer J. Herpes zoster vaccine-associated
Primary Varicella Infection in an Immunocompetent Host: Case Report and Literature
Review. BMJ Case Rep. 2017 Aug 22;2017. pii: bcr-2017-221166. PMID: 28830902.
NIHMS 913803. PMC5624100.

Rutledge R, Madden L, Ogbuagu O, Meyer J. HIV Risk Perception and Eligibility for
Pre-Exposure Prophylaxis in Women Involved in the Criminal Justice System. AIDS
Care: 2018 Mar 11:1-8. doi.org/10.1080/09540121.2018.1447079. PMID: 29527934.
NIHMSID 1502805 PMC6085161

Brinkley-Rubenstein L, Dauria E, Tolou-Shams M, Christopoulous K, Chan P, Beckwith
C, Parker S, Meyer J. The Path to Implementation of HIV Pre-exposure Prophylaxis for
People Involved in Criminal Justice Systems. Curr HIV/AIDS Rep. 2018 Apr;15(2):93-
95. doi: 10.1007/s11904-018-0389-9. https://doi.org/10.1007/s11904-018-0389-9.
PMID: 29516265. PMC5884709

Meyer J, Marcus R, Nowakowski E, Glass S, Canney T, Copenhaver M, Altice F. PLUS
PINK: Adaptation of an evidence-based HIV risk reduction intervention for justice-
involved women in the community. AIDS Education and Prevention: Under revision.

Odio C, Carroll M, Glass S, Bauman A, Taxman F, Meyer J. Evaluating Concurrent
Validity of Criminal Justice and Clinical Assessments among Women on Probation.
Health and Justice, Special Issue: Complex Populations (2018) 6: 7.
https://doi.org/10.1186/s40352-018-0065-6. PMID: 29627964 PMCID: PMC5889765

Loeliger K, Altice F, Ciarleglio M, Rich K, Chandra D, Gallagher C, Desai M, Meyer J.
An Observational Study of All-cause Mortality among People with HIV Released from an
Integrated System of Jails and Prisons, 2007-2014. The Lancet HIV 2018: Published
Online September 6, 2018. http://dx.doi.org/10.1016/S2352-3018(18)30175-9. Volume
5, Issue 11, November 2018, Pages e617-e628. PMID: 30197101. NIHMS 1506381.
PMC6279524

Loeliger K, Meyer J, Desai M, Ciarleglio M, Gallagher C, Altice F. Sustained Retention
in HIV Care and Viral Suppression over Three Years Following Release from Jails and
Prisons: A Retrospective Cohort Study. PLoS Medicine 2018 Oct 9;15(10):e1002667.
PMID: 30300351 PMCID: PMC6177126

Ranjit Y, Azbel L, Krishnan A, Altice F, Meyer J. Evaluation of HIV risk and outcomes in
a nationally representative sample of incarcerated women in Azerbaijan, Kyrgyzstan,
and Ukraine. AIDS Care: Published online 31 Jan 2019.
https://doi.org/10.1080/09540121.2019.1573969 NIHMS1519524. PMID: 30701981.

Meyer J, Isaacs K, El-Shahawy O, Burlew K, Wechsberg W. Research on Women with
Substance Use Disorders: Reviewing Progress and Developing a Research and

                                           10
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 168 of 283



Implementation Roadmap. Drug and Alcohol Dependence 2019 Apr 1;197:158-163. E-
pub 21-FEB-2019. Doi: 10.1016/j.drugalcdep.2019.01.017 NIHMSID1013474. PMID:
30826625. PMC6440852

Rhodes T, Azbel L, Lancaster K, Meyer J. The becoming-methadone-body. On the
onto-politics of health intervention translations. Sociology of Health & Illness: 2019 Jul
16. doi: 10.1111/1467-9566.12978. PMID: 31310008.

Meyer J. The Sustained Harmful Health Effects of Incarceration for Women Living with
HIV. J Womens Health (Larchmt). 2019 Aug;28(8):1017-1018. doi:
10.1089/jwh.2019.7940. Epub 2019 Jul 29. PMID: 31355697.

Olson B, Vincent W, Meyer J, Kershaw T, Sikkema K, Heckman T, Hansen N.
Depressive Symptoms, Physical Symptoms, and Health-Related Quality of Life among
Older Adults with HIV. Qual Life Res. 2019 Aug 24. doi: 10.1007/s11136-019-02271-0.
PMID: 31446515.

Hoff E, Adams Z, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive Health
Justice and Autonomy: A systematic review of pregnancy planning intentions, needs,
and interventions among women involved in US criminal justice systems. J Women’s
Health: Under revision.

Qin L, Price C, Puglisi L, Rutledge R, Madden L, Meyer J. Women’s Decision-Making
about PrEP for HIV Prevention in Drug Treatment Contexts. J Int Assoc Provid AIDS
Care. 2020;19:2325958219900091. PMID: 31918605

Hoff E, Rutledge R, Gibson B, Price C, Gallagher C, Maurer K, Meyer J. PrEP for
Women across the Criminal Justice Continuum in Connecticut: Implications for Policy
and Practice. J Corr Healthcare: In press. NIHMS 1573821

Meyer J, Franco-Paredes C, Parmar P, Yasin F, Gartland M. COVID-19 and the
Coming Epidemic in U.S. Immigration Detention Centers. Lancet Infect Dis 2020
Published Online April 15, 2020 https://doi.org/10.1016/S1473-3099(20)30295-4.

Manuscripts in Submission
Muthulingham D, Clemons T, Marcus R, Meyer J, Yonkers K. Pregnancy as Peril for
Women with Addiction: Public Health, not Punishment. AJPH: Under review.

Rich K, Loeliger K, Chandra D, Muthulingam D, Althoff K, Gallagher C, Meyer J, Altice
F. Elevated Mortality Risk after Release from Prisons and Jails: Implications for
Targeting At-Risk Persons. JAIDS: Under review.

Rich K, Eysenbach L, Joslin S, Marcus R, Brothers S, Meyer J, Altice F. Evaluation of a
“One-Stop-Shop”: An innovative treatment and prevention program that integrates harm
reduction and primary care services for people who inject drugs. J Urban Health: Under
review.


                                            11
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 169 of 283



Barber D, Kempner T, Pasalar S, Borne D, Eysenbach L, Quinn E, Rajabiun S, Meyer J.
Effects of a Multisite Medical Home Intervention on Emergency Department Use among
Homeless People with HIV. J Healthcare Poor and Underserved: Under review.

Manuscripts in Preparation

Meyer J, Flash C, Gonzalez N, Pan A, Yuan Y, Rajabiun S. The Intersecting Effect of
Gender and Race on Housing and HIV Outcomes in a Multisite Medical Home Project.
To submit to AJPH.

Culbert G, Azbel L, Bachireddy C, Kurmanalieva A, Rhodes T, Altice F, Meyer J. A
Qualitative Study of Diphenhydramine Injecting in Kyrgyz Prisons and Implications for
Harm Reduction Efforts. To submit to Harm Reduction J.

Hoff E, Adams Z, Hass A, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive
Health Needs of Women at Risk of HIV in Connecticut. To submit to J Women’s Health.

Meyer J, Shrestha R, Shenoi S, Wickersham J, Altice F. Potential and Challenges of
Same Day PrEP for Key Populations. To submit to Lancet HIV.

Meyer J, Price CR, Tracey D, Madden L, Elwyn G, Altice F. Development and Efficacy
of a PrEP Decision Aid for Women in Drug Treatment. To submit to JSAT.


Book Chapters
Meyer J, Altice F. HIV in Injection and Other Drug Users. Somesh Gupta, Bhushan
Kumar, eds. Sexually Transmitted Infections 2nd ed. New Delhi, India: Elsevier, 2012:
1061-80. ISBN 978-81-312-2809-8.

Meyer J, Altice F. Chapter 47, Treatment of Addictions: Transition to the Community.
Robert L. Trestman, Kenneth L. Appelbaum, Jeffrey L. Metzner, eds. Oxford Textbook
of Correctional Psychiatry (Winner of the 2016 Guttmacher Award). Oxford University
Press 2015. ISBN 9780199360574.

Mohareb A, Tiberio P, Mandimika C, Muthulingam D, Meyer J. Infectious Diseases in
Underserved Populations. Onyema Ogbuagu, Gerald Friedland, Merceditas Villanueva,
Marjorie Golden, eds. Current Diagnosis and Treatment- Infectious Diseases. McGraw-
Hill Medical 2016.

Shrestha R, McCoy-Redd B, Meyer J. Pre-Exposure Prophylaxis (PrEP) for People
Who Inject Drugs (PWID). Brianna Norton, Ed. The Opioid Epidemic and Infectious
Diseases. Elsevier 2019.

Other Publications and Reports
Paul J (maiden surname). Bullous Pemphigoid in a Patient with Psoriasis and Possible
Drug Reaction. Connecticut Medicine 2004 Nov-Dec; 68(10):611-5.




                                           12
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 170 of 283



Meyer J for United Nations Office on Drugs and Crime. HIV and AIDS in Places of
Detention. A toolkit for policymakers, programme managers, prison officers, and health
care providers in prison settings. Vienna, Austria.

Other Media Communications
Gender differences in the treatment outcomes of HIV-infected jail detainees. Outbreak
News this Week, WTAN 1340 Clearwater. Interviewed by Robert Herriman [radio]
Tampa, Florida, February 8, 2014.

Caring for Justice-Involved Women. The Fortune Society Reentry Education Project
Detailing Kit. New York City Department of Health and Mental Hygiene. October 2014.

“Safe” Sex with IUDs Is Not Safe Enough. Ms. Magazine Online. Posted December 8,
2014. http://msmagazine.com/blog/2014/12/08/safe-sex-with-iuds-is-not-safe-enough/

Women’s Health Behind Bars- Not so Black and Orange. Huffington Post. Posted
December 18, 2014. http://www.huffingtonpost.com/jaimie-meyer/womens-health-
behind-bars-not-so-black-and-orange_b_6308892.html

Opioid use in women is not just ‘a fetus problem’. Boston Globe. Posted February 19,
2015. http://www.bostonglobe.com/opinion/2015/02/19/opioid-use-women-not-just-
fetus-problem/8tTFfEtn4mOJ1K75rxEXPI/story.html

Distinct Challenges Affect Women’s HIV Treatment Outcomes After Jail. NIDA Notes.
Posted May 12, 2015. http://www.drugabuse.gov/news-events/nida-
notes/2015/05/distinct-challenges-affect-womens-hiv-treatment-outcomes-after-jail

Caring for the dying, behind bars. Boston Globe. Posted online May 21, 2015; in print
May 24, 2015. http://www.bostonglobe.com/opinion/2015/05/21/caring-for-dying-
inmates/WNispkkTY8MoI6zYP8tSRO/story.html

Video abstract. AJPH Talks. Posted online July 28, 2015. http://ajphtalks.blogspot.com/

Invited Conference Presentations & Published Abstracts
Adherence to HIV treatment and care among previously homeless jail detainees. IAPAC
HIV Treatment and Adherence Conference. Miami, Florida. May 2011.

Emergency Department Use by Released Prisoners with HIV. Connecticut Infectious
Disease Society Annual Symposium. Orange, Connecticut. May 2011.

Effects of Intimate Partner Violence on HIV and Substance Abuse in Released Jail
Detainees. 5th Academic and Health Policy Conference on Correctional Health. Atlanta,
Georgia. March 2012.

Frequent Emergency Department Use among Released Prisoners with HIV:
Characterization Including a Novel Multimorbidity Index. IDWeek: Infectious Diseases
Society of America Annual Meeting. San Diego, California. October 2012.

Correlates of Retention in HIV Care after Release from Jail: Results from a Multi-site
Study. IDWeek: Infectious Diseases Society of America Annual Meeting. San Diego,
California. October 2012.

                                           13
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 171 of 283




Women Released from Jail Experience Suboptimal HIV Treatment Outcomes Compared
to Men: Results from a Multi-Center Study. Conference on Retroviruses and
Opportunistic Infections (CROI). Atlanta, Georgia. March 2013.

Women Released from Jail Experience Suboptimal HIV Treatment Outcomes Compared
to Men: Results from a Multi-Center Study. Connecticut Infectious Disease Society
Annual Meeting. Orange, Connecticut. May 2013.

Women Released from Jail Experience Suboptimal HIV Treatment Outcomes Compared
to Men: Results from a Multi-Center Study. HIV Intervention and Implementation
Science Meeting. Bethesda, Maryland. September 2013.

Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
Incarceration. Conference on Retroviruses and Opportunistic Infections (CROI).
Boston, Massachusetts. March 2014.

Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
Incarceration. Connecticut Infectious Disease Society Annual Meeting. Orange,
Connecticut. May 2014.

Gender Differences in HIV and Criminal Justice Outcomes. College on Problems in
Drug Dependence (CPDD). San Juan, Puerto Rico. June 2014.

Gender Differences in HIV and Criminal Justice Outcomes. International Women's and
Children's Health and Gender Working Group. San Juan, Puerto Rico. June 2014.

Violence, Substance Use, and Sexual Risk among College Women. International
Women's and Children's Health and Gender Working Group. Phoenix, Arizona. June
2015.

Evidence-Based Interventions to Enhance Assessment, Treatment, and Adherence in
the Chronic Hepatitis C Care Continuum. International Harm Reduction Conference.
Kuala Lumpur, Malaysia. October 2015.

Beyond the Syndemic: Condom Negotiation and Use among Women Experiencing
Partner Violence (Oral presentation). CDC National HIV Prevention Conference.
Atlanta, Georgia. December 2015.

An Event-level Examination of Successful Condom Negotiation Strategies among
College Women. International Women's and Children's Health and Gender Working
Group. Palm Springs, California. June 2016.

Where rubbers meet the road: HIV risk reduction for women on probation (Oral
presentation). 2017 Annual Meeting of the Society for Applied Anthropology. Santa Fe,
New Mexico. April 2017.

A Mixed Methods Evaluation of HIV Risk among Women with Opioid Dependence in
Ukraine. International Women's and Children's Health and Gender Working Group.
Montreal, Canada. June 2017.


                                         14
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 172 of 283



Assessing Receptiveness to and Eligibility for PrEP in Criminal Justice-Involved Women.
International Women's and Children's Health and Gender Working Group. Montreal,
Canada. June 2017.

A Mixed Methods Evaluation of HIV Risk among Women with Opioid Dependence in
Ukraine. NIDA International Forum. Montreal, Canada. June 2017.

Late breaker: Predictors of Linkage to and Retention in HIV Care Following Release
from Connecticut, USA Jails and Prisons. International AIDS Society (IAS) Meeting.
Paris, France. July 2017.

Predictors of Linkage to and Retention in HIV Care Following Release from Connecticut,
USA Jails and Prisons (Oral presentation). IDWeek: Annual Meeting of Infectious
Diseases Society of America. San Diego, CA. October 2017.

The New Haven syringe services program. 2017 Connecticut Public Health Association
Annual Conference. Plantsville, CT. October 2017.

Assessing Concurrent Validity of Criminogenic and Health Risk Instruments among
Women on Probation in Connecticut. 11th Academic and Health Policy on Conference
on Correctional Health. Houston, TX. March 2018.

From prison’s gate to death’s door: Survival analysis of released prisoners with HIV.
2018 Conference on Retroviruses and Opportunistic Infections (CROI). Boston, MA.
March 2018.

HIV and Drug Use among Women in Prison in Azerbaijan, Kyrgyzstan and Ukraine.
NIDA International. San Diego, CA. June 2018.

Methadone Maintenance Therapy Uptake, Retention, and Linkage for People who Inject
Drugs Transitioning From Prison to the Community in Kyrgyzstan: Evaluation of a
National Program. 22nd International AIDS Conference. Amsterdam, Netherlands. 23-
27 July 2018.

HIV risk perceptions and risk reduction strategies among prisoners in Kyrgyzstan: a
qualitative study. 22nd International AIDS Conference. Amsterdam, Netherlands. 23-27
July 2018.

Service needs and access to care among participants in the New Haven Syringe
Services Program (SA-15). 12th National Harm Reduction Conference. New Orleans,
LA. October 2018.

Oral presentation: New Haven Syringe Service Program: A model of integrated harm
reduction and health care services. American Public Health Association (APHA) Annual
Meeting. San Diego, California. November 2018.

PrEP Eligibility and HIV Risk Perception for Women across the Criminal Justice
Continuum in Connecticut. 12th Academic and Health Policy on Conference on
Correctional Health. Las Vegas, Nevada. March 2019.



                                           15
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 173 of 283



Released to Die: Elevated Mortality in People with HIV after Incarceration. 2019
Conference on Retroviruses and Opportunistic Infections (CROI). Seattle, Washington.
March 2019.

Impact of Trauma and Substance Abuse on HIV PrEP Outcomes among Women in
Criminal Justice Systems. Symposium: “Partner Violence: Intersected with or Predictive
of Substance Use and Health Problems among Women.” Behaviors across Diverse
Populations: Innovations in Science and Practice, APA Collaborative Perspectives on
Addiction Annual Meeting. Providence, Rhode Island. April 2019.

Uniquely successful implementation of methadone treatment in a women’s prison in
Kyrgyzstan. 11th International Women’s and Children’s Health and Gender
(InWomen’s) Group. San Antonio, Texas. June 2019.

Diphenhydramine Injection in Kyrgyz Prisons: A Qualitative Study Of A High-Risk
Behavior With Implications For Harm Reduction. 2019 NIDA International Forum. San
Antonio, Texas. June 2019.

Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
Contextually Relevant? 14th International Conference on HIV Treatment and Prevention
Adherence. Miami, Florida. June 2019.

Punitive approaches to pregnant women with opioid use disorder: Impact on health care
utilization, outcomes and ethical implications. CPDD 81st Annual Scientific Meeting.
San Antonio, Texas. June 2019.

How does methadone treatment travel? On the ‘becoming-methadone-body’ of
Kyrgyzstan prisons. Harm Reduction International. Porto, Portugal. May 2019.

Effects of a Multisite Medical Home Intervention on Emergency Department Use among
Unstably Housed People with Human Immunodeficiency Virus. Society for Academic
Emergency Medicine (SAEM) New England Regional Meeting (NERDS). Worcester,
Massachusetts. March 2019.

Preliminary Findings from a Novel PrEP Demonstration Project for Women Involved in
Criminal Justice Systems and Members of their Risk Networks. 37th Annual Connecticut
Infectious Disease Society Conference. New Haven, Connecticut. May 2019.

Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
Contextually Relevant? American College of Physicians (ACP) Connecticut Chapter
Scientific Meeting. Hartford, Connecticut. October 2019.

Oral presentation: Decision-Making about HIV Prevention among Women in Drug
Treatment: Is PrEP Contextually Relevant? SGIM New England Regional Meeting.
Boston, Massachusetts. November 2019.

Workshop presentation: Treatment of Women’s Substance Use Disorders and HIV
Prevention During and Following Incarceration. Association for Justice-Involved Female
Organizations Conference 2019. Atlanta, Georgia. December 2019.



                                          16
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 174 of 283



Oral presentation: Can an interactive aid modify decisional preference for HIV pre-
exposure prophylaxis (PrEP) among women seeking domestic violence services?
description of a novel collaborative program and preliminary findings. National
Conference on Health and Domestic Violence (NCHDV). Chicago, Illinois. March 2020.

Oral presentation: A Novel PrEP Demonstration Project for Justice-Involved Women and
Members of their Risk Networks. 13th Academic and Health Policy Conference on
Correctional Health. Raleigh, North Carolina. April 2020.

Impact of Motherhood Identity on Women’s Substance Use and Engagement in
Treatment Across the Lifespan. International Women’s and Children’s Health and
Gender (InWomen’s) Group. Hollywood, Florida. June 2020.

Invited Lectures/Seminars
Yale School of Medicine Affiliated
“HIV 101”: Yale Affiliated Hospital Program, Greenwich Hospital Internal Medicine
Residency Conference. March 2011.

“Clostridium Difficile”: Yale Affiliated Hospital Program, Greenwich Hospital Internal
Medicine Residency Conference. April 2013.

“Community-Acquired Infections.” Student Microbiology Workshop, Yale University
School of Medicine. September 2013.

“Hospital Associated Infections.” Student Microbiology Workshop, Yale University
School of Medicine. September 2014.

“Microbiology of the Central Nervous System.” Student Microbiology Seminar. Yale
University School of Medicine, Physician Associate Program. October 2014.

“Fever of Unknown Origin”: Yale Affiliated Hospital Program, Greenwich Hospital Grand
Rounds. January 2015.

“HIV and Women”: Yale Affiliated Hospital Program, Greenwich Hospital Grand Rounds.
May 2015.

“Clinical Care of HIV+ Women.” Nathan Smith Clinic Lecture Series. May 2015.

“Implicit Bias and incarceration.” Yale School of Medicine Pre-clinical clerkship seminar.
September 2015.

Incarceration and Health Disparities.” US Health and Justice course, Yale School of
Medicine, Physician Assistant Program, and Yale School of Nursing. November 2015.

“Fever of Unknown Origin”: Yale Affiliated Hospital Program, Danbury Hospital Teaching
Rounds. January 2016.

“Management of Substance Use Disorders.” Yale Affiliated Hospital Program,
Greenwich Hospital Teaching Rounds. February 2016.



                                            17
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 175 of 283



“Management of Substance Use Disorders.” Yale Affiliated Hospital Program,
Bridgeport Hospital Resident Teaching Rounds. June 2016.

“Clostridium Difficile Infection.” Yale Affiliated Hospital Program, Norwalk Hospital
Resident Conference. October 2016.

“Management of Substance Use Disorders.” Yale Affiliated Hospital Program,
Bridgeport Hospital Resident Teaching Rounds. November 2016.

“Mass Incarceration: Film and Panel Discussion.” Yale Department of Psychiatry,
Psychiatry and Film Series. December 2016.

“HIV 101.” Yale Affiliated Hospital Program, Bridgeport Hospital Noon Conference. May
2017.

“HIV in the Criminal Justice System.” Yale Affiliated Hospital Program, Danbury Hospital
Noon Conference. June 2017.

“Management of Substance Use Disorders.” Yale Affiliated Hospital Program, Norwalk
Hospital Teaching Rounds. October 2017.

“Management of Substance Use Disorders.” Yale Affiliated Hospital Program,
Bridgeport Hospital Noon Conference. March 2018.

“HIV prevention for justice-involved women.” Addiction Medicine Grand Rounds. May
2018.

“Diagnosis and Management of Urinary Tract Infections.” Yale Affiliated Hospital
Program, Norwalk Hospital Teaching Rounds. November 2018.

“Bacteremia.” Yale Medicine Residency Program Resident Noon Conference. March
2019.

“Clostridium Difficile.” Yale Affiliated Hospital Program, Norwalk Hospital Teaching
Rounds. October 2019.

Invited small group facilitator. “Taking a Substance Use History.” Session delivered as a
required component of the Interprofessional Longitudinal Clinical Experience (ILCE)
course delivered to all first-year Yale medical, nursing and PA students. Yale School of
Nursing. November 1, 2019.

Non-Yale School of Medicine Affiliated
“HIV and Addiction”: Rhode Island Chapter of the Association of Nurses in AIDS Care,
7th Annual Education Day. September 2010.

“Incarceration as Opportunity: Prisoner Health and Health Interventions”: Yale College
Class of 1960 Criminal Justice Symposium. May 2013.

“Trends and obstacles associated with healthcare for incarcerated or recently
incarcerated women.” Arthur Liman Public Interest Program, Yale Law School. October
2015.

                                            18
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 176 of 283




“Incarceration as Opportunity: Prisoner Health and Health Interventions.” New England
AIDS Education Training Center, Dartmouth Geisel School of Medicine. April 2016.

“Trends in HIV Prevention: Integration of Biomedical and Behavioral Approaches.”
Connecticut Advanced Practice Registered Nurse Society Annual Meeting. April 2016.

“Topics in Infectious Diseases.” Evolutionary Medicine course, Frank H. Netter School
of Medicine, Quinnipiac University. October 2016.

“Optimizing the HIV Care Continuum for People Who Use Drugs: Strategies to Address
Health Disparities.” Clinical Directors Network Webinar. January 2017.

“HIV prevention for justice-involved women.” Frank H. Netter School of Medicine Faculty
Seminar Series. March 2018.

Plenary: “Intersection of the HIV and Opioid Epidemics.” CCO Annual HIV and Hepatitis
Symposium: Regional Workshops and Annual Update 2018. Washington, DC. April
2018.

“HIV prevention and treatment for women involved in criminal justice systems.” CT
HIV/AIDS Identification and Referral task force (CHAIR), Center for Interdisciplinary
Research on AIDS (CIRA). Yale School of Public Health. May 2018.

Discussant: “Research on Women who Use Drugs: Knowledge and Implementation
Gaps and A Proposed Research Agenda.” Workshop on Women in Addictions Ten
Years On, College of Problems on Drug Dependence. San Diego, CA. June 2018.

“PrEP Awareness among Special Populations of Women and People who Use Drugs.”
Clinical Directors Network Webinar. October 2018.

Panelist and Expert Witness: “An Analysis of Women’s Health, Personal Dignity and
Sexual Abuse in the US Prison System.” US Commission on Civil Rights, Briefing on
Women in Prison: Seeking Justice Behind Bars. Washington, DC. February 2019.

Faculty: “A Grassroots Approach to Weed out HIV and HCV in Special OUD
Populations” (Live Webcast). CME Outfitters. September 2019.

“PrEP in Special Populations: PrEP in People who Inject Drugs.” New England AIDS
Education Training Center Annual Primary Care Conference. Hartford, CT. March
2020.




                                            19
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 177 of 283




            EXHIBIT 32
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 178 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 179 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 180 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 181 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 182 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 183 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 184 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 185 of 283



                the recommendation to avoid close contact and remain at least six feet
                apart from other persons.
           iii. Even with social distancing guidelines in place in our communities
                nationwide to reduce the rate of viral spread, the rate of COVID-19
                infections has risen rapidly across the nation and is accompanied by
                an alarming mortality rate. Containing this vims has been difficult in the
                community and it is almost impossible in correctional health settings given           •
                the congregate environment.
           1v. Social distancing is near impossible in a correctional health environment
                                                                                                      •
                as human movement into, out of and within correctional facilities is
                frequent and essential to provide adequate staffing of the facility, food and
                hydration for inmates, clean spaces, and attention to inmate's legal and
                medical needs. Jails over prisons, in particular, have high inmate turnover
                rates related to arrest and detainment. 10
           v. There are many repo1ts from inmates, including I5 17, 2I1, 10, I8i11, 2I
                ,10, Bunch Decl., 10, 25 �7, 27110 that indicate policies or conditions in
                the Prince George's County jail facility either deter or do not allow for
                social distancing.
                    a. Inmates are provided telephones that are spaced less than six feet
                        apart. Telephones should ideally he spaced greater than six feet
                        apart to encourage social distancing, especially if inmates are
                        restricted lo using the phone to only one hour daily.
                    b. Inmates in the housing unit are repo1ted to he standing within six
                        feet of each other when waiting in line for their medications. Many
                        correctional health facilities have worked to tl'ansition to KOP
                        (keep-on-person) policy for medications to avoid this issue, and
                        this should be encouraged.
                    c. Housing units are seemingly filled to capacity and inmates report
                        sho r. t distances between cells (less than six feet) and that it is nearly
                        impossible to remain more than six feet from other inmates. . Most
                        inmates have cellmates and beds are within six feet from each
                        other. When beds are close together, it is recommended that
                        inmates sleep foot to head, head to foot.
                    d. Within the medical unit, inmates are "unable to remain six feet
                        apart from the other inmates," giv.en limited space.

C. Inmates' high-risk status. Inmates are higher risk at baseline than the general
   population for having more severe complications from COVID-19 because they are
   disproportionately more likely to be afflicted with medical chronic conditions, be
   obese, and be African-Ameri.can. In addition, they are more susceptible to mental
   health complications, especially during this pandemic, because they are more likely to
   have mental health comorbidities and pandemics and isolation can increase feelings
   of anxiety and depression.


                                           8
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 186 of 283



                      1.     Chronic medical conditions. The prison and jail population in America
                             has beeu shovm to be more likely than the general population to have
                             chronic medical conditions and infectious diseases such as HIV, hepatitis
                             and tuberculosis. Using data from the 20 I 1-12 National Inmate Survey
                            (NIS-3), au estimated 40% of state and federal prisoners and jail inmates
                             reported having a current chronic condition while about half reported ever
                             having a chronic medical condition. 1<• Persons with chronic medical                         •
                             conditions are at higher risk for more severe complications when infected                    •
                                                                                                                          I
                             with COVID-19.
                     ii.    Obesity. In 2011-12, the majority of prisoners (74%) and jail inmates
                            (62%) were overweight, obese, or morbidly obese. Obesity rates have only
                             increased since 2011-12 so it is likely these percentages are even higher
                             now. Persons with obesity are at higher risk for more severe complications
                            when infected with COVID-19.
                    111.     Disproportionate number of African-American inmates. Data from the
                            Prison Policy Initiative, compiled from the 20 IO Census, sbows that black
                            persons make up 29% of Maryland's population but 68% of the prison/jail
                            populatioit. 17 Preliminary data shows that African-Americans are at higher
                            risk for more severe complications when infected with COVID-19.
                    1v.     Mental health comorbidities. The mentally ill are overrepresented in
                            conectional settings at estimated rates ranging from two to four times the
                            general population.18 Stressors particular to a pandemic - such as social
                            isolation, limited contact with family and friends, reduction in physical
                            activity, anxiety about infection, increased financial pressure related to job
                            loss, and grief related to death of friends and family members - can all act
                            to increase feelings of depression and anxiety, and thereby increase risk of
                            suicidal behavior. Stressors related to a pandemic while in jail or prison -
                            such as feelings of being treated inlmmanely, anxiety about delays in
                            medical care, anger and frustration at inadequate treatment, feeling
                            financially stressed about medical copays and the cost of necessary
                            hygiene items -can all act to increase feelings of depression and·anxiety
                            as well.
                     v.     During this pandemic, inmate reports, including 25 il4-5, 27i14, show that
                            inmates with medical conditions that put them at increased risk of
                            infection and disease, are not being cared for appropriately. Mental health
                            risk is discussed in more detail below.


 •• �1.truschuk, Laura M.. et. al. (Revised 2016). Special rcpon: Medical probkm1s of sratc and federal prisoners and
jail innwtcs. 2011.12. Bureou q/'.lusri<.:e Swtlslics,
 17 Maryland profile. Prison Policy Initiative. Retrieved April 14. 2020 fro111
h11ps:l/1v11·w .prisonpolicv.on:lorotiles/MD.h1 ml.
18
  Al•Rousan, ral�, cl �11. (2017>. Inside the nation's largest mental he.nhh instiltltion: A prcvnkncc study ;n a Slate
prison sys1e111. f/,1/C f'u/>lic flea/ti,. /7(342).


                                                            9
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 187 of 283



                    a. An inmate with asthma, a high-risk condition, was experiencing
                       shortness of breath and waited two weeks for medical evaluation.
                    b. An inmate with HIV, a high-risk condition for infection, especially
                       if he has a low CD4 count, was experiencing fever, cough and
                       signs of infection. He reports waiting ten days for medical
                       evaluatio11.
                    c. An inmate with asthma requested an albuterol inhaler at intake into           •
                       the jail, bu( has not yet received one. Asthmatics should have
                       access to albuterol as needed.

D. Inadequate sanitation. For inmates who must be incarcerated, it is essential that they
   are provided with adequate supplies to practice proper hygiene and sanitation in an
   effort to support containment ofCOVID-19. Housing unit cells are often very
   minimalist and an inmate's toilet is often in the same shared space as his bed,
   property, clothing, and hygiene items.
          1.    Housing cells, communal recreation areas, washrooms, visitation rooms,
               staff quarters should all be sanitized regularly.
         11.   Effective sanitation requires provision of appropriate cleaning supplies,
               including gloves (when cleaning toilets), soap and/or adequate cleaning
               solurion, clean water. and paper products or clean towels.
        111.   if cleaning rags are used, they should be cleaned frequently.
        1v. Body fluids should absolutely be cleaned from any surfaces.
         v. Communal telephones should be sanitized between each use.
        vi.    Frequent touch surfaces should be cleaned routinely, at least daily and
               sometimes multiple times daily when indicated.
       v11. Inmates should have access to soap and clean water at all times to allow
               for frequent handwashing. Liquid hand soap preferred.
      v111. Clean clothing, including underwear, and wash towels, and/or a means to
               launder these items, should be provided.
        ix.    Adequate personal hygiene, including showering and teeth-brushing, is
               important as well.
         x. General sanitation guidelines should be followed, such as regular removal
               of trash.
        xi. Sanitation supplies are essential during a pandemic so cost should not be
               placed as a barrier.
       x11. There are proper ways to effectively clean and sanitize, and if a facility
               designates that an inmate must clean his own space, he should be given
               specific supervision on how to do so.
                                                                                     l
      xiii
       .       There are a concerning number of inmate reports, including l2 7-8
               and 12, l l ,JIS-20, l 0 ,Jl l and 13-14, 9,II 7-19, l 0114, l l ,il3, l 3 ,i9 , l4
               ,i8, Seth Decl. i)l I, l 5 ,i7-8, Smith Decl.,il0-11 and 15, John Doe No. 2 ,i9,
               I 8 if6 and 9, 23 ii 12, Bunch Decl.1[9, 25 iJ9- l O indicating that conditions
               are not


                                           10
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 188 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 189 of 283



  Guidelines in regards to adequate PPE use have changed multiple times over the past
  six weeks.
         1.  Personal protective equipment (PPE) includes a recommendation for face
             masks, ideally double-layered cloth, for all inmates and staff when within
             six feet of oth.ers or when in shared spaces.
        ii.  Cloth   face masks should be laundered before each daily use.
       111.  Surgical masks and N95 respirators are thought to be adequately effective       •
             as well against droplet transmission of virus, however because of PPE
             shortages, they are being reserved for healthcare professionals and medical
                                                 f
             first responders; this includes staf in correctional facilities who have
             direct contact with (including transport) or offering medical care to
             confirmed or suspected COVID-19cases.
       1v.   Eye protection, gloves, and gowns are recommended for staff performing
             temperature checks. When performing temperature checks on multiple
             individuals, a clean pair of gloves should be used for each individual and
             the thermometer should be thoroughly cleaned bel\veen each check. If
             disposable or non-contact thennometers are used and the screener did not
             have physical contact with an individual , gloves do not need to be changed
             before the next check.
         v.   When cleaning toilets or surfaces contaminated with body fluids, gloves
              should be used.
        vi.   food handlers should be wearing masks and gloves when handling food.
       vii.   Enforcement of face masks in a correctional facility setting may be
              difficult and you will find variable levels of enforcement among staff.
              Without consistent compliance of face mask use, the risk of droplet
              transmission of COVID-19is dramatically inc.reased, compromising the
              safety of inmates and staff.
      viii.   There are a concerning number of inmate reports, including l 0118-19,
             Smith 9-10, Doe l 110, Doe 217,1819,21,Doe 4 113,22110, 2416, Bunch 15,
             indicating that appropriate personal protective equipment is not being
             used, or is not being used properly. Inmate reports include:
                 1.  Inmates arc being required to clean their cells daily without gloves,
                     although some report glove availability for cleaning toilets. Gloves
                     should be used for toilets or surfaces contaminated with body
                     fluids. Many inmates report they have been refused gloves.
              11.   Inmates have been issued "paper" masks, but paper masks can
                    become contaminated in time and need replacement. In a hospital
                    setting, we obtain replacement surgical masks after five days, or
                    earlier if the mask is visibly soiled, broken , or known to be
                    contaminated. Inmates arc being told that masks will not be
                    replaced, even if they get lost, tom,or soiled.
             111.   There does not seem to be uniformity with correctional staff use of
                    masks. "Some officers wear them and some do not." Ideally, all


                                      12
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 190 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 191 of 283



                  a. Multi-step sick call protocols;
                  b. The financial cost of sick call;
                  c. Complexity of chronic medical conditions, which becomes
                      especially difficult to coordinate care in facilities with frequent
                      inmate turnover;
                  d. Comorbid substance abuse and mental health issues that
                     complicate medical symptomatology, especially in the setting of
                      substance or medication withdrawal upon entry to jail;
                  e. Staff apathy related to inmate concerns;
                  f. Desire among staff members to limit interaction with acutely or
                     chronically infected individuals out of fear;
                  g. Insufficient staf f and inmate training related to acute and chronic
                      healthcare issues;
                  h. Limited physician availability and access to physician care;
                  1. Limited access to medications. Oftentimes, an inmate cannot
                     receive his chronic medications until a physician arrives to the
                     facility which may only be as frequently as once per week;
                 J. Inadequate staffing of correctional officers to provide inmate
                     transport as needed to medical facilities within and outside of the
                     correctional facility;
                  k. Safety and institutional policies (i.e. lockdowns, segregational
                     housing) that impede and delay inmate access to medical care;
                  I. Lack of uniform quality-of-care standards and oversight programs
                     regulating quality of medical care i11 the correctional health setting;
                  m. Budget constraints which translate to reduced delivery of
                     healthcare;
                  n. A fragmented system of electronic medical record systems across
                     the nation that make it difficult to fac.ilitate obtaining medical
                     histories and providing continuity of care.
       11.   There are a number of inmate reports, including l 2 13-4, l 0iJ9-10, Seth
             iJ4 and 6, Doe l iJS and 7, 18 ,1s, 19 �5-6, 2314-6, Bunch ,11 I, 2515,
             2717, indicating that barriers arc in place to medical triage, or inmates are
             not being triaged in a timely or adequate fashion. Inmate reports include:
                 a. Placing a sick call requires a $4 copay, including for symptoms
                     concerning for COVID-19. Eliminating barriers to medical care,
                     for example sick call copays, when an inmate has symptoms
                     concerning for a pandemic virus should be considered in the
                     interest of public healtl1.
                 b. Multiple inmates with symptoms concerning for COVID-19 report
                     significant delays, up to IO days, between placing a "sick call"
                     form and receivi.ng a medical evaluation. This is inappropriate;
                     these inmates should be evaluated promptly in the interest of
                     containment and adequate care.


                                       14
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 192 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 193 of 283



                  J, An inmate with I· □Y, a high-risk condition for infection, especially
                     ifhe has a low CD4 count, was experiencing fever, cough and
                     signs of infection. He waited ten days for medical evaluation.
                  k. An inmate with an infectious eye lesion was denied evaluation by a
                     medical provider. He was advised to use an unsanitary washcloth
                     as a warm compress.
                  I. On April 7, inmate repoits no sick call slips are available. Inmates    •
                     are being advised that medical is only handling COYID-19
                     concerns, and not routine care, implying that inmates do not have
                     access to medical care for non-COYID-19 issues.
                  m. An indigent inmate with infectious symptoms reports he is unable
                     to request medical evaluation because he does not have the sick
                     call fee.

G. Proper medical triage, care and quarantine, with dose monitoring, is required
   for cases of C()VID-19 without ind.i cations for hospitalization. Not every infected
   COYlD-19 patient requires inpatient hospitalization. Patients who do not require
   oxygen supplementation or additional treatment absolutely need to qLiarantine but
   may not need inpatient hospital services. Effective quarantine of inmates who arc
   infected with COVID-19 but not severely enough to require hospitalization is
   complicated given the inmate's regular reliance on interaction with staff throughout
   the day for basic needs such as food, drink, clean laundry; and for medical needs
   while ill, such as routine temperature, blood pressure, heart rate, and oxygen
   saturation checks, medication administration, etc. Unfortunately, mandated
   quarantine may lead to increased staff apathy and unwillingness to care for inmates
   appropriately given the stafrs increased risk of obtaining COVTD-19 in interacting
   with infected or possibly infected inmates. In correctional health facilities, inmates
   infected with COVl0-19 should ideally be quarantined in a separnte single cell
   with solid walls (i.e. not bars) and solid doors that close fully. Alternative options
   are recommended if this is not feasible, but this is the ideal, and other options will
   lead to increased transmission of the vims. (t is essential that quarantined inmates
   have the ability to notify staff in case of emergency, and that they are being
   monitored closely, as persons infected with COVID-19 can decompensate
   quickly from a respiratory standpoint. Staffshould minimize their in-person
   interactions with inmates when possible, as we know that increased length of
   exposure leads to increased transmission, but medical care should not be
   compromised because ofthat. Furthermore, quarantining COVID-infected persons
   should not be a contraindication to relea�e from jail or prison ifthe person is willing
   and able to quarantine safely at home.
          1.    There are inmate reports, including 10 �20 and 22, 9 120 and 23, 6-8,
                indicating that inmates infected with COVID-19 are nol being quarantined
                effectively or monitored closely. Inmate reports include:



                                        16
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 194 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 195 of 283



  the facility with a reduced number of staff. It cannot be stressed enough that staff
  knowledge and training on COVID-19 and management strategies in congregate
  environments is essential during a pandemic to limit morbidity and mortality
  and reduce anxiety and panic.
         1.    There are multiple reports by inmates,including l l 16 and l I,
               l 0 15-6, 8 and 17, 9119, Seth ii9, l 517-8, Smith i111 and 14, l8116,20
              115 and l9,23112,25i!l l ,27114-15that indicate that                              •
                                     f
               either the jail staf are either not bei11g trained properly in regards to        .
                                                                                                !
               containment of COVJD-19, or are not following recommended guidelines.
               These reports include:
                  1. Inmates have not consistently been informed that they should
                        socially distance, remaining six feet apart from other persons at all
                         possible times, including during recreation time.
                 11.     Placing uneaten meal trays on the floor of a cell. Meal trays should
                        not be placed on the floor.
                111. Meal tray delivery is occurring without masks or gloves. Food
                        handlers should be wearing masks and gloves when handling food.
                1v. lnmatcs being required to clean the kitchen, a shared space within
                        six feet of each other, without masks. I strongly feel that inmates
                        should be wearing masks'within six feet of each other given the
                        known prevalence ofCOVID-19 within the facility, the fact that
                        sanitation and PPE guidelines have not been followed, and
                        especially in the setting of cleaning a known contaminated unit (as
                        multiple inmates working in the kitchen were reported to be
                        positive for COVID-19).
                 v.      Inmates being directed and required to clean known contaminated
                        surfaces without training in c-0ntamination management.
                v1. Telephones and shared surfaces (frequent touch surfaces) within
                        the housing units not being cleaned or sanitized between each use,
                        or cleaning solution not ava.ilable to use for sanitation by inmates.
               v11. Correctional staff have advised inmates in the quarantine unit that
                        any items that go into quarantine cannot come back out, including
                        trash. There is not a contraindication to removing trash. It should
                        be removed regularly and discarded appropriately within
                        contamination guidelines.
              v111. Concern by the inmates in variability among correctional officers
                        regarding policy: "Some of the COs are worried and take this
                        situation seriously, while others do not seem to know a lot about it.
                        ... They are putting us in jeopardy if they are not cautious."
                        Policies should be carried out with consistency among supervising
                        staff to minimize transmission of COVID-19.
         11.    There are multiple repo1ts by inmates, including l l il9, 9 16, 19 i1s that
                     indicate that either tbe jail stCJU·are either not being trained


                                        18
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 196 of 283



                 properly in regards to evalualion or management of COYlD-19, or are not
                following recommended guidelines.
                   t.   inmates with symptoms concerning for COVlD-19, including fever
                        and respiratory symptoms, in a congregate facility with known
                        COVID-19 and minimal containment efforts, are not being
                        evaluated for hypoxia. Inmates in medical isolation who are
                        infected with COVID-19 are receiving temperature checks three
                        times daily but not vital signs. In a medical setting, obtaining
                        regular vital signs is standard of care, to evaluate for hemodynamic
                        stability and hypoxia (reduced oxygen levels). fever is a
                        symptom of COVID-19, but hypoxia is the life-threatening
                        concern.
                  11.   An inmate with symptoms which could be concerning forCOY ID­
                         ! 9, including fever, in a congregate facility with known COVID-
                        19 and minimal containment efforts, is being told that he does not
                        have COVID-19 without testing because he has been in Ille facility
                        for two weeks. II is not accurate to say that the inmate could not
                        haveCOVJD-19.
         111.   There are multiple reports by inmates, including l l ,112, that indicate that
                the inmates are either not receiving info1mation about COVID-19, or are
                being restricted from information aboutCOVlD-19. These reports include:
                   1.   Inmates are not being informed ofjail policies regarding COVID-
                        19. They have not received information in writing or verbally
                        regarding COVfD-19 or prevention strategies. They have not
                        received guidance regarding social distancing.
                   2.   Inmates are restricted from watching television news related 10 the
                        nature of solitary confinement. Inmates do not have sufficient
                        source of updated information regarding COVID-19.

                 111.   Inmates report signage regarding COVID-19, but only in the
                        medical facility, where it can thereby only be viewed once inmates
                        are symptomatic. Posting signage in the housing units should
                        strongly be considered.

J. Mental health is just as important as physical health. Incarcerated persons are at
   significantly higher risk of mental health issues. When you add in the stressors of
   incarceration, a public health pandemic, and solitary confinement - such as limited
   contact with family and friends, social isolation, reduction in physical activity,
   anxiety about infection, increased financial pressure related to job loss and cost of
   medical copays and hygiene items, grief related to death of friends and family
   members, feelings of being treated inhumanely, anxiety about delays in medical care,
   anger and frustration at inadequate medical treatment or delays in care - it becomes
   especially important that we tend to i1unates' mental health and encourage a shared


                                         19
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 197 of 283



               sense of humanity to help prevent worsening of mental health with poor outcomes. In
               addition, we know that solitary confinement has effects on many inmates, including
               anxiety, panic, insomnia, paranoia, aggression, and depression.21 Efforts to help
               improve mental health include encouragement of contact with family via
               telephone or video chat if possible (in-person visitation bas been limited in most
               facilities), availability of psychology/psychiatry staff as appropriate, and
                                                                                                                                               •
               ensuring that inmates are receiving their p1·escribed psychiatric medications.
                      1.    Per inmate declarations l2 �9 and 13-14, l l i121, l 0i14, 9fi2 1,l l 11I3,l                                       .
                                                                                                                                               !
                            3,rs, Seth,rs, Smith,rs andfilS, 17fi8, Doe l fi9, and Bunch il4, I have
                            concern that there has not been sufficient acknowledgement of or attention
                            to the inmates' mental health under the stressors of pandemic and
                            confinement.
                               1.    ll seems that all inmates have essentially been placed on lockdown
                                     with twenty-three hours ofsolit:ary confinement daily for an
                                     indefinite period of time.
                              11.   Psychologists/psychiatrists have not been made available. One
                                    inmate stated, "I can't get mental health treatment because the
                                    mental health people won't see me."
                             111.   Books, reading material, and general entertainment are unavailable
                                    twenty-three hours a day. Phone calls to family and attorneys, and
                                    television are very limited and must be fit into the one hour of
                                    recreational time allowed for daily (which time also must include
                                    showering, cleaning, exercising, etc.).
                             1v.    Inmates isolated in the medical unit cannot make telephone calls or
                                    receive visitation. While visitation is understandable in the setting
                                    of social distancing, telephone use and contact with family has
                                    traditionally been one of the highest priorities for inmates.
                              v.    Au inmate reports unwillingness to take his anti-seizure medication
                                    while in quarantine because, "I've lost my spirit, sort of given up,
                                    being in this situation."
                             vi.    Inmates are hesitant to report COVID-19 symptoms because they
                                    do not want to deal with the further isolation of the medical un.il.
                                    Other than three brief nursing visits daily in medical isolation,
                                    inmates "have no communication with the outside world." Setting
                                    up a system which deters inmates from reporting symptoms is
                                    dangerous from a containment standpoint.
                            v11.    Inmates are not receiving information about COVID-19, which can
                                    cause increased anxiety. One inmate reported, "Things are getting
                                    hostile here because people feel completely shut off, completely in
                                    the dark."


>i\Veil". Kirsten. (2012) . "Alon�. ill   "lfll'-   hole;:•· A11wri1..'(1t1 P,,.,:l'chn!h,'.!,ict1! •lssociutiow ,\lonitr>r an P.tFdw/oK_l',
43(5).54


                                                                        20
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 198 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 199 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 200 of 283




            EXHIBIT 33
       Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 201 of 283
                                 Kristen A. Benninger, M.D.
                 Phone: (469) 667-9282 Email: kristen.a.benninger@gmail.com


EDUCATION

Family Medicine Residency                                                                 July 2018
University of North Carolina Hospitals                                               Chapel Hill, NC

M.D., Medical Degree                                                                      May 2015
Drexel University College of Medicine                                               Philadelphia, PA

Post-Baccalaureate Studies                                                                May 2009
University of Maryland at College Park                                             College Park, MD
Pre-Medical coursework
Bachelor of Arts, Sociology                                                              May 2002
University of Texas at Austin                                                            Austin, TX
Major: Sociology, Minor: Women’s Studies

LICENSURE/CERTIFICATIONS

ACLS, PALS, BLS for Healthcare Providers, Active                                          Aug. 2018
DEA license, Federal Drug Enforcement Administration, Active                              Dec. 2019
Board certification, American Board of Family Medicine, #1090917794, Active                Jul. 2018
Physician License, North Carolina Medical Board, #2018-00906, Active                      Apr. 2018
Lean Six Sigma, Yellow Belt Certification                                                 Aug. 2015
National Provider Identifier (NPI) #1770960072                                            May 2015

PRESENT POSITION

UNC JOHNSTON HEALTHCARE, Smithfield, NC                                          Jan. 2020 – Present
Hospitalist
    Johnston Hospital, Smithfield, NC
    Clayton Hospital, Clayton, NC

PREVIOUS PROFESSIONAL EXPERIENCE

UNIVERSITY OF NORTH CAROLINA, Chapel Hill, NC                               Sep. 2018 – Jan. 2020
Clinical Assistant Professor, Family Medicine
     Central Prison Healthcare Complex, Hospitalist & Urgent Care Provider
     UNC Hospitals Observation Unit, Hospitalist
     UNC Hospitals Family Medicine Inpatient Teaching Service, Attending
     UNC Family Medicine Center, Urgent Care Provider
     Chatham Hospital, Hospitalist

SUMMIT HEALTH, Various Locations in PA/NJ/DE                                  Jun. 2011 – Nov. 2012
  Health Screener

UNIVERSITY OF MARYLAND SCHOOL OF MEDICINE, Baltimore, MD Aug. 2008 – Jul. 2010
  Growth & Nutrition Clinic Coordinator
  Children’s HealthWatch Quality Control Manager

CIRCUIT COURT FOR HOWARD COUNTY, Ellicott City, MD                            Mar. 2007 – Aug. 2008
  Calendar and Information Management Technician
        Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 202 of 283
PLANO MUNICIPAL COURT, Plano, TX                                               Sep. 2001 – Oct. 2006
  Municipal Court Supervisor
  Senior, Systems Support Coordinator / Special Projects
  Municipal Court Clerk II

TEACHING RECORD

UNIVERSITY OF NORTH CAROLINA, Chapel Hill, NC
Attending (Teaching) Physician, Family Medicine                              Sep. 2018 – Jan. 2020
     Central Prison Healthcare Complex, Hospitalist & Urgent Care Provider, Raleigh, NC
     UNC Hospitals Observation Unit, Hospitalist
     UNC Hospitals Family Medicine Inpatient Teaching Service, Attending
     UNC Family Medicine Center, Urgent Care Provider
     Chatham Hospital, Hospitalist, Siler City, NC

Faculty Advisor, Community Service and Care of the Underserved Scholarly        Nov. 2018 – Jan. 2020
Concentration Program

Faculty Teacher, Vital signs, Camp Cardiac (Medical students)                                July 2019

PUBLICATIONS

“Improving Diabetic Retinal Screening at an Academic Family Medicine Practice: A Longitudinal
Project to Improve Patient Care and Resident Education,” co-author, submission for Society of Teachers
of Family Medicine (STFM) 2018 Annual Spring Conference.

PRESENTATIONS

“Prison Medicine”                                                                            Feb. 2020
Presenter, Johnston Hospital didactics teaching

Interdisciplinary Morbidity and Mortality (M&M)                                               Jan. 2018
Co-presenter, UNC residency-wide interdisciplinary M&M conference

UNC Family Medicine Residency Didactics Teaching
“Sleeping & Eating: Year One; The Good, Bad, Ugly and Weird”                                 Apr. 2017
“5 w.o. with Fever and Irritability: Case Presentation on Septic Hip in an Infant”           Dec. 2016
“QUASI: 28F with Sore Throat and Malaise (DVT prophylaxis)”                                  Sep. 2016
“14 m.o. with Rash and Fever: Case Presentation on Hand, Foot and Mouth Disease”             May 2016
“Tobacco Cessation Interventions at the Primary Care Visit”                                  Feb. 2016
“Insomnia”                                                                                   Oct. 2015

PROFESSIONAL ORGANIZATIONS

Academic Consortium on Criminal Justice Health, member                                  2019 – Present
American Association of Family Practice, member                                         2015 – Present
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 203 of 283




            EXHIBIT 34
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 204 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 205 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 206 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 207 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 208 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 209 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 210 of 283
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 211 of 283
   Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 212 of 283



lockdowns only where medically necessary to resolve discrete issues, such as
sanitizing dorms or contact tracing of an infected prisoner. If the Prince George's
County Jail 1·esorts to these lockdowns, it should do so in a reasonably time-limited
manner and communicate that time-limit to the prisoners who are affected.
Moreover, if lockdowns are employed, the Jail should ensure inmates' access to
resources to protect their mental health, such as reading material and adequate
access to phones, and Jail staff should regularly communicate with and monitor the
physical and mental health of prisoners who are on lockdown.
30.    In addition, as I stated above, I believe that the Jail must avoid the use of
lockdown procedures with prisoners who suffer pre-existing mental health
conditions unless they are absolutely necessary. If psychologically vulnerable
prisoners must go on lockdown, the Jail should ensure that the lockdown is as brief
as reasonably possible, and that these prisoners are provided with enhanced
psychological services while they are on lockdown.
30. With respect to the Jail's medical isolation procedures, to mitigate the
psychological stress of isolation, I urgently recommend that medical isolation cells
be kept sanitary and that prisoners isolated in them are given access to adequate
personal hygiene supplies, clean water, changes of clothes, and reading material. To
the extent feasible, medically isolated prisoners should also be given reasonable
access to phones. Prisoners should remain in isolated for the shortest amount of
time reasonably possible to satisfy the CDC guidelines. Finally, medically isolated
prisoners should be checked regularly by Jail staff and given regular access to
psychological services. These steps are critical for all prisoners. They are
particulal'ly critical for psychologically vulnerable prisoners.
31. It is my opinion that, unless these steps are taken to end general, preemptive
lockdowns and mitigate the psychological stress of temporary lockdowns and
medical isolation procedures, prisoners will face grave dangers to their mental and
physical health.


I declare under penalty of perjury that the foregoing is true and correct.
Executed on April 16, 2020 at Santa Cruz, California.
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 213 of 283




            EXHIBIT 35
     Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 214 of 283




                                 CURRICULUM VITAE


                                  Craig William Haney
                          Distinguished Professor of Psychology
                            UC Presidential Chair, 2015-2018
                         University of California, Santa Cruz 95064


home address:        317 Ocean View Ave.
                     Santa Cruz, California 95062
phone:               (831) 459-2153
fax:                 (831) 425-3664
email:               psylaw@ucsc.edu



PREVIOUS EMPLOYMENT

      2015-2018            University of California Presidential Chair

      2014-present         Distinguished Professor of Psychology, University of
                           California, Santa Cruz

      1985-2014            University of California, Santa Cruz, Professor of Psychology

      1981-85              University of California, Santa Cruz, Associate Professor of
                           Psychology

      1978-81              University of California, Santa Cruz, Assistant Professor of
                           Psychology

      1977-78              University of California, Santa Cruz, Lecturer in Psychology

      1976-77              Stanford University, Acting Assistant Professor of
                           Psychology


EDUCATION

      1978                 Stanford Law School, J.D.

      1978                 Stanford University, Ph.D. (Psychology)



                                               1
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 215 of 283



    1972             Stanford University, M.A. (Psychology)

    1970             University of Pennsylvania, B.A.


HONORS AWARDS GRANTS

    2020       Finalist, Stockholm Prize in Criminology (for “outstanding
               achievements in criminological research or for the application of
               research results by practitioners for the reduction of crime and the
               advancement of human rights”).

    2018       Emerald Literati Award for “Outstanding Paper” (for “Reducing the
               Use and Impact of Solitary Confinement in Corrections”).

    2016       Vera Institute of Justice “Reimagining Prisons” Initiative Advisory
               Council.

               Psychology Department “Most Inspiring Lecturer”

    2015       University of California Presidential Chair (2015-2018 Term)

               Martin F. Chemers Award for Outstanding Research in Social
               Science

               Excellence in Teaching Award (Academic Senate Committee on
               Teaching).

               President’s Research Catalyst Award for “UC Consortium on
               Criminal Justice Healthcare” (with Brie Williams and Scott Allen).

               Vera Institute of Justice “Safe Alternatives to Segregation” (SAS)
               Initiative Advisory Council.

               Who’s Who in Psychology (Top 20 Psychology Professors in
               California) [http://careersinpsychology.org/psychology-degrees-
               schools-employment-ca/#ca-psych-prof]

     2014      Distinguished Faculty Research Lecturer, University of California,
               Santa Cruz.

      2013     Distinguished Plenary Speaker, American Psychological Association
               Annual Convention.

     2012      Appointed to National Academy of Sciences Committee to Study the
               Causes and Consequences of High Rates of Incarceration in the
               United States.


                                          2
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 216 of 283




           Invited Expert Witness, United States Senate, Judiciary Committee.

 2011      Edward G. Donnelly Memorial Speaker, University of West Virginia
           Law School.

 2009      Nominated as American Psychological Foundation William Bevan
           Distinguished Lecturer.

           Psi Chi “Best Lecturer” Award (by vote of UCSC undergraduate
           psychology majors).

 2006      Herbert Jacobs Prize for Most Outstanding Book published on law
           and society in 2005 (from the Law & Society Association, for Death
           by Design).

           Nominated for National Book Award (by American Psychological
           Association Books, for Reforming Punishment: Psychological
           Limits to the Pains of Imprisonment).

           “Dream course” instructor in psychology and law, University of
           Oklahoma.

 2005      Annual Distinguished Faculty Alumni Lecturer, University of
           California, Santa Cruz.

           Arthur C. Helton Human Rights Award from the American
           Immigration Lawyers Association (co-recipient).

           Scholar-in-Residence, Center for Social Justice, Boalt Hall School of
           Law (University of California, Berkeley).

 2004      “Golden Apple Award” for Distinguished Teaching, awarded by the
           Social Sciences Division, University of California, Santa Cruz.

           National Science Foundation Grant to Study Capital Jury Decision-
           making

 2002      Santa Cruz Alumni Association Distinguished Teaching Award,
           University of California, Santa Cruz.

           United States Department of Health & Human Services/Urban
           Institute, “Effects of Incarceration on Children, Families, and Low-
           Income Communities” Project.




                                      3
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 217 of 283



           American Association for the Advancement of Science/American
           Academy of Forensic Science Project: “Scientific Evidence Summit”
           Planning Committee.

           Teacher of the Year (UC Santa Cruz Re-Entry Students’ Award).

 2000      Invited Participant White House Forum on the Uses of Science and
           Technology to Improve National Crime and Prison Policy.

           Excellence in Teaching Award (Academic Senate Committee on
           Teaching).

           Joint American Association for the Advancement of Science-
           American Bar Association Science and Technology Section National
           Conference of Lawyers and Scientists.

 1999      American Psychology-Law Society Presidential Initiative
           Invitee (“Reviewing the Discipline: A Bridge to the Future”)

           National Science Foundation Grant to Study Capital Jury Decision-
           making (renewal and extension).

 1997      National Science Foundation Grant to Study Capital Jury Decision-
           making.

 1996       Teacher of the Year (UC Santa Cruz Re-Entry Students’ Award).

 1995      Gordon Allport Intergroup Relations Prize (Honorable Mention)

           Excellence in Teaching Convocation, Social Sciences Division

 1994      Outstanding Contributions to Preservation of Constitutional Rights,
           California Attorneys for Criminal Justice.

 1992      Psychology Undergraduate Student Association Teaching Award

           SR 43 Grant for Policy-Oriented Research With Linguistically
           Diverse Minorities

 1991       Alumni Association Teaching Award (“Favorite Professor”)

 1990       Prison Law Office Award for Contributions to Prison Litigation

 1989      UC Mexus Award for Comparative Research on Mexican Prisons

 1976      Hilmer Oehlmann Jr. Award for Excellence in Legal Writing at
           Stanford Law School


                                      4
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 218 of 283




      1975-76       Law and Psychology Fellow, Stanford Law School

      1974-76       Russell Sage Foundation Residency in Law and Social Science

      1974          Gordon Allport Intergroup Relations Prize, Honorable Mention

      1969-71       University Fellow, Stanford University

      1969-74       Society of Sigma Xi

      1969          B.A. Degree Magna cum laude with Honors in Psychology

                    Phi Beta Kappa

     1967-1969 University Scholar, University of Pennsylvania



UNIVERSITY SERVICE AND ADMINISTRATION


      2010-2016           Director, Legal Studies Program

      2010-2014           Director, Graduate Program in Social Psychology

      2009                Chair, Legal Studies Review Committee

      2004-2006           Chair, Committee on Academic Personnel

      1998-2002           Chair, Department of Psychology

      1994-1998           Chair, Department of Sociology

      1992-1995           Chair, Legal Studies Program

      1995 (Fall)         Committee on Academic Personnel

      1995-1996           University Committee on Academic Personnel (UCAP)

      1990-1992           Committee on Academic Personnel

      1991-1992           Chair, Social Science Division Academic Personnel
                          Committee

      1984-1986           Chair, Committee on Privilege and Tenure



                                              5
     Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 219 of 283




WRITINGS AND OTHER CREATIVE ACTIVITIES IN PROGRESS


      Books:

        Counting Casualties in the War on Prisoners: Toward a Just and Lasting Peace
        (working title, in preparation).

      Articles:

        “The Psychological Foundations of Capital Mitigation: Why Social Historical
        Factors Are Central to Assessing Culpability,” in preparation.


PUBLISHED WRITINGS AND CREATIVE ACTIVITIES

      Books


       2020       Criminality in Context: The Psychological Foundations of Criminal
                  Justice Reform. Washington, DC: American Psychological
                  Association Books.

       2014       The Growth of Incarceration in the United States: Exploring the
                  Causes and Consequences (with Jeremy Travis, Bruce Western, et
                  al.). [Report of the National Academy of Sciences Committee on the
                  Causes and Consequences of High Rates of Incarceration in the
                  United States.] Washington, DC: National Academy Press.

       2006       Reforming Punishment: Psychological Limits to the Pains of
                  Imprisonment, Washington, DC: American Psychological
                  Association Books.

       2005       Death by Design: Capital Punishment as a Social Psychological
                  System. New York: Oxford University Press.


Monographs and Technical Reports


       1989       Employment Testing and Employment Discrimination (with A.
                  Hurtado). Technical Report for the National Commission on
                  Testing and Public Policy. New York: Ford Foundation.




                                             6
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 220 of 283



Articles in Professional Journals and Book Chapters


 2020        “Solitary Confinement, Loneliness, and Psychological Harm,” in
             Jules Lobel and Peter Scharff Smith (Eds.), Solitary Confinement:
             Effects, Practices, and Pathways to Reform (129-152). New York:
             Oxford University Press.

             “Continuing to Acknowledge the Power of Dehumanizing
             Environments: Responding to Haslam, et al. (2019) and Le Texier
             (2019)” (with Philip Zimbardo), American Psychologist, 75(3), 400-
             402.

2019         “Afterword,” in Robert Johnson, Condemned to Die: Life Under
             Sentence of Death (pp. 136-141). Second Edition. New York:
             Routledge.

             “Changing correctional culture: Exploring the role of U.S.-Norway
             exchange in placing health and well-being at the center of U.S.
             prison reform” (with Cyrus Ahalt, Brie Williams, and Kim
             Ekhaugen), American Journal of Public Health, in press.


 2018        “Restricting the Use of Solitary Confinement,” Annual Review of
             Criminology, 1, 285-310.

             “Death Qualification in Black and White: Racialized Decision-
             Making and Death-Qualified Juries” (with Mona Lynch), Law &
             Policy, in press.

             “Balancing the Rights to Protection and Participation: A Call for
             Expanded Access to Ethically Conducted Correctional Research.
             Journal of General Internal Medicine, 33(22).
             DOI: 10.1007/s11606-018-4318-9.

             “The Plight of Long-Term Mentally-Ill Prisoners” (with Camille
             Conrey and Roxy Davis), in Kelly Frailing and Risdon Slate (Eds.),
             The Criminalization of Mental Illness (pp. 163-180). Durham, NC:
             Carolina Academic Press.

             “The Psychological Effects of Solitary Confinement: A Systematic
             Critique,” Crime and Justice, 47, 365-416.

             “The Media’s Impact on the Right to a Fair Trial: A Content
             Analysis of Pretrial Publicity in Capital Cases (with Shirin
             Bakhshay), Psychology, Public Policy, and Law, 24, 326-346.


                                        7
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 221 of 283




 2017      “Mechanisms of Moral Disengagement and Prisoner Abuse” (with
           Joanna Weill). Analyses of Social Issues and Public Policy, 17, 286-
           318.

           “‘Madness’ and Penal Confinement: Observations on Mental Illness
           and Prison Pain,” Punishment and Society, 19, 310-326.

           “Contexts of Ill-Treatment: The Relationship of Captivity and
           Prison Confinement to Cruel, Inhuman, or Degrading Treatment
           and Torture” (with Shirin Bakhshay), in Metin Başoğlu (Ed.),
           Torture and Its Definition in International Law: An
           Interdisciplinary Approach (pp.139-178). New York: Oxford.

           Special Issue: “Translating Research into Policy to Advance
           Correctional Health” (guest editor with B. Williams, C. Ahalt, S.
           Allen, & J. Rich), Part II, International Journal of Prisoner Health,
           13, 137-227.

           “Reducing the Use and Impact of Solitary Confinement in
           Corrections” (with Cyrus Ahalt, Sarah Rios, Matthew Fox, David
           Farabee, and Brie Williams), International Journal of Prisoner
           Health, 13, 41-48.


 2016      “Examining Jail Isolation: What We Don’t Know Can Be Profoundly
           Harmful” (with Joanna Weill, Shirin Bakhshay, and Tiffany
           Winslow), The Prison Journal, 96, 126-152.

           “On Structural Evil: Disengaging From Our Moral Selves,” Review
           of the book Moral Disengagement: How People Do Harm and Live
           With Themselves, by A. Bandura], PsycCRITIQUES, 61(8).


 2015      “When Did Prisons Become Acceptable Mental Healthcare
           Facilities?,” Report of the Stanford Law School Three Strikes
           Project (with Michael Romano et al.) [available at:
           http://law.stanford.edu/wp-
           content/uploads/sites/default/files/child-
           page/632655/doc/slspublic/Report_v12.pdf ].

           “Emotion, Authority, and Death: (Raced) Negotiations in Capital
           Jury Negotiations” (with Mona Lynch), Law & Social Inquiry, 40,
           377-405.




                                      8
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 222 of 283



           “Prison Overcrowding,” in B. Cutler & P. Zapf (Eds.), APA
           Handbook of Forensic Psychology (pp. 415-436). Washington, DC:
           APA Books.

           “The Death Penalty” (with Joanna Weill & Mona Lynch), in B.
           Cutler & P. Zapf (Eds.), APA Handbook of Forensic Psychology (pp.
           451-510). Washington, DC: APA Books.

           “‘Prisonization’ and Latinas in Alternative High Schools” (with Aida
           Hurtado & Ruby Hernandez), in J. Hall (Ed.), Routledge Studies in
           Education and Neoliberalism: Female Students and Cultures of
           Violence in the City (pp. 113-134). Florence, KY: Routledge.


 2014      “How Healthcare Reform Can Transform the Health of Criminal
           Justice-Involved Individuals” (with Josiah Rich, et al.), Health
           Affairs, 33:3 (March), 1-6.


 2013      “Foreword,” for H. Toch, Organizational Change Through
           Individual Empowerment: Applying Social Psychology in Prisons
           and Policing. Washington, DC: APA Books (in press).

           “Foreword,” for J. Ashford & M. Kupferberg, Death Penalty
           Mitigation: A Handbook for Mitigation Specialists, Investigators,
           Social Scientists, and Lawyers. New York: Oxford University Press.


 2012      “Politicizing Crime and Punishment: Redefining ‘Justice’ to Fight
           the ‘War on Prisoners,’” West Virginia Law Review, 114, 373-414.

           “Prison Effects in the Age of Mass Incarceration,” Prison Journal,
           92, 1-24.

           “The Psychological Effects of Imprisonment,” in J. Petersilia & K.
           Reitz (Eds.), Oxford Handbook of Sentencing and Corrections (pp.
           584-605). New York: Oxford University Press.


 2011      “The Perversions of Prison: On the Origins of Hypermasculinity and
           Sexual Violence in Confinement,” American Criminal Law Review,
           48, 121-141. [Reprinted in: S. Ferguson (Ed.), Readings in Race,
           Gender, Sexuality, and Social Class. Sage Publications (2012).]

           “Mapping the Racial Bias of the White Male Capital Juror: Jury
           Composition and the ‘Empathic Divide’” (with Mona Lynch), Law
           and Society Review, 45, 69-102.


                                     9
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 223 of 283




           “Getting to the Point: Attempting to Improve Juror Comprehension
           of Capital Penalty Phase Instructions" (with Amy Smith), Law and
           Human Behavior, 35, 339-350.

           “Where the Boys Are: Macro and Micro Considerations for the
           Study of Young Latino Men’s Educational Achievement” (with A.
           Hurtado & J. Hurtado), in P. Noguera & A. Hurtado (Eds.),
           Understanding the Disenfranchisement of Latino Males:
           Contemporary Perspectives on Cultural and Structural Factors (pp.
           101-121). New York: Routledge Press.

           “Looking Across the Empathic Divide: Racialized Decision-Making
           on the Capital Jury” (with Mona Lynch), Michigan State Law
           Review, 2011, 573-608.


 2010      “Demonizing the ‘Enemy’: The Role of Science in Declaring the
           ‘War on Prisoners,’” Connecticut Public Interest Law Review, 9,
           139-196.

           “Hiding From the Death Penalty,” Huffington Post, July 26, 2010
           [www.huffingtonpost.com/craig-haney/hiding-from-the-death-
           pen-pen_b_659940.html]; reprinted in Sentencing and Justice
           Reform Advocate, 2, 3 (February, 2011).


 2009      “Capital Jury Deliberation: Effects on Death Sentencing,
           Comprehension, and Discrimination” (with Mona Lynch), Law and
           Human Behavior, 33, 481-496.

           “The Social Psychology of Isolation: Why Solitary Confinement is
           Psychologically Harmful,” Prison Service Journal UK (Solitary
           Confinement Special Issue), Issue 181, 12-20. [Reprinted: California
           Prison Focus, #36, 1, 14-15 (2011).]

           “The Stanford Prison Experiment,” in John Levine & Michael Hogg
           (Eds.), Encyclopedia of Group Processes and Intergroup Relations.
           Thousand Oaks, CA: Sage Publications.

           “Media Criminology and the Death Penalty,” DePaul Law Review,
           58, 689-740. (Reprinted: Capital Litigation Update, 2010.)

           “On Mitigation as Counter-Narrative: A Case Study of the Hidden
           Context of Prison Violence,” University of Missouri-Kansas City
           Law Review, 77, 911-946.



                                     10
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 224 of 283



           “Persistent Dispositionalism in Interactionist Clothing:
           Fundamental Attribution Error in Explaining Prison Abuse,” (with
           P. Zimbardo), Personality and Social Psychology Bulletin, 35, 807-
           814.


 2008      “Counting Casualties in the War on Prisoners,” University of San
           Francisco Law Review, 43, 87-138.

           “Evolving Standards of Decency: Advancing the Nature and Logic of
           Capital Mitigation,” Hofstra Law Review, 36, 835-882.

           “A Culture of Harm: Taming the Dynamics of Cruelty in Supermax
           Prisons,” Criminal Justice and Behavior, 35, 956-984.

           “The Consequences of Prison Life: Notes on the New Psychology of
           Prison Effects,” in D. Canter & R. Zukauskiene (Eds.), Psychology
           and Law: Bridging the Gap (pp. 143-165). Burlington, VT: Ashgate
           Publishing.

           “The Stanford Prison Experiment,” in J. Bennett & Y. Jewkes
           (Eds.), Dictionary of Prisons (pp. 278-280). Devon, UK: Willan
           Publishers.

           “Capital Mitigation,” in Brian Cutler (Ed.), The Encyclopedia of
           Psychology and the Law (pp. 60-63). Volume I. Thousand Oaks, CA:
           Sage Publications.

           Death Qualification of Juries,” in Brian Cutler (Ed.), The
           Encyclopedia of Psychology and the Law (pp. 190-192). Volume I.
           Thousand Oaks, CA: Sage Publications.

           “Stanford Prison Experiment,” in Brian Cutler (Ed.), The
           Encyclopedia of Psychology and the Law (pp. 756-757) (with P.
           Zimbardo). Volume II. Thousand Oaks, CA: Sage Publications.

           “Supermax Prisons,” in Brian Cutler (Ed.), The Encyclopedia of
           Psychology and the Law (pp. 787-790). Volume II. Thousand Oaks,
           CA: Sage Publications.


2006       “The Wages of Prison Overcrowding: Harmful Psychological
           Consequences and Dysfunctional Correctional Reactions,”
           Washington University Journal of Law & Policy, 22, 265-293.
           [Reprinted in: N. Berlatsky, Opposing Viewpoints: America’s
           Prisons. Florence, KY: Cengage Learning, 2010.]



                                    11
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 225 of 283



           “Exonerations and Wrongful Condemnations: Expanding the Zone
           of Perceived Injustice in Capital Cases,” Golden Gate Law Review,
           37, 131-173.

           “Preface,” D. Jones (Ed.), Humane Prisons. San Francisco, CA:
           Radcliffe Medical Press.


 2005      “The Contextual Revolution in Psychology and the Question of
           Prison Effects,” in Alison Liebling and Shadd Maruna (Eds.), The
           Effects of Imprisonment (pp. 66-93). Devon, UK: Willan
           Publishing.

           “Achieving Educational Equity: Beyond Individual Measures of
           Merit,” (with A. Hurtado), Harvard Journal of Hispanic Policy, 17,
           87-92.

           “Conditions of Confinement for Detained Asylum Seekers Subject to
           Expedited Removal,” in M. Hetfield (Ed.), Report on Asylum
           Seekers in Expedited Removal. Volume II: Expert Reports.
           Washington, DC: United States Commission on International
           Religious Freedom.


 2004      “Special Issue on the Death Penalty in the United States” (co-edited
            with R. Weiner), Psychology, Public Policy, and Law, 10, 374-621.

           “Death Is Different: An Editorial Introduction” (with R. Wiener),
           Psychology, Public Policy, and Law, 10, 374-378.

           “The Death Penalty in the United States: A Crisis of Conscience”
           (with R. Wiener), Psychology, Public Policy, and Law, 10, 618-621.

           “Condemning the Other in Death Penalty Trials: Biographical
           Racism, Structural Mitigation, and the Empathic Divide,” DePaul
           Law Review, 53, 1557-1590.

           “Capital Constructions: Newspaper Reporting in Death Penalty
           Cases” (with S. Greene), Analyses of Social Issues and Public Policy
           (ASAP), 4, 1-22.

           “Abu Ghraib and the American Prison System,” The
           Commonwealth, 98 (#16), 40-42.

           “Disciplinary Segregation,” in Mary Bosworth (Ed.), Encyclopedia
           of U.S. Prisons and Correctional Facilities (240-244). Volume 1.
           Thousand Oaks, CA: Sage Publications.


                                      12
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 226 of 283




           “Super-Maximum Secure Prisons,” in Mary Bosworth (Ed.),
           Encyclopedia of U.S. Prisons and Correctional Facilities (pp. 938-
           944). Volume 2. Thousand Oaks, CA: Sage Publications.


 2003      “Mental Health Issues in Long-Term Solitary and ‘Supermax’
           Confinement,” Crime & Delinquency (special issue on mental health
           and the criminal justice system), 49, 124-156. [Reprinted in:
           Roesch, R., & Gagnon, N. (Eds.), Psychology and Law: Criminal and
           Civil Perspectives. Hampshire, UK: Ashgate (2007).]

           “The Psychological Impact of Incarceration: Implications for Post-
           Prison Adjustment,” in Travis, J., & Waul, M. (Eds.), Prisoners
           Once Removed: The Impact of Incarceration and Reentry on
           Children, Families, and Communities (pp. 33-66). Washington, DC:
           Urban Institute Press.

           “Comments on “Dying Twice”: Death Row Confinement in the Age
           of the Supermax,” Capital University Law Review.


 2002      “Making Law Modern: Toward a Contextual Model of Justice,
           Psychology, Public Policy, and Law, 7, 3-63.

           “Psychological Jurisprudence: Taking Psychology and Law into the
           Twenty-First Century,” (with John Darley, Sol Fulero, and Tom
           Tyler), in J. Ogloff (Ed.), Taking Psychology and Law into the
           Twenty-First Century (pp. 35-59). New York: Kluwer Academic/
           Plenum Publishing.

           “Science, Law, and Psychological Injury: The Daubert Standards
           and Beyond,” (with Amy Smith), in Schultz, I., Brady, D., and
           Carella, S., The Handbook of Psychological Injury (pp. 184-201).
           Chicago, IL: American Bar Association. [CD-ROM format]


 2001      “Vulnerable Offenders and the Law: Treatment Rights in Uncertain
           Legal Times” (with D. Specter). In J. Ashford, B. Sales, & W. Reid
           (Eds.), Treating Adult and Juvenile Offenders with Special Needs
           (pp. 51-79). Washington, D.C.: American Psychological Association.

           “Afterword,” in J. Evans (Ed.), Undoing Time (pp. 245-256).
           Boston, MA: Northeastern University Press.




                                     13
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 227 of 283



 2000      “Discrimination and Instructional Comprehension: Guided
           Discretion, Racial Bias, and the Death Penalty” (with M. Lynch),
           Law and Human Behavior, 24, 337-358.

           “Cycles of Pain: Risk Factors in the Lives of Incarcerated Women
           and Their Children,” (with S. Greene and A. Hurtado), Prison
           Journal, 80, 3-23.


 1999      “Reflections on the Stanford Prison Experiment: Genesis,
           Transformations, Consequences (‘The SPE and the Analysis of
           Institutions’),” In Thomas Blass (Ed.), Obedience to Authority:
           Current Perspectives on the Milgram Paradigm (pp. 221-237).
           Hillsdale, NJ: Erlbaum.

           “Ideology and Crime Control,” American Psychologist, 54, 786-788.


 1998      “The Past and Future of U.S. Prison Policy: Twenty-Five Years
           After the Stanford Prison Experiment,” (with P. Zimbardo),
           American Psychologist, 53, 709-727. [Reprinted in special issue of
           Norweigian journal as: USAs fengselspolitikk i fortid og fremtid,
           Vardoger, 25, 171-183 (2000); in H. Tischler (Ed.), Debating Points:
           Crime and Punishment. Englewood Cliffs, NJ: Prentice-Hall
           (2001); Annual Editions: Criminal Justice. Guilford, CT:
           Dushkin/McGraw-Hill, in press; Herman, Peter (Ed.), The
           American Prison System (pp. 17-43) (Reference Shelf Series). New
           York: H.W. Wilson (2001); and in Edward Latessa & Alexander
           Holsinger (Eds.), Correctional Contexts: Contemporary and
           Classical Readings. Fourth Edition. Oxford University Press
           (2010).]

           “Riding the Punishment Wave: On the Origins of Our Devolving
           Standards of Decency,” Hastings Women’s Law Journal, 9, 27-78.

           “Becoming the Mainstream: “Merit,” Changing Demographics, and
           Higher Education in California” (with A. Hurtado and E. Garcia), La
           Raza Law Journal, 10, 645-690.


 1997      “Regulating Prisons of the Future: A Psychological Analysis of
           Supermax and Solitary Confinement,” (with M. Lynch), New York
           University Review of Law and Social Change, 23, 477-570.

           “Psychology and the Limits to Prison Pain: Confronting the Coming
           Crisis in Eighth Amendment Law,” Psychology, Public Policy, and
           Law, 3, 499-588.


                                     14
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 228 of 283




           “Commonsense Justice and the Death Penalty: Problematizing the
           ‘Will of the People,’” Psychology, Public Policy, and Law, 3, 303-
           337.

           “Violence and the Capital Jury: Mechanisms of Moral
           Disengagement and the Impulse to Condemn to Death,” Stanford
           Law Review, 49, 1447-1486.

           “Mitigation and the Study of Lives: The Roots of Violent Criminality
           and the Nature of Capital Justice.” In James Acker, Robert Bohm,
           and Charles Lanier, America’s Experiment with Capital
           Punishment: Reflections on the Past, Present, and Future of the
           Ultimate Penal Sanction. Durham, NC: Carolina Academic Press,
           343-377.

           “Clarifying Life and Death Matters: An Analysis of Instructional
           Comprehension and Penalty Phase Arguments” (with M. Lynch),
           Law and Human Behavior, 21, 575-595.

           “Psychological Secrecy and the Death Penalty: Observations on ‘the
           Mere Extinguishment of Life,’” Studies in Law, Politics, and Society,
           16, 3-69.


 1995      “The Social Context of Capital Murder: Social Histories and the
           Logic of Capital Mitigation,” Santa Clara Law Review, 35, 547-609.
           [Reprinted in part in David Papke (Ed.), Law and Popular Culture,
           Lexis/Nexis Publications, 2011)].

           “Taking Capital Jurors Seriously,” Indiana Law Journal, 70, 1223-
           1232.

           “Death Penalty Opinion: Myth and Misconception,” California
           Criminal Defense Practice Reporter, 1995(1), 1-7.


 1994      “The Jurisprudence of Race and Meritocracy: Standardized Testing
           and ‘Race-Neutral’ Racism in the Workplace,” (with A. Hurtado),
           Law and Human Behavior, 18, 223-248.

           “Comprehending Life and Death Matters: A Preliminary Study of
           California’s Capital Penalty Instructions” (with M. Lynch), Law and
           Human Behavior, 18, 411-434.

           “Felony Voir Dire: An Exploratory Study of Its Content and Effect,”
           (with C. Johnson), Law and Human Behavior, 18, 487-506.


                                     15
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 229 of 283




           “Broken Promise: The Supreme Court’s Response to Social Science
           Research on Capital Punishment” (with D. Logan), Journal of Social
           Issues (special issue on the death penalty in the United States), 50,
           75-101.

           “Deciding to Take a Life: Capital Juries, Sentencing Instructions,
           and the Jurisprudence of Death” (with L. Sontag and S. Costanzo),
           Journal of Social Issues (special issue on the death penalty in the
           United States), 50, 149-176. [Reprinted in Koosed, M. (Ed.), Capital
           Punishment. New York: Garland Publishing (1995).]

           “Modern’ Death Qualification: New Data on Its Biasing Effects,”
           (with A. Hurtado and L. Vega), Law and Human Behavior, 18, 619-
           633.

           “Processing the Mad, Badly,” Contemporary Psychology, 39, 898-
           899.

           “Language is Power,” Contemporary Psychology, 39, 1039-1040.


 1993      “Infamous Punishment: The Psychological Effects of Isolation,”
           National Prison Project Journal, 8, 3-21. [Reprinted in Marquart,
           James & Sorensen, Jonathan (Eds.), Correctional Contexts:
           Contemporary and Classical Readings (pp. 428-437). Los Angeles:
           Roxbury Publishing (1997); Alarid, Leanne & Cromwell, Paul (Eds.),
           Correctional Perspectives: Views from Academics, Practitioners,
           and Prisoners (pp. 161-170). Los Angeles: Roxbury Publishing
           (2001).]

           “Psychology and Legal Change: The Impact of a Decade,” Law and
           Human Behavior, 17, 371-398. [Reprinted in: Roesch, R., & Gagnon,
           N. (Eds.), Psychology and Law: Criminal and Civil Perspectives.
           Hampshire, UK: Ashgate (2007).]


 1992      “Death Penalty Attitudes: The Beliefs of Death-Qualified
           Californians,” (with A. Hurtado and L. Vega). Forum, 19, 43-47.

           “The Influence of Race on Sentencing: A Meta-Analytic Review of
           Experimental Studies.” (with L. Sweeney). Special issue on
           Discrimination and the Law. Behavioral Science and Law, 10, 179-
           195.


 1991      “The Fourteenth Amendment and Symbolic Legality: Let Them Eat


                                     16
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 230 of 283



           Due Process,” Law and Human Behavior, 15, 183-204.


 1988      “In Defense of the Jury,” Contemporary Psychology, 33, 653-655.


 1986      “Civil Rights and Institutional Law: The Role of Social Psychology
           in Judicial Implementation,” (with T. Pettigrew), Journal of
           Community Psychology, 14, 267-277.


 1984      “Editor’s Introduction. Special Issue on Death Qualification,” Law
           and Human Behavior, 8, 1-6.

           “On the Selection of Capital Juries: The Biasing Effects of Death
           Qualification,” Law and Human Behavior, 8, 121-132.

           “Examining Death Qualification: Further Analysis of the Process
           Effect,” Law and Human Behavior, 8, 133-151.

           “Evolving Standards and the Capital Jury,” Law and Human
           Behavior, 8, 153-158.

           “Postscript,” Law and Human Behavior, 8, 159.

           “Social Factfinding and Legal Decisions: Judicial Reform and the
           Use of Social Science.” In Muller, D., Blackman, D., and Chapman,
           A. (Eds.), Perspectives in Psychology and Law. New York: John
           Wiley, pp. 43-54.


 1983      “The Future of Crime and Personality Research: A Social
           Psychologist’s View,” in Laufer, W. and Day, J. (Eds.), Personality
           Theory, Moral Development, and Criminal Behavioral Behavior.
           Lexington, Mass.: Lexington Books, pp. 471-473.

           “The Good, the Bad, and the Lawful: An Essay on Psychological
           Injustice,” in Laufer, W. and Day, J. (Eds.), Personality Theory,
           Moral Development, and Criminal Behavior. Lexington, Mass.:
           Lexington Books, pp. 107-117.

           “Ordering the Courtroom, Psychologically,” Jurimetrics, 23, 321-
           324.


1982       “Psychological Theory and Criminal Justice Policy: Law and
           Psychology in the ‘Formative Era,’” Law and Human Behavior, 6,


                                     17
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 231 of 283



           191-235. [Reprinted in Presser, S. and Zainaldin, J. (Eds.), Law and
           American History: Cases and Materials. Minneapolis, MN: West
           Publishing, 1989; and in C. Kubrin, T. Stucky & A. Tynes (Eds.)
           Introduction to Criminal Justice: A Sociological Perspective. Palo
           Alto, CA: Stanford University Press (2012).]

           “Data and Decisions: Social Science and Judicial Reform,” in P.
           DuBois (Ed.), The Analysis of Judicial Reform. Lexington, Mass.:
           D.C. Heath, pp. 43-59.

           “Employment Tests and Employment Discrimination: A Dissenting
           Psychological Opinion,” Industrial Relations Law Journal, 5, pp. 1-
           86.

           “To Polygraph or Not: The Effects of Preemployment Polygraphing
           on Work-Related Attitudes,” (with L. White and M. Lopez),
           Polygraph, 11, 185-199.


1981       “Death Qualification as a Biasing Legal Process,” The Death Penalty
           Reporter, 1 (10), pp. 1-5. [Reprinted in Augustus: A Journal of
           Progressive Human Sciences, 9(3), 9-13 (1986).]


1980       “Juries and the Death Penalty: Readdressing the Witherspoon
           Question,” Crime and Delinquency, October, pp. 512-527.

           “Psychology and Legal Change: On the Limits of a Factual
           Jurisprudence,” Law and Human Behavior, 6, 191-235. [Reprinted
           in Loh, Wallace (Ed.), Social Research and the Judicial Process.
           New York: Russell Sage, 1983.]

           “The Creation of Legal Dependency: Law School in a Nutshell”
           (with M. Lowy), in R. Warner (Ed.), The People’s Law Review.
           Reading, Mass.: Addison-Wesley, pp. 36-41.

           “Television Criminology: Network Illusions of Criminal Justice
           Realities” (with J. Manzolati), in E. Aronson (Ed.), Readings on the
           Social Animal. San Francisco, W.H. Freeman, pp. 125-136.


1979       “A Psychologist Looks at the Criminal Justice System,” in A. Calvin
           (Ed.), Challenges and Alternatives to the Criminal Justice System.
           Ann Arbor: Monograph Press, pp. 77-85.




                                     18
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 232 of 283



           “Social Psychology and the Criminal Law,” in P. Middlebrook (Ed.),
           Social Psychology and Modern Life. New York: Random House, pp.
           671-711.

           “Bargain Justice in an Unjust World: Good Deals in the Criminal
           Courts” (with M. Lowy), Law and Society Review, 13, pp. 633-650.
           [Reprinted in Kadish, Sanford and Paulsen, Robert (Eds.), Criminal
           Law and Its Processes. Boston: Little, Brown, 1983.]


1977       “Prison Behavior” (with P. Zimbardo), in B. Wolman (Ed.), The
           Encyclopedia of Neurology, Psychiatry, Psychoanalysis, and
           Psychology, Vol. IX, pp. 70-74.

           “The Socialization into Criminality: On Becoming a Prisoner and a
           Guard” (with P. Zimbardo), in J. Tapp and F. Levine (Eds.), Law,
           Justice, and the Individual in Society: Psychological and Legal
           Issues (pp. 198-223). New York: Holt, Rinehart, and Winston.


  1976     “The Play’s the Thing: Methodological Notes on Social
           Simulations,” in P. Golden (Ed.), The Research Experience, pp. 177-
           190. Itasca, IL: Peacock.


 1975      “The Blackboard Penitentiary: It’s Tough to Tell a High School from
           a Prison” (with P. Zimbardo). Psychology Today, 26ff.

           “Implementing Research Results in Criminal Justice Settings,”
           Proceedings, Third Annual Conference on Corrections in the U.S.
           Military, Center for Advanced Study in the Behavioral Sciences,
           June 6-7.

           “The Psychology of Imprisonment: Privation, Power, and
           Pathology” (with P. Zimbardo, C. Banks, and D. Jaffe), in D.
           Rosenhan and P. London (Eds.), Theory and Research in Abnormal
           Psychology. New York: Holt Rinehart, and Winston. [Reprinted
           in: Rubin, Z. (Ed.), Doing Unto Others: Joining, Molding,
           Conforming, Helping, Loving. Englewood Cliffs: Prentice-Hall,
           1974. Brigham, John, and Wrightsman, Lawrence (Eds.)
           Contemporary Issues in Social Psychology. Third Edition.
           Monterey: Brooks/Cole, 1977. Calhoun, James Readings, Cases,
           and Study Guide for Psychology of Adjustment and Human
           Relationships. New York: Random House, 1978; translated as: La
           Psicologia del encarcelamiento: privacion, poder y patologia,
           Revisita de Psicologia Social, 1, 95-105 (1986).]



                                     19
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 233 of 283




     1973      “Social Roles, Role-Playing, and Education” (with P. Zimbardo),
               The Behavioral and Social Science Teacher, Fall, 1(1), pp. 24-45.
               [Reprinted in: Zimbardo, P., and Maslach, C. (Eds.) Psychology For
               Our Times. Glenview, Ill.: Scott, Foresman, 1977. Hollander, E.
               and Hunt, R. (Eds.) Current Perspectives in Social Psychology.
               Third Edition. New York: Oxford University Press, 1978.]

               “The Mind is a Formidable Jailer: A Pirandellian Prison” (with P.
               Zimbardo, C. Banks, and D. Jaffe), The New York Times Magazine,
               April 8, Section 6, 38-60. [Reprinted in Krupat, E. (Ed.),
               Psychology Is Social: Readings and Conversations in Social
               Psychology. Glenview, Ill.: Scott, Foresman, 1982.]

               “Interpersonal Dynamics in a Simulated Prison” (with C. Banks and
               P. Zimbardo), International Journal of Criminology and Penology,
               1, pp. 69-97. [Reprinted in: Steffensmeier, Darrell, and Terry,
               Robert (Eds.) Examining Deviance Experimentally. New York:
               Alfred Publishing, 1975; Golden, P. (Ed.) The Research Experience.
               Itasca, Ill.: Peacock, 1976; Leger, Robert (Ed.) The Sociology of
               Corrections. New York: John Wiley, 1977; A kiserleti tarsadalom-
               lelektan foarma. Budapest, Hungary: Gondolat Konyvkiado, 1977;
               Johnston, Norman, and Savitz, L. Justice and Corrections. New
               York: John Wiley, 1978; Research Methods in Education and Social
               Sciences. The Open University, 1979; Goldstein, J. (Ed.), Modern
               Sociology. British Columbia: Open Learning Institute, 1980; Ross,
               Robert R. (Ed.), Prison Guard/ Correctional Officer: The Use and
               Abuse of Human Resources of Prison. Toronto: Butterworth’s 1981;
               Monahan, John, and Walker, Laurens (Eds.), Social Science in Law:
               Cases, Materials, and Problems. Foundation Press, 1985: Siuta,
               Jerzy (Ed.), The Context of Human Behavior. Jagiellonian
               University Press, 2001; Ferguson, Susan (Ed.), Mapping the Social
               Landscape: Readings in Sociology. St. Enumclaw, WA: Mayfield
               Publishing, 2001 & 2010; Pethes, Nicolas (Ed.), Menschenversuche
               (Experiments with Humans). Frankfurt, Germany: Suhrkamp
               Verlag, 2006.]

               “A Study of Prisoners and Guards” (with C. Banks and P.
               Zimbardo). Naval Research Reviews, 1-17. [Reprinted in Aronson,
               E. (Ed.) Readings About the Social Animal. San Francisco: W.H.
               Freeman, 1980; Gross, R. (Ed.) Key Studies in Psychology. Third
               Edition. London: Hodder & Stoughton, 1999; Collier, C. (Ed.), Basic
               Themes in Law and Jurisprudence. Anderson Publishing, 2000.]



MEMBERSHIP/ACTIVITIES IN PROFESSIONAL ASSOCIATIONS


                                        20
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 234 of 283




    American Psychological Association

    American Psychology and Law Society

    Law and Society Association

    National Council on Crime and Delinquency


INVITED ADDRESSES AND PAPERS PRESENTED AT PROFESSIONAL ACADEMIC
      MEETINGS AND RELATED SETTINGS (SELECTED)



      2019      “The Recent History of Corrections in Norway and the United
                States,” Plenary Address, Justice Reinvestment Summit, Salem, OR,
                February.

                “The Dimensions of Suffering in Solitary Confinement,” Plenary
                Address, Washington College of Law at American University,
                Washington, DC, March.

                “Implementing Norwegian Correctional Principles to Change Prison
                Culture in Oregon Prisons,” Invited Address, Oregon Department of
                Corrections Leadership Team, Salem, OR, June.

                “Humanizing American Jails and Prisons,” Center for Court
                Innovation, International Summit, New York, NY, June.

                “From the Stanford Prison Experiment to Supermax Prisons and
                Back Again: Changing the Narrative in Criminal Justice Reform,”
                Invited Address, Norwegian Correctional Academy, Oslo, Norway,
                September.

                Plenary Address, “Perspectives on Solitary Confinement,”
                Northwestern University Law Review Symposium, Chicago, IL,
                November.

      2018      “The Art and Science of Capital Mitigation,” Federal Death Penalty
                Training Conference, Atlanta, Georgia, June.

                “From Eastern State Penitentiary to Supermax Prisons,” Safe
                Alternatives to Segregation Conference, Vera Institute of Justice,
                Philadelphia, PA, June.




                                          21
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 235 of 283



           Plenary Address, “Advancing Prisoners’ Rights Through Law and
           Psychology,” Denver Law Prisoners’ Advocates Conference,
           University of Denver Sturm College of Law, Denver, CO, October.



           “In Praise of Positivism in the Age of ‘Fake News’ and ‘Alternative
           Facts,’” Research Frontiers Conference, Santa Cruz, CA, October.

 2017      “Neuroscience in Policy: Solitary Confinement in California,” Law &
           Neuroscience Conference, San Francisco, CA, February.

           “In My Solitude: The Detrimental Effects of Solitary Confinement
           on the Brain,” Exploratorium-Fisher Bay Observation Gallery, San
           Francisco, CA, February.

           “Brief History of Correctional Reform in the United States,”
           Community Corrections Partnership/Smart on Crime Community
           Forum, Santa Cruz Civic Auditorium, May.

           “Reducing and Eliminating the Use of Solitary Confinement in Irish
           Prisons,” Joint Conference with the Irish Prison Service,
           Department of Justice, and Irish Penal Reform Trust, Dublin,
           Ireland, June.

           “The Emerging Consensus on When, for How Long, and On Whom
           Solitary Confinement Should Ever Be Imposed,” Leadership,
           Culture and Managing Prisons: Knowledge Exchange between the
           USA and Europe (LEADERS), Trinity College, Dublin, Ireland,
           June.

           “Sykes and Solitary: The Transformation of the Penal Subject in the
           Devolution from a ‘Society of Captives’ to Supermax Prisons,”
           Power and Authority in Modern Prisons: Essays in Memory of
           Gresham Sykes Workshop, Centre for Prison Research, Cambridge
           University, Cambridge, England, September.

           “Context Is Everything: The Social Psychology of Imprisonment,”
           Joint USA/Scandinavian Correctional Exchange Program, Oslo,
           Norway, September.


 2016      “The Culture of Punishment,” American Justice Summit, New York,
           January.




                                     22
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 236 of 283



           “Mental Illness and Prison Confinement,” Conference on Race,
           Class, Gender and Ethnicity (CRCGE), University of North Carolina
           Law School, Chapel Hill, NC, February.

           “Reforming the Treatment of California’s Mentally Ill Prisoners:
           Coleman and Beyond,” Meeting of the UC Consortium on Criminal
           Justice & Health, San Francisco, April.

           “Bending Toward Justice? The Urgency (and Possibility) of
           Criminal Justice Reform,” UC Santa Cruz Alumni Association
           “Original Thinkers” Series, San Jose, CA (March), and Museum of
           Tolerance, Los Angeles (April).

           “Isolation and Mental Health,” International and Inter-Disciplinary
           Perspectives on Prolonged Solitary Confinement, University of
           Pittsburgh Law School, Pittsburgh, PA, April.

           “Mechanisms of Moral Disengagement in the Treatment of
           Prisoners” (with Joanna Weill), Conference of the Society for the
           Study of Social Issues, Minneapolis, June.


 2015      “Reforming the Criminal Justice System,” Bipartisan Summit on
           Criminal Justice Reform, American Civil Liberties Union/Koch
           Industries co-sponsored, Washington, DC, March.

           “PrisonWorld: How Mass Incarceration Transformed U.S. Prisons,
           Impacted Prisoners, and Changed American Society,” Distinguished
           Faculty Research Lecture, UC Santa Cruz, March.

           “Think Different, About Crime and Punishment,” Invited Lecture,
           UC Santa Cruz 50th Anniversary Alumni Reunion, April.

           “The Intellectual Legacy of the Civil Rights Movement: Two Fifty-
           Year Anniversaries,” College 10 Commencement Address, June.

           “Race and Capital Mitigation,” Perspectives on Racial and Ethnic
           Bias for Capital and Non-Capital Lawyers, New York, September.

           “The Dimensions of Suffering in Solitary Confinement,” Vera
           Institute of Justice, “Safe Alternatives to Solitary Confinement-A
           Human Dignity Approach” Conference, Washington, DC,
           September.

           “Mental Health and Administrative Segregation,” Topical Working
           Group on the Use of Administrative Segregation in the U.S.,



                                     23
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 237 of 283



           National Institute of Justice/Department of Justice, Washington,
           DC, October.

           “The Psychological Effects of Segregated Confinement,” Ninth
           Circuit Court of Appeals “Corrections Summit,” Sacramento, CA,
           November.

           “How Can the University of California Address Mass Incarceration
           in California and Beyond?,” Keynote Address, Inaugural Meeting of
           the UC Consortium on Criminal Justice & Health, San Francisco,
           November.


 2014      “Solitary Confinement: Legal, Clinical, and Neurobiological
           Perspectives,” American Association for the Advancement of
           Science (AAAS), Chicago, IL February.

           “Overcrowding, Isolation, and Mental Health Care, Prisoners’
           Access to Justice: Exploring Legal, Medical, and Educational
           Rights,” University of California, School of Law, Irvine, CA,
           February.

           “The Continuing Significance of Death Qualification” (with Joanna
           Weill), Annual Conference of the American Psychology-Law
           Society, New Orleans, March.

           “Using Psychology at Multiple Levels to Transform Adverse
           Conditions of Confinement,” Society for the Study of Social Issues
           Conference, Portland, OR, June.

           “Humane and Effective Alternatives to Isolated Confinement,”
           American Civil Liberties Union National Prison Project Convening
           on Solitary Confinement, Washington, DC, September.

           “Community of Assessment of Public Safety,” Community
           Assessment Project of Santa Cruz County, Year 20, Cabrillo College,
           November.

           “Overview of National Academy of Sciences Report on Causes and
           Consequences of High Rates of Incarceration,” Chief Justice Earl
           Warren Institute on Law & Social Policy, Boalt Hall Law School,
           Berkeley, CA, November.

           “Presidential Panel, Overview of National Academy of Sciences
           Report on Causes and Consequences of High Rates of
           Incarceration,” American Society for Criminology, San Francisco,
           November.


                                     24
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 238 of 283




           “Presidential Panel, National Academy of Sciences Report on
           Consequences of High Rates of Incarceration on Individuals,”
           American Society for Criminology, San Francisco, November.

           “Findings of National Academy of Sciences Committee on the
           Causes and Consequences of High Rates of Incarceration,”
           Association of Public Policy Analysis and Management Convention
           (APPAM), Albuquerque, NM, November.

           “Politics and the Penal State: Mass Incarceration and American
           Society,” New York University Abu Dhabi International Scholars
           Program, Abu Dhabi, United Arab Emirates, December.


 2013      “Isolation and Mental Health,” Michigan Journal of Race and Law
           Symposium, University of Michigan School of Law, Ann Arbor, MI,
           February.

           “Social Histories of Capital Defendants” (with Joanna Weill),
           Annual Conference of Psychology-Law Society, Portland, OR,
           March.

           “Risk Factors and Trauma in the Lives of Capital Defendants” (with
           Joanna Weill), American Psychological Association Annual
           Convention, Honolulu, HI, August.

           “Bending Toward Justice: Psychological Science and Criminal
           Justice Reform,” Invited Plenary Address, American Psychological
           Association Annual Convention, Honolulu, HI, August.

           “Severe Conditions of Confinement and International Torture
           Standards,” Istanbul Center for Behavior Research and Therapy,
           Istanbul, Turkey, December.


 2012      “The Psychological Consequences of Long-term Solitary
           Confinement,” Joint Yale/Columbia Law School Conference on
           Incarceration and Isolation, New York, April.

           “The Creation of the Penal State in America,” Managing Social
           Vulnerability: The Welfare and Penal System in Comparative
           Perspective, Central European University, Budapest, Hungary, July.


 2011      “Tensions Between Psychology and the Criminal Justice System: On
           the Persistence of Injustice,” opening presentation, “A Critical Eye


                                     25
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 239 of 283



           on Criminal Justice” lecture series, Golden Gate University Law
           School, San Francisco, CA, January.

           “The Decline in Death Penalty Verdicts and Executions: The Death
           of Capital Punishment?” Presentation at “A Legacy of Justice” week,
           at the University of California, Davis King Hall Law School, Davis,
           CA, January.

           “Invited Keynote Address: The Nature and Consequences of Prison
           Overcrowding—Urgency and Implications,” West Virginia School of
           Law, Morgantown, West Virginia, March.

           “Symposium: The Stanford Prison Experiment—Enduring Lessons
           40 Years Later,” American Psychological Association Annual
           Convention, Washington, DC, August.

           “The Dangerous Overuse of Solitary Confinement: Pervasive
           Human Rights Violations in Prisons, Jails, and Other Places of
           Detention” Panel, United Nations, New York, New York, October.

           “Criminal Justice Reform: Issues and Recommendation,” United
           States Congress, Washington, DC, November.


 2010      “The Hardening of Prison Conditions,” Opening Address, “The
           Imprisoned” Arthur Liman Colloquium Public Interest Series, Yale
           Law School, New Haven, CN, March.

           “Desensitization to Inhumane Treatment: The Pitfalls of Prison
           Work,” panel presentation at “The Imprisoned” Arthur Liman
           Colloquium Public Interest Series, Yale Law School, New Haven,
           CN, March.

           “Mental Ill Health in Immigration Detention,” Department of
           Homeland Security/DOJ Office for Civil Rights and Civil Liberties,
           Washington, DC, September.


 2009      “Counting Casualties in the War on Prisoners,” Keynote Address, at
           “The Road to Prison Reform: Treating the Causes and Conditions of
           Our Overburdened System,” University of Connecticut Law School,
           Hartford, CN, February.

           “Defining the Problem in California’s Prison Crisis: Overcrowding
           and Its Consequences,” California Correctional Crisis Conference,”
           Hastings Law School, San Francisco, CA, March.



                                    26
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 240 of 283




 2008      “Prisonization and Contemporary Conditions of Confinement,”
           Keynote Address, Women Defenders Association, Boalt Law School,
           University of California, November.

           “Media Criminology and the Empathic Divide: The Continuing
           Significance of Race in Capital Trials,” Invited Address, Media,
           Race, and the Death Penalty Conference, DePaul University School
           of Law, Chicago, IL, March.

           “The State of the Prisons in California,” Invited Opening Address,
           Confronting the Crisis: Current State Initiatives and Lasting
           Solutions for California’s Prison Conditions Conference, University
           of San Francisco School of Law, San Francisco, CA, March.

           “Mass Incarceration and Its Effects on American Society,” Invited
           Opening Address, Behind the Walls Prison Law Symposium,
           University of California Davis School of Law, Davis, CA, March.


  2007     “The Psychology of Imprisonment: How Prison Conditions Affect
            Prisoners and Correctional Officers,” United States Department of
            Justice, National Institute of Corrections Management Training for
            “Correctional Excellence” Course, Denver, CO, May.

           “Statement on Psychologists, Detention, and Torture,” Invited
           Address, American Psychological Association Annual Convention,
           San Francisco, CA, August.

           “Prisoners of Isolation,” Invited Address, University of Indiana Law
           School, Indianapolis, IN, October.

           “Mitigation in Three Strikes Cases,” Stanford Law School, Palo Alto,
           CA, September.

           “The Psychology of Imprisonment,” Occidental College, Los
           Angeles, CA, November.


 2006      “Mitigation and Social Histories in Death Penalty Cases,” Ninth
           Circuit Federal Capital Case Committee, Seattle, WA, May.

           “The Crisis in the Prisons: Using Psychology to Understand and
           Improve Prison Conditions,” Invited Keynote Address, Psi Chi
           (Undergraduate Psychology Honor Society) Research Conference,
           San Francisco, CA, May.



                                     27
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 241 of 283



            “Exoneration and ‘Wrongful Condemnation’: Why Juries Sentence
            to Death When Life is the Proper Verdict,” Faces of Innocence
            Conference, UCLA Law School, April.

           “The Continuing Effects of Imprisonment: Implications for Families
           and Communities,” Research and Practice Symposium on
           Incarceration and Marriage, United States Department of Health
           and Human Services, Washington, DC, April.

           “Ordinary People, Extraordinary Acts,” National Guantanamo
           Teach In, Seton Hall School of Law, Newark, NJ, October.

           “The Next Generation of Death Penalty Research,” Invited Address,
           State University of New York, School of Criminal Justice, Albany,
           NY, October.


 2005      “The ‘Design’ of the System of Death Sentencing: Systemic Forms of
           ‘Moral Disengagement in the Administration of Capital
           Punishment, Scholar-in-Residence, invited address, Center for
           Social Justice, Boalt Hall School of Law (Berkeley), March.

           “Humane Treatment for Asylum Seekers in U.S. Detention
           Centers,” United States House of Representatives, Washington, DC,
           March.

           “Prisonworld: What Overincarceration Has Done to Prisoners and
           the Rest of Us,” Scholar-in-Residence, invited address, Center for
           Social Justice, Boalt Hall School of Law (Berkeley), March.

           “Prison Conditions and Their Psychological Effects on Prisoners,”
           European Association for Psychology and Law, Vilnius, Lithuania,
           July.


 2004      “Recognizing the Adverse Psychological Effects of Incarceration,
           With Special Attention to Solitary-Type Confinement and Other
           Forms of ‘Ill-Treatment’ in Detention,” International Committee of
           the Red Cross, Training Program for Detention Monitors, Geneva,
           Switzerland, November.

           “Prison Conditions in Post-“War on Crime” Era: Coming to Terms
           with the Continuing Pains of Imprisonment,” Boalt Law School
           Conference, After the War on Crime: Race, Democracy, and a New
           Reconstruction, Berkeley, CA, October.




                                     28
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 242 of 283



           “Cruel and Unusual? The United States Prison System at the Start
           of the 21st Century,” Invited speaker, Siebel Scholars Convocation,
           University of Illinois, Urbana, IL, October.

           “The Social Historical Roots of Violence: Introducing Life
           Narratives into Capital Sentencing Procedures,” Invited
           Symposium, XXVIII International Congress of Psychology, Beijing,
           China, August.

           “Death by Design: Capital Punishment as a Social Psychological
           System,” Division 41 (Psychology and Law) Invited Address,
           American Psychological Association Annual Convention, Honolulu,
           HI, July.

           “The Psychology of Imprisonment and the Lessons of Abu Ghraib,”
           Commonwealth Club Public Interest Lecture Series, San Francisco,
           May.

           “Restructuring Prisons and Restructuring Prison Reform,” Yale Law
           School Conference on the Current Status of Prison Litigation in the
           United States, New Haven, CN, May.

           “The Effects of Prison Conditions on Prisoners and Guards: Using
           Psychological Theory and Data to Understand Prison Behavior,”
           United States Department of Justice, National Institute of
           Corrections Management Training Course, Denver, CO, May.

           “The Contextual Revolution in Psychology and the Question of
           Prison Effects: What We Know about How Prison Affects Prisoners
           and Guards,” Cambridge University, Cambridge, England, April.

           “Death Penalty Attitudes, Death Qualification, and Juror
           Instructional Comprehension,” American Psychology-Law Society,
           Annual Conference, Scottsdale, AZ, March.


2003        “Crossing the Empathic Divide: Race Factors in Death Penalty
            Decisionmaking,” DePaul Law School Symposium on Race and the
            Death Penalty in the United States, Chicago, October.

           “Supermax Prisons and the Prison Reform Paradigm,” PACE Law
           School Conference on Prison Reform Revisited: The Unfinished
           Agenda, New York, October.

           “Mental Health Issues in Supermax Confinement,” European
           Psychology and Law Conference, University of Edinburgh, Scotland,
           July.


                                     29
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 243 of 283




           “Roundtable on Capital Punishment in the United States: The Key
           Psychological Issues,” European Psychology and Law Conference,
           University of Edinburgh, Scotland, July.

           “Psychology and Legal Change: Taking Stock,” European
           Psychology and Law Conference, University of Edinburgh, Scotland,
           July.

           “Economic Justice and Criminal Justice: Social Welfare and Social
           Control,” Society for the Study of Social Issues Conference, January.

           “Race, Gender, and Class Issues in the Criminal Justice System,”
           Center for Justice, Tolerance & Community and Barrios Unidos
           Conference, March.


2002       “The Psychological Effects of Imprisonment: Prisonization and
           Beyond.” Joint Urban Institute and United States Department of
           Health and Human Services Conference on “From Prison to Home.”
           Washington, DC, January.

           “On the Nature of Mitigation: Current Research on Capital Jury
           Decisionmaking.” American Psychology and Law Society, Mid-
           Winter Meetings, Austin, Texas, March.

           “Prison Conditions and Death Row Confinement.” New York Bar
           Association, New York City, June.


2001       “Supermax and Solitary Confinement: The State of the Research
           and the State of the Prisons.” Best Practices and Human Rights in
           Supermax Prisons: A Dialogue. Conference sponsored by University
           of Washington and the Washington Department of Corrections,
           Seattle, September.

           “Mental Health in Supermax: On Psychological Distress and
           Institutional Care.” Best Practices and Human Rights in Supermax
           Prisons: A Dialogue. Conference sponsored by University of
           Washington and the Washington Department of Corrections,
           Seattle, September.

           “On the Nature of Mitigation: Research Results and Trial Process
           and Outcomes.” Boalt Hall School of Law, University of California,
           Berkeley, August.




                                     30
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 244 of 283



           “Toward an Integrated Theory of Mitigation.” American
           Psychological Association Annual Convention, San Francisco, CA,
           August.

           Discussant: “Constructing Class Identities—The Impact of
           Educational Experiences.” American Psychological Association
           Annual Convention, San Francisco, CA, August.

           “The Rise of Carceral Consciousness.” American Psychological
           Association Annual Convention, San Francisco, CA, August.


2000       “On the Nature of Mitigation: Countering Generic Myths in Death
           Penalty Decisionmaking,” City University of New York Second
           International Advances in Qualitative Psychology Conference,
           March.

           “Why Has U.S. Prison Policy Gone From Bad to Worse? Insights
           From the Stanford Prison Study and Beyond,” Claremont
           Conference on Women, Prisons, and Criminal Injustice, March.

           “The Use of Social Histories in Capital Litigation,” Yale Law School,
           April.

           “Debunking Myths About Capital Violence,” Georgetown Law
           School, April.

           “Research on Capital Jury Decisionmaking: New Data on Juror
           Comprehension and the Nature of Mitigation,” Society for Study of
           Social Issues Convention, Minneapolis, June.

           “Crime and Punishment: Where Do We Go From Here?” Division
           41 Invited Symposium, “Beyond the Boundaries: Where Should
           Psychology and Law Be Taking Us?” American Psychological
           Association Annual Convention, Washington, DC, August.


1999       “Psychology and the State of U.S. Prisons at the Millennium,”
           American Psychological Association Annual Convention, Boston,
           MA, August.

           “Spreading Prison Pain: On the Worldwide Movement Towards
           Incarcerative Social Control,” Joint American Psychology-Law
           Society/European Association of Psychology and Law Conference,
           Dublin, Ireland, July.




                                     31
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 245 of 283



1998       “Prison Conditions and Prisoner Mental Health,” Beyond the Prison
           Industrial Complex Conference, University of California, Berkeley,
           September.

           “The State of US Prisons: A Conversation,” International Congress
           of Applied Psychology, San Francisco, CA, August.

           “Deathwork: Capital Punishment as a Social Psychological System,”
           Invited SPPSI Address, American Psychological Association Annual
           Convention, San Francisco, CA, August.

           “The Use and Misuse of Psychology in Justice Studies: Psychology
           and Legal Change: What Happened to Justice?,” (panelist),
           American Psychological Association Annual Convention, San
           Francisco, CA, August.

           “Twenty Five Years of American Corrections: Past and Future,”
           American Psychology and Law Society, Redondo Beach, CA, March.


1997       “Deconstructing the Death Penalty,” School of Justice Studies,
           Arizona State University, Tempe, AZ, October.

           “Mitigation and the Study of Lives,” Invited Address to Division 41
           (Psychology and Law), American Psychological Association Annual
           Convention, Chicago, August.


1996       “The Stanford Prison Experiment and 25 Years of American Prison
           Policy,” American Psychological Association Annual Convention,
           Toronto, August.


1995       “Looking Closely at the Death Penalty: Public Stereotypes and
           Capital Punishment,” Invited Address, Arizona State University
           College of Public Programs series on Free Speech, Affirmative
           Action and Multiculturalism, Tempe, AZ, April.

           “Race and the Flaws of the Meritocratic Vision,” Invited Address,
           Arizona State University College of Public Programs series on Free
           Speech, Affirmative Action and Multiculturalism, Tempe, AZ, April.

           “Taking Capital Jurors Seriously,” Invited Address, National
           Conference on Juries and the Death Penalty, Indiana Law School,
           Bloomington, February.




                                     32
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 246 of 283



1994       “Mitigation and the Social Genetics of Violence: Childhood
           Treatment and Adult Criminality,” Invited Address, Conference on
           the Capital Punishment, Santa Clara Law School, October, Santa
           Clara.


1992       “Social Science and the Death Penalty,” Chair and Discussant,
           American Psychological Association Annual Convention, San
           Francisco, CA, August.


1991       “Capital Jury Decisionmaking,” Invited panelist, American
           Psychological Association Annual Convention, Atlanta, GA, August.


1990       “Racial Discrimination in Death Penalty Cases,” Invited
           presentation, NAACP Legal Defense Fund Conference on Capital
           Litigation, August, Airlie, VA.


1989       “Psychology and Legal Change: The Impact of a Decade,” Invited
           Address to Division 41 (Psychology and Law), American
           Psychological Association Annual Convention, New Orleans, LA.,
           August.

           “Judicial Remedies to Pretrial Prejudice,” Law & Society
           Association Annual Meeting, Madison, WI, June.

           “The Social Psychology of Police Interrogation Techniques” (with R.
           Liebowitz), Law & Society Association Annual Meeting, Madison,
           WI, June.


1987       “The Fourteenth Amendment and Symbolic Legality: Let Them Eat
           Due Process,” APA Annual Convention, New York, N.Y. August.

           “The Nature and Function of Prison in the United States and
           Mexico: A Preliminary Comparison,” InterAmerican Congress of
           Psychology, Havana, Cuba, July.


1986       Chair, Division 41 Invited Address and “Commentary on the
           Execution Ritual,” APA Annual Convention, Washington, D.C.,
           August.




                                     33
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 247 of 283



           “Capital Punishment,” Invited Address, National Association of
           Criminal Defense Lawyers Annual Convention, Monterey, CA,
           August.


1985       “The Role of Law in Graduate Social Science Programs” and
           “Current Directions in Death Qualification Research,” American
           Society of Criminology, San Diego, CA, November.

           “The State of the Prisons: What’s Happened to ‘Justice’ in the ‘70s
           and ‘80s?” Invited Address to Division 41 (Psychology and Law);
           APA Annual Convention, Los Angeles, CA, August.


1983       “The Role of Social Science in Death Penalty Litigation.” Invited
           Address in National College of Criminal Defense Death Penalty
           Conference, Indianapolis, IN, September.


1982       “Psychology in the Court: Social Science Data and Legal Decision-
           Making.” Invited Plenary Address, International Conference on
           Psychology and Law, University College, Swansea, Wales, July.


1982       “Paradigms in Conflict: Contrasting Methods and Styles of
           Psychology and Law.” Invited Address, Social Science Research
           Council, Conference on Psychology and Law, Wolfson College,
           Oxford University, March.


1982       “Law and Psychology: Conflicts in Professional Roles.” Invited
           paper, Western Psychological Association Annual Meeting, April.


1980       “Using Psychology in Test Case Litigation,” panelist, American
           Psychological Association Annual Convention, Montreal, Canada,
           September.

           “On the Selection of Capital Juries: The Biasing Effects of Death
           Qualification.” Paper presented at the Interdisciplinary Conference
           on Capital Punishment. Georgia State University, Atlanta, GA,
           April.

           “Diminished Capacity and Imprisonment: The Legal and
           Psychological Issues,” Proceedings of the American Trial Lawyers
           Association, Mid-Winter Meeting, January.



                                     34
    Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 248 of 283




    1975           “Social Change and the Ideology of Individualism in Psychology and
                   Law.” Paper presented at the Western Psychological Association
                   Annual Meeting, April.



SERVICE TO STAFF OR EDITORIAL BOARDS OF FOUNDATIONS, SCHOLARLY
JOURNALS OR PRESSES


    2016-present      Editorial Consultant, Translational Issues in Psychological
                      Science.

    2015-present      Editorial Consultant, Criminal Justice Review.

    2014-present      Editorial Board Member, Law and Social Inquiry.

    2013-present      Editorial Consultant, Criminal Justice and Behavior.

    2012-present      Editorial Consultant, Law and Society Review.

    2011-present      Editorial Consultant, Social Psychological and Personality
                      Science.

    2008-present     Editorial Consultant, New England Journal of Medicine.

    2007-present      Editorial Board Member, Correctional Mental Health Reporter.

    2007-present     Editorial Consultant, Journal of Offender Rehabilitation.

    2004-present     Editorial Board Member, American Psychology and Law Society
                     Book Series, Oxford University Press.

    2000-2003       Reviewer, Society for the Study of Social Issues Grants-in-Aid
                    Program.

    2000-present     Editorial Board Member, ASAP (on-line journal of the Society for
                     the Study of Social Issues)

    1997-present     Editorial Board Member (until 2004), Consultant, Psychology,
                     Public Policy, and Law

    1991             Editorial Consultant, Brooks/Cole Publishing

    1989             Editorial Consultant, Journal of Personality and Social
                     Psychology


                                             35
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 249 of 283




1988-          Editorial Consultant, American Psychologist

1985           Editorial Consultant, American Bar Foundation Research Journal

1985-2006       Law and Human Behavior, Editorial Board Member

1985           Editorial Consultant, Columbia University Press

1985           Editorial Consultant, Law and Social Inquiry

1980-present Reviewer, National Science Foundation

1997           Reviewer, National Institutes of Mental Health

1980-present Editorial Consultant, Law and Society Review

1979-1985      Editorial Consultant, Law and Human Behavior

1997-present   Editorial Consultant, Legal and Criminological Psychology

1993-present   Psychology, Public Policy, and Law, Editorial Consultant




GOVERNMENTAL, LEGAL AND CRIMINAL JUSTICE CONSULTING


Training Consultant, Palo Alto Police Department, 1973-1974.

Evaluation Consultant, San Mateo County Sheriff’s Department, 1974.

Design and Training Consultant to Napa County Board of Supervisors, County
      Sheriff’s Department (county jail), 1974.

Training Consultation, California Department of Corrections, 1974.

Consultant to California Legislature Select Committee in Criminal Justice, 1974,
      1980-1981 (effects of prison conditions, evaluation of proposed prison
      legislation).

Reviewer, National Science Foundation (Law and Social Science, Research
      Applied to National Needs Programs), 1978-present.

Consultant, Santa Clara County Board of Supervisors, 1980 (effects of jail
      overcrowding, evaluation of county criminal justice policy).


                                        36
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 250 of 283




Consultant to Packard Foundation, 1981 (evaluation of inmate counseling and
      guard training programs at San Quentin and Soledad prisons).

Member, San Francisco Foundation Criminal Justice Task Force, 1980-1982
    (corrections expert).

Consultant to NAACP Legal Defense Fund, 1982- present (expert witness, case
      evaluation, attorney training).

Faculty, National Judicial College, 1980-1983.

Consultant to Public Advocates, Inc., 1983-1986 (public interest litigation).

Consultant to California Child, Youth, Family Coalition, 1981-82 (evaluation of
      proposed juvenile justice legislation).

Consultant to California Senate Office of Research, 1982 (evaluation of causes
      and consequences of overcrowding in California Youth Authority
      facilities).

Consultant, New Mexico State Public Defender, 1980-1983 (investigation of
             causes of February, 1980 prison riot).

Consultant, California State Supreme Court, 1983 (evaluation of county jail
      conditions).

Member, California State Bar Committee on Standards in Prisons and Jails, 1983.

Consultant, California Legislature Joint Committee on Prison Construction and
      Operations, 1985.

Consultant, United States Bureau of Prisons and United States Department of the
      Interior (Prison History, Conditions of Confinement Exhibition, Alcatraz
      Island), 1989-1991.

Consultant to United States Department of Justice, 1980-1990 (evaluation of
      institutional conditions).

Consultant to California Judicial Council (judicial training programs), 2000.

Consultant to American Bar Association/American Association for Advancement
      of Science Task Force on Forensic Standards for Scientific Evidence, 2000.

Invited Participant, White House Forum on the Uses of Science and Technology
     to Improve Crime and Prison Policy, 2000.



                                        37
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 251 of 283



Member, Joint Legislative/California Department of Corrections Task Force on
    Violence, 2001.

Consultant, United States Department of Health & Human Services/Urban Institute,
      “Effects of Incarceration on Children, Families, and Low-Income Communities”
      Project, 2002.

Detention Consultant, United States Commission on International Religious Freedom
      (USCIRF). Evaluation of Immigration and Naturalization Service Detention
      Facilities, July, 2004-2005.

Consultant, International Committee of the Red Cross, Geneva, Switzerland, Consultant
      on international conditions of confinement.

Member, Institutional Research External Review Panel, California Department of
    Corrections, November, 2004-2008.

Consultant, United States Department of Health & Human Services on programs
      designed to enhance post-prison success and community reintegration, 2006.

Consultant/Witness, U.S. House of Representatives, Judiciary Committee, Evaluation of
      legislative and budgetary proposals concerning the detention of undocumented
      persons, February-March, 2005.

Invited Expert Witness to National Commission on Safety and Abuse in America’s
       Prisons (Nicholas Katzenbach, Chair); Newark, New Jersey, July 19-20, 2005.

Testimony to the United States Senate, Judiciary Subcommittee on the
      Constitution, Civil Rights, and Property Rights (Senators Brownback and
      Feingold, co-chairs), Hearing on “An Examination of the Death Penalty in
      the United States,” February 7, 2006.

National Council of Crime and Delinquency “Sentencing and Correctional Policy
      Task Force,” member providing written policy recommendations to the
      California legislature concerning overcrowding crisis in the California
      Department of Corrections and Rehabilitation.

Trainer/Instructor, Federal Bureau of Prisons and United States Department of Justice,
      “Correctional Excellence” Program, providing instruction concerning conditions
      of confinement and psychological stresses of living and working in correctional
      environments to mid-level management corrections professionals, May, 2004-
      2008.

Invited Expert Witness, California Commission on the Fair Administration of Justice,
       Public Hearing, Santa Clara University, March 28, 2008.




                                       38
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 252 of 283



Invited Participant, Department of Homeland Security, Mental Health Effects of
       Detention and Isolation, 2010.

Invited Witness, Before the California Assembly Committee on Public Safety,
       August 23, 2011.

Consultant, “Reforming the Criminal Justice System in the United States” Joint
      Working Group with Senator James Webb and Congressional Staffs, 2011
      Developing National Criminal Justice Commission Legislation.

Invited Participant, United Nations, Forum with United Nations Special
       Rapporteur on Torture Concerning the Overuse of Solitary Confinement,
      New York, October, 2011.

Invited Witness, Before United States Senate Judiciary Subcommittee on the
       Constitution, Civil Rights, and Human Rights Hearing on Solitary
       Confinement, June 19, 2012.

Member, National Academy of Sciences Committee to Study the Causes and
    Consequences of the High Rate of Incarceration in the United States,
    2012-2014.

Member, National Academy of Sciences Briefing Group, briefed media and public
    officials at Pew Research Center, Congressional staff, and White House staff
    concerning policy implications of The Growth of Incarceration in the United
    States: Exploring the Causes and Consequences (2014), April 30-May 1.

Consultant to United States Department of Justice and White House Domestic Policy
      Council on formulation of federal policy concerning use of segregation
      confinement, 2015.


PRISON AND JAIL CONDITIONS EVALUATIONS AND LITIGATION


 Hoptowit v. Ray [United States District Court, Eastern District of Washington,
 1980; 682 F.2d 1237 (9th Cir. 1982)]. Evaluation of psychological effects of
 conditions of confinement at Washington State Penitentiary at Walla Walla for
 United States Department of Justice.

 Wilson v. Brown (Marin Country Superior Court; September, 1982, Justice
 Burke). Evaluation of effects of overcrowding on San Quentin mainline
 inmates.

 Thompson v. Enomoto (United States District Court, Northern District of
 California, Judge Stanley Weigel, 1982 and continuing). Evaluation of
 conditions of confinement on Condemned Row, San Quentin Prison.


                                      39
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 253 of 283




 Toussaint v. McCarthy [United States District Court, Northern District of
 California, Judge Stanley Weigel, 553 F. Supp. 1365 (1983); 722 F. 2d 1490 (9th
 Cir. 1984) 711 F. Supp. 536 (1989)]. Evaluation of psychological effects of
 conditions of confinement in lockup units at DVI, Folsom, San Quentin, and
 Soledad.

 In re Priest (Proceeding by special appointment of the California Supreme
 Court, Judge Spurgeon Avakian, 1983). Evaluation of conditions of
 confinement in Lake County Jail.

 Ruiz v. Estelle [United States District Court, Southern District of Texas, Judge
 William Justice, 503 F. Supp. 1265 (1980)]. Evaluation of effects of
 overcrowding in the Texas prison system, 1983-1985.

 In re Atascadero State Hospital (Civil Rights of Institutionalized Persons Act of
 1980 action). Evaluation of conditions of confinement and nature of patient
 care at ASH for United States Department of Justice, 1983-1984.

 In re Rock (Monterey County Superior Court 1984). Appointed to evaluate
 conditions of confinement in Soledad State Prison in Soledad, California.

 In re Mackey (Sacramento County Superior Court, 1985). Appointed to
 evaluate conditions of confinement at Folsom State Prison mainline housing
 units.

 Bruscino v. Carlson (United States District Court, Southern District of Illinois
 1984 1985). Evaluation of conditions of confinement at the United States
 Penitentiary at Marion, Illinois [654 F. Supp. 609 (1987); 854 F.2d 162 (7th Cir.
 1988)].

 Dohner v. McCarthy [United States District Court, Central District of California,
 1984-1985; 636 F. Supp. 408 (1985)]. Evaluation of conditions of confinement
 at California Men’s Colony, San Luis Obispo.

 Invited Testimony before Joint Legislative Committee on Prison Construction
 and Operations hearings on the causes and consequences of violence at Folsom
 Prison, June, 1985.

 Stewart v. Gates [United States District Court, 1987]. Evaluation of conditions
 of confinement in psychiatric and medical units in Orange County Main Jail,
 Santa Ana, California.

 Duran v. Anaya (United States District Court, 1987-1988). Evaluation of
 conditions of confinement in the Penitentiary of New Mexico, Santa Fe, New
 Mexico [Duran v. Anaya, No. 77-721 (D. N.M. July 17, 1980); Duran v. King, No.
 77-721 (D. N.M. March 15, 1984)].


                                        40
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 254 of 283




 Gates v. Deukmejian (United States District Court, Eastern District of
 California, 1989). Evaluation of conditions of confinement at California
 Medical Facility, Vacaville, California.

 Kozeak v. McCarthy (San Bernardino Superior Court, 1990). Evaluation of
 conditions of confinement at California Institution for Women, Frontera,
 California.

 Coleman v. Gomez (United States District Court, Eastern District of California,
 1992-3; Magistrate Moulds, Chief Judge Lawrence Karlton, 912 F. Supp. 1282
 (1995). Evaluation of study of quality of mental health care in California prison
 system, special mental health needs at Pelican Bay State Prison.

 Madrid v. Gomez (United States District Court, Northern District of California,
 1993, District Judge Thelton Henderson, 889 F. Supp. 1146 (N.D. Cal. 1995).
 Evaluation of conditions of confinement and psychological consequences of
 isolation in Security Housing Unit at Pelican Bay State Prison, Crescent City,
 California.

 Clark v. Wilson, (United States District Court, Northern District of California,
 1998, District Judge Fern Smith, No. C-96-1486 FMS), evaluation of screening
 procedures to identify and treatment of developmentally disabled prisoners in
 California Department of Corrections.

 Turay v. Seling [United States District Court, Western District of Washington
 (1998)]. Evaluation of Conditions of Confinement-Related Issues in Special
 Commitment Center at McNeil Island Correctional Center.

 In re: The Commitment of Durden, Jackson, Leach, & Wilson. [Circuit Court,
 Palm Beach County, Florida (1999).] Evaluation of Conditions of Confinement
 in Martin Treatment Facility.

 Ruiz v. Johnson [United States District Court, Southern District of Texas,
 District Judge William Wayne Justice, 37 F. Supp. 2d 855 (SD Texas 1999)].
 Evaluation of current conditions of confinement, especially in security housing
 or “high security” units.

 Osterback v. Moore (United States District Court, Southern District of Florida
 (97-2806-CIV-MORENO) (2001) [see, Osterback v. Moore, 531 U.S. 1172
 (2001)]. Evaluation of Close Management Units and Conditions in the Florida
 Department of Corrections.

 Valdivia v. Davis (United States District Court, Eastern District of California,
 2002). Evaluation of due process protections afforded mentally ill and
 developmentally disabled parolees in parole revocation process.



                                        41
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 255 of 283



 Ayers v. Perry (United States District Court, New Mexico, 2003). Evaluation of
 conditions of confinement and mental health services in New Mexico
 Department of Corrections “special controls facilities.”

 Disability Law Center v. Massachusetts Department of Corrections (Federal
 District Court, Massachusetts, 2007). Evaluation of conditions of confinement
 and treatment of mentally ill prisoners in disciplinary lockup and segregation
 units.

 Plata/Coleman v. Schwarzenegger (Ninth Circuit Court of Appeals, Three-Judge
 Panel, 2008). Evaluation of conditions of confinement, effects of overcrowding
 on provision of medical and mental health care in California Department of
 Corrections and Rehabilitation. [See Brown v. Plata, 563 U.S. 493 (2011).]

 Ashker v. Brown (United States District Court, Northern District of California,
 2013-2015). Evaluation of the effect of long-term isolated confinement in
 Pelican Bay State Prison Security Housing Unit.

 Parsons v. Ryan (United States District Court, District of Arizona, 2012-14).
 Evaluation of conditions of segregated confinement for mentally ill and non-
 mentally ill prisoners in statewide correctional facilities. [See Parsons v. Ryan,
 754 F.3d 657 (9th Cir. 2014)].

 Braggs v. Dunn (United States District Court, Middle District of Alabama, 2015-
 2017). Evaluation of mental health care delivery system, overcrowded
 conditions of confinement, and use of segregation in statewide prison system.
 [See Braggs v. Dunn, 257 F. Supp. 3d 1171 (M.D. Ala. 2017).]




                                        42
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 256 of 283




            EXHIBIT 36
       Interim  Guidance on Management of Coronavirus Disease
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 257 of 283


       2019 (COVID-19) in Correctional and Detention Facilities

  This interim guidance is based on what is currently known about the transmission and severity of corona-
  virus disease 2019 (COVID-19) as of March 23, 2020.
  The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as
  additional information becomes available. Please check the following CDC website periodically for updated
  interim guidance: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
  This document provides interim guidance specific for correctional facilities and detention centers during the
  outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and
  safety of incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as
  more information becomes available.

                                              Who is the intended audience
  In this guidance                            for this guidance?
  • Who is the intended audience for this
                                              This document is intended to
    guidance?
                                              provide guiding principles for
  • Why is this guidance being issued?        healthcare and non-healthcare
  • What topics does this guidance            administrators of correctional
    include?                                  and detention facilities
                                              (including but not limited
  • Definitions of Commonly Used Terms        to federal and state prisons,
  • Facilities with Limited Onsite            local jails, and detention centers),
    Healthcare Services                       law enforcement agencies that
                                              have custodial authority for detained populations (i.e., US
  • COVID-19 Guidance for Correctional        Immigration and Customs Enforcement and US Marshals
    Facilities                                Service), and their respective health departments, to assist in
  • Operational Preparedness                  preparing for potential introduction, spread, and mitigation
                                              of COVID-19 in their facilities. In general, the document uses
  • Prevention
                                              terminology referring to correctional environments but can also
  • Management                                be applied to civil and pre-trial detention settings.
  • Infection Control                         This guidance will not necessarily address every possible
  • Clinical Care of COVID-19 Cases           custodial setting and may not use legal terminology specific
  • Recommended PPE and PPE Training          to individual agencies’ authorities or processes. The guidance
                                              may need to be adapted based on individual facilities’
    for Staff and Incarcerated/Detained
                                              physical space, staffing, population, operations, and
    Persons
                                              other resources and conditions. Facilities should contact
  • Verbal Screening and Temperature          CDC or their state, local, territorial, and/or tribal public health
    Check Protocols for Incarcerated/         department if they need assistance in applying these principles
    Detained Persons, Staff, and Visitors     or addressing topics that are not specifically covered in this
                                              guidance.




                                                            cdc.gov/coronavirus
CS 316182-A   03/27/2020
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 258 of 283
Why is this guidance being issued?
Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food
service, and workplace components in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among incarcerated/detained persons, staff, and
visitors. Consistent application of specific preparation, prevention, and management measures can help
reduce the risk of transmission and severe disease from COVID-19.
• Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments,
  heightening the potential for COVID-19 to spread once introduced.
• In most cases, incarcerated/detained persons are not permitted to leave the facility.
• There are many opportunities for COVID-19 to be introduced into a correctional or detention facility,
  including daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and
  systems, to court appearances, and to outside medical visits; and visits from family, legal representatives,
  and other community members. Some settings, particularly jails and detention centers, have high turnover,
  admitting new entrants daily who may have been exposed to COVID-19 in the surrounding community or
  other regions.
• Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the
  potential to introduce COVID-19 from different geographic areas.
• Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of
  facility, as well as the current level of available capacity, which is partly based on medical isolation needs for
  other conditions.
• Adequate levels of custody and healthcare staffing must be maintained to ensure safe operation of the
  facility, and options to practice social distancing through work alternatives such as working from home or
  reduced/alternate schedules are limited for many staff roles.
• Correctional and detention facilities can be complex, multi-employer settings that include government
  and private employers. Each is organizationally distinct and responsible for its own operational, personnel,
  and occupational health protocols and may be prohibited from issuing guidance or providing services to
  other employers or their staff within the same setting. Similarly, correctional and detention facilities may
  house individuals from multiple law enforcement agencies or jurisdictions subject to different policies and
  procedures.
• Incarcerated/detained persons and staff may have medical conditions that increase their risk of severe
  disease from COVID-19.
• Because limited outside information is available to many incarcerated/detained persons, unease and
  misinformation regarding the potential for COVID-19 spread may be high, potentially creating security and
  morale challenges.
• The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent
  handwashing) may be limited and is determined by the supplies provided in the facility and by security
  considerations. Many facilities restrict access to soap and paper towels and prohibit alcohol-based hand
  sanitizer and many disinfectants.
• Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay
  requirements and fear of isolation.
CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of
COVID-19 cases as well as close contacts of cases in community-based settings. Where relevant, commu-
nity-focused guidance documents are referenced in this document and should be monitored regularly for
updates, but they may require adaptation for correctional and detention settings.

                                                          2
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 259 of 283
This guidance document provides additional recommended best practices specifically for correctional and
detention facilities. At this time, different facility types (e.g., prison vs. jail) and sizes are not differ-
entiated. Administrators and agencies should adapt these guiding principles to the specific needs
of their facility.

What topics does this guidance include?
The guidance below includes detailed recommendations on the following topics related to COVID-19 in correc-
tional and detention settings:
√ Operational and communications preparations for COVID-19
√ Enhanced cleaning/disinfecting and hygiene practices
√ Social distancing strategies to increase space between individuals in the facility
√ How to limit transmission from visitors
√ Infection control, including recommended personal protective equipment (PPE) and potential alternatives
  during PPE shortages
√ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff,
  and visitors
√ Medical isolation of confirmed and suspected cases and quarantine of contacts, including considerations
  for cohorting when individual spaces are limited
√ Healthcare evaluation for suspected cases, including testing for COVID-19
√ Clinical care for confirmed and suspected cases
√ Considerations for persons at higher risk of severe disease from COVID-19

Definitions of Commonly Used Terms
Close contact of a COVID-19 case—In the context of COVID-19, an individual is considered a close contact
if they a) have been within approximately 6 feet of a COVID-19 case for a prolonged period of time or b)
have had direct contact with infectious secretions from a COVID-19 case (e.g., have been coughed on). Close
contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case.
Data to inform the definition of close contact are limited. Considerations when assessing close contact include
the duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms
of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
patient).
Cohorting—Cohorting refers to the practice of isolating multiple laboratory-confirmed COVID-19 cases
together as a group, or quarantining close contacts of a particular case together as a group. Ideally, cases
should be isolated individually, and close contacts should be quarantined individually. However, some
correctional facilities and detention centers do not have enough individual cells to do so and must consider
cohorting as an alternative. See Quarantine and Medical Isolation sections below for specific details about
ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.
Community transmission of COVID-19—Community transmission of COVID-19 occurs when individuals
acquire the disease through contact with someone in their local community, rather than through travel to an
affected location. Once community transmission is identified in a particular area, correctional facilities and
detention centers are more likely to start seeing cases inside their walls. Facilities should consult with local
public health departments if assistance is needed in determining how to define “local community” in the
context of COVID-19 spread. However, because all states have reported cases, all facilities should be vigilant
for introduction into their populations.

                                                        3
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 260 of 283
Confirmed vs. Suspected COVID-19 case—A confirmed case has received a positive result from a COVID-19
laboratory test, with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not
been tested or is awaiting test results. If test results are positive, a suspected case becomes a confirmed case.
Incarcerated/detained persons—For the purpose of this document, “incarcerated/detained persons”
refers to persons held in a prison, jail, detention center, or other custodial setting where these guidelines are
generally applicable. The term includes those who have been sentenced (i.e., in prisons) as well as those held
for pre-trial (i.e., jails) or civil purposes (i.e, detention centers). Although this guidance does not specifically
reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facil-
ities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.
Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19 case (ideally
to a single cell with solid walls and a solid door that closes), to prevent contact with others and to reduce the
risk of transmission. Medical isolation ends when the individual meets pre-established clinical and/or testing
criteria for release from isolation, in consultation with clinical providers and public health officials (detailed
in guidance below). In this context, isolation does NOT refer to punitive isolation for behavioral infractions
within the custodial setting. Staff are encouraged to use the term “medical isolation” to avoid confusion.
Quarantine—Quarantine refers to the practice of confining individuals who have had close contact with
a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for COVID-19
should last for a period of 14 days. Ideally, each quarantined individual would be quarantined in a single cell
with solid walls and a solid door that closes. If symptoms develop during the 14-day period, the individual
should be placed under medical isolation and evaluated for COVID-19. If symptoms do not develop,
movement restrictions can be lifted, and the individual can return to their previous residency status within
the facility.
Social Distancing—Social distancing is the practice of increasing the space between individuals and
decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet
between all individuals, even those who are asymptomatic). Social distancing strategies can be applied on an
individual level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where individuals
will be in close contact), and an operational level (e.g., rearranging chairs in the dining hall to increase
distance between them). Although social distancing is challenging to practice in correctional and detention
environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-19.
Additional information about social distancing, including information on its use to reduce the spread of other
viral illnesses, is available in this CDC publication.
Staff—In this document, “staff” refers to all public sector employees as well as those working for a private
contractor within a correctional facility (e.g., private healthcare or food service). Except where noted, “staff”
does not distinguish between healthcare, custody, and other types of staff including private facility operators.
Symptoms—Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory
infections, COVID-19 can vary in severity from mild to severe. When severe, pneumonia, respiratory failure,
and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations most at risk for disease and complications
are not yet fully understood. Monitor the CDC website for updates on these topics.

Facilities with Limited Onsite Healthcare Services
Although many large facilities such as prisons and some jails usually employ onsite healthcare staff and have
the capacity to evaluate incarcerated/detained persons for potential illness within a dedicated healthcare
space, many smaller facilities do not. Some of these facilities have access to on-call healthcare staff or
providers who visit the facility every few days. Others have neither onsite healthcare capacity nor onsite
medical isolation/quarantine space and must transfer ill patients to other correctional or detention facilities
or local hospitals for evaluation and care.

                                                          4
                Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 261 of 283
The majority of the guidance below is designed to be applied to any correctional or detention facility, either
as written or with modifications based on a facility’s individual structure and resources. However, topics
related to healthcare evaluation and clinical care of confirmed and suspected COVID-19 cases and their close
contacts may not apply directly to facilities with limited or no onsite healthcare services. It will be especially
important for these types of facilities to coordinate closely with their state, local, tribal, and/or territorial
health department when they encounter confirmed or suspected cases among incarcerated/detained persons
or staff, in order to ensure effective medical isolation and quarantine, necessary medical evaluation and care,
and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.
Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe
guidance on recommended PPE in order to ensure their own safety when interacting with confirmed and
suspected COVID-19 cases. Facilities should make contingency plans for the likely event of PPE shortages
during the COVID-19 pandemic.

COVID-19 Guidance for Correctional Facilities
Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness,
Prevention, and Management of COVID-19. Recommendations across these sections can be applied simulta-
neously based on the progress of the outbreak in a particular facility and the surrounding community.
• Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19
  transmission in the facility. Strategies focus on operational and communications planning and personnel
  practices.
• Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the
  facility to inside. Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection
  of the facility, screening (new intakes, visitors, and staff), continued communication with incarcerated/
  detained persons and staff, and social distancing measures (increasing distance between individuals).
• Management. This guidance is intended to help facilities clinically manage confirmed and suspected
  COVID-19 cases inside the facility and prevent further transmission. Strategies include medical isolation
  and care of incarcerated/detained persons with symptoms (including considerations for cohorting),
  quarantine of cases’ close contacts, restricting movement in and out of the facility, infection control
  practices for individuals interacting with cases and quarantined contacts or contaminated items, intensified
  social distancing, and cleaning and disinfecting areas visited by cases.

Operational Preparedness
Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the
symptoms of COVID-19 and how to respond if they develop symptoms. Other essential actions include
developing contingency plans for reduced workforces due to absences, coordinating with public health and
correctional partners, and communicating clearly with staff and incarcerated/detained persons about these
preparations and how they may temporarily alter daily life.

Communication & Coordination
√ Develop information-sharing systems with partners.
      ο Identify points of contact in relevant state, local, tribal, and/or territorial public health departments
        before cases develop. Actively engage with the health department to understand in advance which
        entity has jurisdiction to implement public health control measures for COVID-19 in a particular
        correctional or detention facility.
      ο Create and test communications plans to disseminate critical information to incarcerated/detained
        persons, staff, contractors, vendors, and visitors as the pandemic progresses.

                                                         5
            Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 262 of 283
     ο Communicate with other correctional facilities in the same geographic area to share information
       including disease surveillance and absenteeism patterns among staff.
     ο Where possible, put plans in place with other jurisdictions to prevent confirmed and suspected
       COVID-19 cases and their close contacts from being transferred between jurisdictions and facilities
       unless necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating
       security concerns, or to prevent overcrowding.
     ο Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information
       becomes known.
√ Review existing pandemic flu, all-hazards, and disaster plans, and revise for COVID-19.
     ο Ensure that physical locations (dedicated housing areas and bathrooms) have been identified
       to isolate confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
       quarantine known close contacts of cases. (Medical isolation and quarantine locations should be
       separate). The plan should include contingencies for multiple locations if numerous cases and/
       or contacts are identified and require medical isolation or quarantine simultaneously. See Medical
       Isolation and Quarantine sections below for details regarding individual medical isolation and
       quarantine locations (preferred) vs. cohorting.
     ο Facilities without onsite healthcare capacity should make a plan for how they will ensure that
       suspected COVID-19 cases will be isolated, evaluated, tested (if indicated), and provided necessary
       medical care.
     ο Make a list of possible social distancing strategies that could be implemented as needed at different
       stages of transmission intensity.
     ο Designate officials who will be authorized to make decisions about escalating or de-escalating
       response efforts as the epidemiologic context changes.
√ Coordinate with local law enforcement and court officials.
     ο Identify lawful alternatives to in-person court appearances, such as virtual court, as a social
       distancing measure to reduce the risk of COVID-19 transmission.
     ο Explore strategies to prevent over-crowding of correctional and detention facilities during a
       community outbreak.
√ Post signage throughout the facility communicating the following:
     ο For all: symptoms of COVID-19 and hand hygiene instructions
     ο For incarcerated/detained persons: report symptoms to staff
     ο For staff: stay at home when sick; if symptoms develop while on duty, leave the facility as soon
       as possible and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms
       including self-isolating at home, contacting their healthcare provider as soon as possible to
       determine whether they need to be evaluated and tested, and contacting their supervisor.
     ο Ensure that signage is understandable for non-English speaking persons and those with low literacy,
       and make necessary accommodations for those with cognitive or intellectual disabilities and those
       who are deaf, blind, or low-vision.

Personnel Practices
√ Review the sick leave policies of each employer that operates in the facility.
     ο Review policies to ensure that they actively encourage staff to stay home when sick.
     ο If these policies do not encourage staff to stay home when sick, discuss with the contract company.
     ο Determine which officials will have the authority to send symptomatic staff home.


                                                      6
            Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 263 of 283
√ Identify staff whose duties would allow them to work from home. Where possible, allowing
  staff to work from home can be an effective social distancing strategy to reduce the risk of
  COVID-19 transmission.
      ο Discuss work from home options with these staff and determine whether they have the supplies and
        technological equipment required to do so.
      ο Put systems in place to implement work from home programs (e.g., time tracking, etc.).
√ Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to
  care for a sick household member or care for children in the event of school and childcare dismissals.
      ο Allow staff to work from home when possible, within the scope of their duties.
      ο Identify critical job functions and plan for alternative coverage by cross-training staff where possible.
      ο Determine minimum levels of staff in all categories required for the facility to function safely. If
        possible, develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring
        staffing to minimum levels.
      ο Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare
        staff shortages.
√ Consider offering revised duties to staff who are at higher risk of severe illness with COVID-19.
  Persons at higher risk may include older adults and persons of any age with serious underlying medical
  conditions including lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
  check regularly for updates as more data become available to inform this issue.
      ο Facility administrators should consult with their occupational health providers to determine whether
        it would be allowable to reassign duties for specific staff members to reduce their likelihood of
        exposure to COVID-19.
√ Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population
  and new intakes) and staff throughout the influenza season. Symptoms of COVID-19 are similar to
  those of influenza. Preventing influenza cases in a facility can speed the detection of COVID-19 cases and
  reduce pressure on healthcare resources.
√ Reference the Occupational Safety and Health Administration website for recommendations
  regarding worker health.
√ Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can
  use within its role as an employer.

Operations & Supplies
√ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies
  (consistent with the healthcare capabilities of the facility) are on hand and available, and have
  a plan in place to restock as needed if COVID-19 transmission occurs within the facility.
      ο Standard medical supplies for daily clinic needs
      ο Tissues
      ο Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
        thereby discourage frequent hand washing.
      ο Hand drying supplies
      ο Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security
        restrictions)
      ο Cleaning supplies, including EPA-registered disinfectants effective against the virus that causes
        COVID-19

                                                       7
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 264 of 283
      ο Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and
        disposable gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information,
        including recommendations for extending the life of all PPE categories in the event of shortages, and
        when face masks are acceptable alternatives to N95s.
      ο Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19
        testing is indicated
√ Make contingency plans for the probable event of PPE shortages during the COVID-19
  pandemic, particularly for non-healthcare workers.
      ο See CDC guidance optimizing PPE supplies.
√ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting
  where security concerns allow. If soap and water are not available, CDC recommends cleaning hands
  with an alcohol-based hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry
  individual-sized bottles for their personal hand hygiene while on duty.
√ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent
  hand washing. (See Hygiene section below for additional detail regarding recommended frequency and
  protocol for hand washing.)
      ο Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin
        and thereby discourage frequent hand washing.
√ If not already in place, employers operating within the facility should establish a respiratory
  protection program as appropriate, to ensure that staff and incarcerated/detained persons
  are fit tested for any respiratory protection they will need within the scope of their
  responsibilities.
√ Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and
  dispose of PPE that they will need to use within the scope of their responsibilities. See Table 1
  for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
  COVID-19 cases or their close contacts.

Prevention
Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can
prevent introduction of COVID-19 from the community and reduce transmission if it is already inside by
reinforcing good hygiene practices among incarcerated/detained persons, staff, and visitors (including
increasing access to soap and paper towels), intensifying cleaning/disinfection practices, and implementing
social distancing strategies.
Because many individuals infected with COVID-19 do not display symptoms, the virus could be present
in facilities before cases are identified. Both good hygiene practices and social distancing are critical in
preventing further transmission.

Operations
√ Stay in communication with partners about your facility’s current situation.
      ο State, local, territorial, and/or tribal health departments
      ο Other correctional facilities
√ Communicate with the public about any changes to facility operations, including visitation
  programs.




                                                         8
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 265 of 283
√ Restrict transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities unless necessary for medical evaluation, medical isolation/quarantine, clinical care,
  extenuating security concerns, or to prevent overcrowding.
     ο Strongly consider postponing non-urgent outside medical visits.
     ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
       the Screening section below, before the individual leaves the facility. If an individual does not clear
       the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
       including putting a face mask on the individual, immediately placing them under medical isolation,
       and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that
       the receiving facility has capacity to properly isolate the individual upon arrival. Ensure that staff
       transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
       cleaned thoroughly after transport.
√ Implement lawful alternatives to in-person court appearances where permissible.
√ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking
  medical evaluation for respiratory symptoms.
√ Limit the number of operational entrances and exits to the facility.

Cleaning and Disinfecting Practices
√ Even if COVID-19 cases have not yet been identified inside the facility or in the surrounding
  community, begin implementing intensified cleaning and disinfecting procedures according to
  the recommendations below. These measures may prevent spread of COVID-19 if introduced.
√ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
  these recommendations for updates.
     ο Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially
       in common areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
       doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,
       kiosks, and telephones).
     ο Staff should clean shared equipment several times per day and on a conclusion of use basis (e.g.,
       radios, service weapons, keys, handcuffs).
     ο Use household cleaners and EPA-registered disinfectants effective against the virus that causes
       COVID-19 as appropriate for the surface, following label instructions. This may require lifting
       restrictions on undiluted disinfectants.
     ο Labels contain instructions for safe and effective use of the cleaning product, including precautions
       that should be taken when applying the product, such as wearing gloves and making sure there is
       good ventilation during use.
√ Consider increasing the number of staff and/or incarcerated/detained persons trained and
  responsible for cleaning common areas to ensure continual cleaning of these areas throughout
  the day.
√ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a
  plan in place to restock rapidly if needed.




                                                      9
              Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 266 of 283
Hygiene
√ Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies
  throughout the facility, including in bathrooms, food preparation and dining areas, intake
  areas, visitor entries and exits, visitation rooms and waiting rooms, common areas, medical,
  and staff-restricted areas (e.g., break rooms).
√ Encourage all persons in the facility to take the following actions to protect themselves and
  others from COVID-19. Post signage throughout the facility, and communicate this information
  verbally on a regular basis. Sample signage and other communications materials are available on
  the CDC website. Ensure that materials can be understood by non-English speakers and those with low
  literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and those
  who are deaf, blind, or low-vision.
      ο Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a
        tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
        immediately after use.
      ο Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20
        seconds, especially after coughing, sneezing, or blowing your nose; after using the bathroom; before
        eating or preparing food; before taking medication; and after touching garbage.
      ο Avoid touching your eyes, nose, or mouth without cleaning your hands first.
      ο Avoid sharing eating utensils, dishes, and cups.
      ο Avoid non-essential physical contact.
√ Provide incarcerated/detained persons and staff no-cost access to:
      ο Soap—Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate
        the skin, as this would discourage frequent hand washing.
      ο Running water, and hand drying machines or disposable paper towels for hand washing
      ο Tissues and no-touch trash receptacles for disposal
√ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on
  security restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.
√ Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to
  potential contamination of shared items and close contact between individuals.

Prevention Practices for Incarcerated/Detained Persons
√ Perform pre-intake screening and temperature checks for all new entrants. Screening
  should take place in the sallyport, before beginning the intake process, in order to identify and
  immediately place individuals with symptoms under medical isolation. See Screening section below for
  the wording of screening questions and a recommended procedure to safely perform a temperature check.
  Staff performing temperature checks should wear recommended PPE (see PPE section below).
      ο If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
           Require the individual to wear a face mask.
           Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.
           Place the individual under medical isolation (ideally in a room near the screening location,
            rather than transporting the ill individual through the facility), and refer to healthcare staff for
            further evaluation. (See Infection Control and Clinical Care sections below.)
           Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial
            health department to coordinate effective medical isolation and necessary medical care.

                                                        10
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 267 of 283
      ο If an individual is a close contact of a known COVID-19 case (but has no COVID-19
        symptoms):
            Quarantine the individual and monitor for symptoms two times per day for 14 days. (See
             Quarantine section below.)
            Facilities without onsite healthcare staff should contact their state, local, tribal, and/or
             territorial health department to coordinate effective quarantine and necessary medical care.
√ Implement social distancing strategies to increase the physical space between incarcerated/
  detained persons (ideally 6 feet between all individuals, regardless of the presence of
  symptoms). Strategies will need to be tailored to the individual space in the facility and the needs of the
  population and staff. Not all strategies will be feasible in all facilities. Example strategies with varying
  levels of intensity include:
      ο Common areas:
            Enforce increased space between individuals in holding cells, as well as in lines and waiting areas
             such as intake (e.g., remove every other chair in a waiting area)
      ο Recreation:
            Choose recreation spaces where individuals can spread out
            Stagger time in recreation spaces
            Restrict recreation space usage to a single housing unit per space (where feasible)
      ο Meals:
            Stagger meals
            Rearrange seating in the dining hall so that there is more space between individuals (e.g.,
             remove every other chair and use only one side of the table)
            Provide meals inside housing units or cells
      ο Group activities:
            Limit the size of group activities
            Increase space between individuals during group activities
            Suspend group programs where participants are likely to be in closer contact than they are in
             their housing environment
            Consider alternatives to existing group activities, in outdoor areas or other areas where
             individuals can spread out
      ο Housing:
            If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more
             in all directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
            Arrange bunks so that individuals sleep head to foot to increase the distance between them
            Rearrange scheduled movements to minimize mixing of individuals from different housing areas
      ο Medical:
            If possible, designate a room near each housing unit to evaluate individuals with COVID-19
             symptoms, rather than having them walk through the facility to be evaluated in the medical
             unit. If this is not feasible, consider staggering sick call.
            Designate a room near the intake area to evaluate new entrants who are flagged by the intake
             screening process for COVID-19 symptoms or case contact, before they move to other parts of
             the facility.


                                                       11
            Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 268 of 283
√ Communicate clearly and frequently with incarcerated/detained persons about changes to their
  daily routine and how they can contribute to risk reduction.
√ Note that if group activities are discontinued, it will be important to identify alternative forms
  of activity to support the mental health of incarcerated/detained persons.
√ Consider suspending work release programs and other programs that involve movement of
  incarcerated/detained individuals in and out of the facility.
√ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular
  basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Reminders to report COVID-19 symptoms to staff at the first sign of illness
√ Consider having healthcare staff perform rounds on a regular basis to answer questions about
  COVID-19.

Prevention Practices for Staff
√ Remind staff to stay at home if they are sick. Ensure that staff are aware that they will not be able to
  enter the facility if they have symptoms of COVID-19, and that they will be expected to leave the facility as
  soon as possible if they develop symptoms while on duty.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all staff daily on entry. See Screening section below for wording of screening
  questions and a recommended procedure to safely perform temperature checks.
      ο In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g.,
        reporting to a central authority via phone).
      ο Send staff home who do not clear the screening process, and advise them to follow CDC-
        recommended steps for persons who are ill with COVID-19 symptoms.
√ Provide staff with up-to-date information about COVID-19 and about facility policies on a
  regular basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Employers’ sick leave policy
      ο If staff develop a fever, cough, or shortness of breath while at work: immediately put on a
        face mask, inform supervisor, leave the facility, and follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
      ο If staff test positive for COVID-19: inform workplace and personal contacts immediately, and
        do not return to work until a decision to discontinue home medical isolation precautions is made.
        Monitor CDC guidance on discontinuing home isolation regularly as circumstances evolve rapidly.
      ο If a staff member is identified as a close contact of a COVID-19 case (either within
        the facility or in the community): self-quarantine at home for 14 days and return to work if
        symptoms do not develop. If symptoms do develop, follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
√ If a staff member has a confirmed COVID-19 infection, the relevant employers should inform
  other staff about their possible exposure to COVID-19 in the workplace, but should maintain
  confidentiality as required by the Americans with Disabilities Act.
      ο Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever,
        cough, or shortness of breath).


                                                       12
            Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 269 of 283
√ When feasible and consistent with security priorities, encourage staff to maintain a distance of
  6 feet or more from an individual with respiratory symptoms while interviewing, escorting, or
  interacting in other ways.
√ Ask staff to keep interactions with individuals with respiratory symptoms as brief as possible.

Prevention Practices for Visitors
√ If possible, communicate with potential visitors to discourage contact visits in the interest of
  their own health and the health of their family members and friends inside the facility.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all visitors and volunteers on entry. See Screening section below for
  wording of screening questions and a recommended procedure to safely perform temperature checks.
      ο Staff performing temperature checks should wear recommended PPE.
      ο Exclude visitors and volunteers who do not clear the screening process or who decline screening.
√ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and
  waiting areas.
√ Provide visitors and volunteers with information to prepare them for screening.
      ο Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
      ο If possible, inform potential visitors and volunteers before they travel to the facility that they should
        expect to be screened for COVID-19 (including a temperature check), and will be unable to enter the
        facility if they do not clear the screening process or if they decline screening.
      ο Display signage outside visiting areas explaining the COVID-19 screening and temperature check
        process. Ensure that materials are understandable for non-English speakers and those with low
        literacy.
√ Promote non-contact visits:
      ο Encourage incarcerated/detained persons to limit contact visits in the interest of their own health
        and the health of their visitors.
      ο Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained
        persons.
      ο Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health
        and reduce exposure from direct contact with community visitors.
√ Consider suspending or modifying visitation programs, if legally permissible. For example,
  provide access to virtual visitation options where available.
      ο If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for
        instructions on cleaning electronic surfaces.)
      ο Inform potential visitors of changes to, or suspension of, visitation programs.
      ο Clearly communicate any visitation program changes to incarcerated/detained persons, along with
        the reasons for them (including protecting their health and their family and community members’
        health).
      ο If suspending contact visits, provide alternate means (e.g., phone or video visitation) for
        incarcerated/detained individuals to engage with legal representatives, clergy, and other individuals
        with whom they have legal right to consult.
   NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical
   health and the health of the general public. However, visitation is important to maintain mental health.

                                                       13
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 270 of 283
   If visitation is suspended, facilities should explore alternative ways for incarcerated/detained persons to
   communicate with their families, friends, and other visitors in a way that is not financially burdensome
   for them. See above suggestions for promoting non-contact visits.
√ Restrict non-essential vendors, volunteers, and tours from entering the facility.

Management
If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, staff,
or visitors who have recently been inside), begin implementing Management strategies while test results
are pending. Essential Management strategies include placing cases and individuals with symptoms under
medical isolation, quarantining their close contacts, and facilitating necessary medical care, while observing
relevant infection control and environmental disinfection protocols and wearing recommended PPE.

Operations
√ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
√ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities (including work release where relevant), unless necessary for medical evaluation,
  medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.
      ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
        the Screening section below, before the individual leaves the facility. If an individual does not clear
        the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
        including putting a face mask on the individual, immediately placing them under medical isolation,
        and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that the
        receiving facility has capacity to appropriately isolate the individual upon arrival. Ensure that staff
        transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
        cleaned thoroughly after transport.
√ If possible, consider quarantining all new intakes for 14 days before they enter the facility’s
  general population (SEPARATELY from other individuals who are quarantined due to contact
  with a COVID-19 case). Subsequently in this document, this practice is referred to as routine intake
  quarantine.
√ When possible, arrange lawful alternatives to in-person court appearances.
√ Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
      ο Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See
        Screening section below.)
            If an individual does not clear the screening process, follow the protocol for a suspected
             COVID-19 case—including putting a face mask on the individual, immediately placing them
             under medical isolation, and evaluating them for possible COVID-19 testing.
            If the individual is released before the recommended medical isolation period is complete,
             discuss release of the individual with state, local, tribal, and/or territorial health departments
             to ensure safe medical transport and continued shelter and medical care, as part of release
             planning. Make direct linkages to community resources to ensure proper medical isolation and
             access to medical care.
            Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-
             based facility, such as a homeless shelter, contact the facility’s staff to ensure adequate time for
             them to prepare to continue medical isolation, or contact local public health to explore alternate
             housing options.



                                                       14
           Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 271 of 283
√ Coordinate with state, local, tribal, and/or territorial health departments.
     ο When a COVID-19 case is suspected, work with public health to determine action. See Medical
       Isolation section below.
     ο When a COVID-19 case is suspected or confirmed, work with public health to identify close contacts
       who should be placed under quarantine. See Quarantine section below.
     ο Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should
       coordinate closely with state, local, tribal, and/or territorial health departments when they
       encounter a confirmed or suspected case, in order to ensure effective medical isolation or quarantine,
       necessary medical evaluation and care, and medical transfer if needed. See Facilities with Limited
       Onsite Healthcare Services section.

Hygiene
√ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility.
  (See above.)
√ Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)

Cleaning and Disinfecting Practices
√ Continue adhering to recommended cleaning and disinfection procedures for the facility at
  large. (See above.)
√ Reference specific cleaning and disinfection procedures for areas where a COVID-19 case has
  spent time (below).

Medical Isolation of Confirmed or Suspected COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities with Limited Onsite Healthcare Services, or without sufficient space to implement
effective medical isolation, should coordinate with local public health officials to ensure that
COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.
√ As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it
  does not restrict breathing) and should be immediately placed under medical isolation in a
  separate environment from other individuals.
√ Keep the individual’s movement outside the medical isolation space to an absolute minimum.
     ο Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical
       Care sections for additional details.
     ο Serve meals to cases inside the medical isolation space.
     ο Exclude the individual from all group activities.
     ο Assign the isolated individual a dedicated bathroom when possible.
√ Ensure that the individual is wearing a face mask at all times when outside of the medical
  isolation space, and whenever another individual enters. Provide clean masks as needed. Masks
  should be changed at least daily, and when visibly soiled or wet.
√ Facilities should make every possible effort to place suspected and confirmed COVID-19 cases
  under medical isolation individually. Each isolated individual should be assigned their own
  housing space and bathroom where possible. Cohorting should only be practiced if there are no other
  available options.




                                                     15
              Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 272 of 283
      ο If cohorting is necessary:
            Only individuals who are laboratory confirmed COVID-19 cases should be placed under
             medical isolation as a cohort. Do not cohort confirmed cases with suspected cases or
             case contacts.
            Unless no other options exist, do not house COVID-19 cases with individuals who have an
             undiagnosed respiratory infection.
            Ensure that cohorted cases wear face masks at all times.
√ In order of preference, individuals under medical isolation should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ
        social distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social
        distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells. (Although individuals are in single cells in
        this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
        COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section above.
      ο Safely transfer individual(s) to another facility with available medical isolation capacity in one of the
        above arrangements
        (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
        proceed only if no other options are available.)
   If the ideal choice does not exist in a facility, use the next best alternative.
√ If the number of confirmed cases exceeds the number of individual medical isolation spaces
  available in the facility, be especially mindful of cases who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other infected individuals. If cohorting is
  unavoidable, make all possible accommodations to prevent transmission of other infectious diseases to
  the higher-risk individual. (For example, allocate more space for a higher-risk individual within a shared
  medical isolation space.)
      ο Persons at higher risk may include older adults and persons of any age with serious underlying
        medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a
        complete list, and check regularly for updates as more data become available to inform this issue.
      ο Note that incarcerated/detained populations have higher prevalence of infectious and chronic
        diseases and are in poorer health than the general population, even at younger ages.
√ Custody staff should be designated to monitor these individuals exclusively where possible.
  These staff should wear recommended PPE as appropriate for their level of contact with the individual
  under medical isolation (see PPE section below) and should limit their own movement between different
  parts of the facility to the extent possible.
√ Minimize transfer of COVID-19 cases between spaces within the healthcare unit.




                                                         16
            Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 273 of 283
√ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch
  trash receptacle. Instruct them to:
     ο Cover their mouth and nose with a tissue when they cough or sneeze
     ο Dispose of used tissues immediately in the lined trash receptacle
     ο Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not
       available, clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where
       security concerns permit). Ensure that hand washing supplies are continually restocked.
√ Maintain medical isolation until all the following criteria have been met. Monitor the CDC
  website for updates to these criteria.
   For individuals who will be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           The individual has tested negative in at least two consecutive respiratory specimens collected at
            least 24 hours apart
   For individuals who will NOT be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           At least 7 days have passed since the first symptoms appeared
   For individuals who had a confirmed positive COVID-19 test but never showed symptoms:
     ο At least 7 days have passed since the date of the individual’s first positive COVID-19 test AND
     ο The individual has had no subsequent illness
√ Restrict cases from leaving the facility while under medical isolation precautions, unless
  released from custody or if a transfer is necessary for medical care, infection control, lack of
  medical isolation space, or extenuating security concerns.
     ο If an incarcerated/detained individual who is a COVID-19 case is released from custody during their
       medical isolation period, contact public health to arrange for safe transport and continuation of
       necessary medical care and medical isolation as part of release planning.

Cleaning Spaces where COVID-19 Cases Spent Time
Thoroughly clean and disinfect all areas where the confirmed or suspected COVID-19 case spent
time. Note—these protocols apply to suspected cases as well as confirmed cases, to ensure
adequate disinfection in the event that the suspected case does, in fact, have COVID-19. Refer to
the Definitions section for the distinction between confirmed and suspected cases.
     ο Close off areas used by the infected individual. If possible, open outside doors and windows to
       increase air circulation in the area. Wait as long as practical, up to 24 hours under the poorest air
       exchange conditions (consult CDC Guidelines for Environmental Infection Control in Health-Care
       Facilities for wait time based on different ventilation conditions), before beginning to clean and
       disinfect, to minimize potential for exposure to respiratory droplets.
     ο Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected
       individual, focusing especially on frequently touched surfaces (see list above in Prevention section).



                                                      17
           Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 274 of 283
√ Hard (non-porous) surface cleaning and disinfection
      ο If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
      ο For disinfection, most common EPA-registered household disinfectants should be effective. Choose
        cleaning products based on security requirements within the facility.
           Consult a list of products that are EPA-approved for use against the virus that causes COVID-19.
            Follow the manufacturer’s instructions for all cleaning and disinfection products (e.g.,
            concentration, application method and contact time, etc.).
           Diluted household bleach solutions can be used if appropriate for the surface. Follow the
            manufacturer’s instructions for application and proper ventilation, and check to ensure the
            product is not past its expiration date. Never mix household bleach with ammonia or any other
            cleanser. Unexpired household bleach will be effective against coronaviruses when properly
            diluted. Prepare a bleach solution by mixing:
               - 5 tablespoons (1/3rd cup) bleach per gallon of water or
               - 4 teaspoons bleach per quart of water
√ Soft (porous) surface cleaning and disinfection
      ο For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present
        and clean with appropriate cleaners indicated for use on these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the manufacturer’s instructions
            using the warmest appropriate water setting for the items and then dry items completely.
           Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19
            and are suitable for porous surfaces.
√ Electronics cleaning and disinfection
      ο For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible
        contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray
            containing at least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid
            pooling of liquids.
   Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s
   website.
√ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended
  PPE. (See PPE section below.)
√ Food service items. Cases under medical isolation should throw disposable food service items in the
  trash in their medical isolation room. Non-disposable food service items should be handled with gloves
  and washed with hot water or in a dishwasher. Individuals handling used food service items should clean
  their hands after removing gloves.
√ Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
      ο Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each
        use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.

                                                       18
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 275 of 283
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.
√ Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned
  after carrying a confirmed or suspected COVID-19 case.

Quarantining Close Contacts of COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity, or without sufficient space to implement effective
quarantine, should coordinate with local public health officials to ensure that close contacts of
COVID-19 cases will be effectively quarantined and medically monitored.
√ Incarcerated/detained persons who are close contacts of a confirmed or suspected COVID-19 case
  (whether the case is another incarcerated/detained person, staff member, or visitor) should be
  placed under quarantine for 14 days (see CDC guidelines).
      ο If an individual is quarantined due to contact with a suspected case who is subsequently tested
        for COVID-19 and receives a negative result, the quarantined individual should be released from
        quarantine restrictions.
√ In the context of COVID-19, an individual (incarcerated/detained person or staff) is considered
  a close contact if they:
      ο Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
      ο Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)
   Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19
   case. Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
   the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does
   exposure to a severely ill patient).
√ Keep a quarantined individual’s movement outside the quarantine space to an absolute
  minimum.
      ο Provide medical evaluation and care inside or near the quarantine space when possible.
      ο Serve meals inside the quarantine space.
      ο Exclude the quarantined individual from all group activities.
      ο Assign the quarantined individual a dedicated bathroom when possible.
√ Facilities should make every possible effort to quarantine close contacts of COVID-19 cases
  individually. Cohorting multiple quarantined close contacts of a COVID-19 case could transmit
  COVID-19 from those who are infected to those who are uninfected. Cohorting should only be practiced if
  there are no other available options.
      ο If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals
        should be monitored closely, and individuals with symptoms of COVID-19 should be placed under
        medical isolation immediately.
      ο If an entire housing unit is under quarantine due to contact with a case from the same housing unit,
        the entire housing unit may need to be treated as a cohort and quarantine in place.
      ο Some facilities may choose to quarantine all new intakes for 14 days before moving them to the
        facility’s general population as a general rule (not because they were exposed to a COVID-19 case).
        Under this scenario, avoid mixing individuals quarantined due to exposure to a COVID-19 case with
        individuals undergoing routine intake quarantine.


                                                      19
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 276 of 283
      ο If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day
        quarantine clock has started.
√ If the number of quarantined individuals exceeds the number of individual quarantine spaces
  available in the facility, be especially mindful of those who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting
  is unavoidable, make all possible accommodations to reduce exposure risk for the higher-risk individuals.
  (For example, intensify social distancing strategies for higher-risk individuals.)
√ In order of preference, multiple quarantined individuals should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6
        feet of personal space assigned to each individual in all directions
      ο As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
        assigned to each individual in all directions, but without a solid door
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells creating at least 6 feet of space between
        individuals. (Although individuals are in single cells in this scenario, the airflow between cells
        essentially makes it a cohort arrangement in the context of COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section to maintain at least 6 feet of space between individuals
        housed in the same cell.
      ο As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit
        (if an entire housing unit has been exposed). Employ social distancing strategies related to housing
        in the Prevention section above to maintain at least 6 feet of space between individuals.
      ο Safely transfer to another facility with capacity to quarantine in one of the above arrangements
   (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
   proceed only if no other options are available.)
√ Quarantined individuals should wear face masks if feasible based on local supply, as source
  control, under the following circumstances (see PPE section and Table 1):
      ο If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission
        from infected to uninfected individuals).
      ο If quarantined separately, individuals should wear face masks whenever a non-quarantined
        individual enters the quarantine space.
      ο All quarantined individuals should wear a face mask if they must leave the quarantine space for any
        reason.
      ο Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19
        case) do not need to wear face masks.
√ Staff who have close contact with quarantined individuals should wear recommended PPE if
  feasible based on local supply, feasibility, and safety within the scope of their duties (see PPE
  section and Table 1).
      ο Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine
        (with no known exposure to a COVID-19 case) do not need to wear PPE.


                                                         20
          Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 277 of 283
√ Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including
  temperature checks.
      ο If an individual develops symptoms, they should be moved to medical isolation immediately and
        further evaluated. (See Medical Isolation section above.)
      ο See Screening section for a procedure to perform temperature checks safely on asymptomatic close
        contacts of COVID-19 cases.
√ If an individual who is part of a quarantined cohort becomes symptomatic:
      ο If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the
        remainder of the cohort must be reset to 0.
      ο If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for
        this individual and the remainder of the cohort does not need to be reset. This individual can return
        from medical isolation to the quarantined cohort for the remainder of the quarantine period.
      ο If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of
        the cohort must be reset to 0.
√ Restrict quarantined individuals from leaving the facility (including transfers to other
  facilities) during the 14-day quarantine period, unless released from custody or a transfer is
  necessary for medical care, infection control, lack of quarantine space, or extenuating security
  concerns.
√ Quarantined individuals can be released from quarantine restrictions if they have not
  developed symptoms during the 14-day quarantine period.
√ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals
  under quarantine should throw disposable food service items in the trash. Non-disposable food service
  items should be handled with gloves and washed with hot water or in a dishwasher. Individuals handling
  used food service items should clean their hands after removing gloves.
√ Laundry from quarantined individuals can be washed with other individuals’ laundry.
      ο Individuals handling laundry from quarantined persons should wear disposable gloves, discard after
        each use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.

Management of Incarcerated/Detained Persons with COVID-19 Symptoms
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity or without sufficient space for medical isolation
should coordinate with local public health officials to ensure that suspected COVID-19 cases will be
effectively isolated, evaluated, tested (if indicated), and given care.
√ If possible, designate a room near each housing unit for healthcare staff to evaluate individuals
  with COVID-19 symptoms, rather than having them walk through the facility to be evaluated in
  the medical unit.
√ Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and
  should be placed under medical isolation immediately. Discontinue the use of a face mask if it
  inhibits breathing. See Medical Isolation section above.

                                                      21
             Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 278 of 283
√ Medical staff should evaluate symptomatic individuals to determine whether COVID-19 testing
  is indicated. Refer to CDC guidelines for information on evaluation and testing. See Infection Control
  and Clinical Care sections below as well.
√ If testing is indicated (or if medical staff need clarification on when testing is indicated),
  contact the state, local, tribal, and/or territorial health department. Work with public health
  or private labs as available to access testing supplies or services.
      ο If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
      ο If the COVID-19 test is negative, return the individual to their prior housing assignment unless they
        require further medical assessment or care.

Management Strategies for Incarcerated/Detained Persons without COVID-19 Symptoms
√ Provide clear information to incarcerated/detained persons about the presence of COVID-19
  cases within the facility, and the need to increase social distancing and maintain hygiene
  precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19.
      ο Ensure that information is provided in a manner that can be understood by non-English speaking
        individuals and those with low literacy, and make necessary accommodations for those with
        cognitive or intellectual disabilities and those who are deaf, blind, or low-vision.
√ Implement daily temperature checks in housing units where COVID-19 cases have been
  identified, especially if there is concern that incarcerated/detained individuals are not
  notifying staff of symptoms. See Screening section for a procedure to safely perform a temperature
  check.
√ Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff
√ Provide clear information to staff about the presence of COVID-19 cases within the facility, and
  the need to enforce social distancing and encourage hygiene precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19 from
        staff.
√ Staff identified as close contacts of a COVID-19 case should self-quarantine at home for 14 days
  and may return to work if symptoms do not develop.
      ο See above for definition of a close contact.
      ο Refer to CDC guidelines for further recommendations regarding home quarantine for staff.

Infection Control
Infection control guidance below is applicable to all types of correctional facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/
detained persons may have with confirmed or suspected COVID-19 cases.
√ All individuals who have the potential for direct or indirect exposure to COVID-19 cases or
  infectious materials (including body substances; contaminated medical supplies, devices,
  and equipment; contaminated environmental surfaces; or contaminated air) should follow
  infection control practices outlined in the CDC Interim Infection Prevention and Control
  Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19) in Healthcare Settings. Monitor these guidelines regularly for updates.



                                                       22
              Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 279 of 283
      ο Implement the above guidance as fully as possible within the correctional/detention context. Some
        of the specific language may not apply directly to healthcare settings within correctional facilities
        and detention centers, or to facilities without onsite healthcare capacity, and may need to be adapted
        to reflect facility operations and custody needs.
      ο Note that these recommendations apply to staff as well as to incarcerated/detained individuals who
        may come in contact with contaminated materials during the course of their work placement in the
        facility (e.g., cleaning).
√ Staff should exercise caution when in contact with individuals showing symptoms of a
  respiratory infection. Contact should be minimized to the extent possible until the infected individual
  is wearing a face mask. If COVID-19 is suspected, staff should wear recommended PPE (see PPE section).
√ Refer to PPE section to determine recommended PPE for individuals persons in contact with
  confirmed COVID-19 cases, contacts, and potentially contaminated items.

Clinical Care of COVID-19 Cases
√ Facilities should ensure that incarcerated/detained individuals receive medical evaluation and
  treatment at the first signs of COVID-19 symptoms.
      ο If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely
        transfer the individual to another facility or local hospital.
      ο The initial medical evaluation should determine whether a symptomatic individual is at higher risk
        for severe illness from COVID-19. Persons at higher risk may include older adults and persons of any
        age with serious underlying medical conditions such as lung disease, heart disease, and diabetes. See
        CDC’s website for a complete list, and check regularly for updates as more data become available to
        inform this issue.
√ Staff evaluating and providing care for confirmed or suspected COVID-19 cases should follow
  the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
  Disease (COVID-19) and monitor the guidance website regularly for updates to these
  recommendations.
√ Healthcare staff should evaluate persons with respiratory symptoms or contact with a
  COVID-19 case in a separate room, with the door closed if possible, while wearing recommended
  PPE and ensuring that the suspected case is wearing a face mask.
      ο If possible, designate a room near each housing unit to evaluate individuals with COVID-19
        symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
√ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g.,
  influenza).
√ The facility should have a plan in place to safely transfer persons with severe illness from
  COVID-19 to a local hospital if they require care beyond what the facility is able to provide.
√ When evaluating and treating persons with symptoms of COVID-19 who do not speak English,
  using a language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and Incarcerated/Detained Persons
√ Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons
  who will have contact with infectious materials in their work placements have been trained
  to correctly don, doff, and dispose of PPE relevant to the level of contact they will have with
  confirmed and suspected COVID-19 cases.



                                                       23
              Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 280 of 283
      ο Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95s)
        for their work responsibilities have been medically cleared, trained, and fit-tested in the context of
        an employer’s respiratory protection program.
      ο For PPE training materials and posters, please visit the CDC website on Protecting Healthcare
        Personnel.
√ Ensure that all staff are trained to perform hand hygiene after removing PPE.
√ If administrators anticipate that incarcerated/detained persons will request unnecessary PPE,
  consider providing training on the different types of PPE that are needed for differing degrees
  of contact with COVID-19 cases and contacts, and the reasons for those differences (see Table 1).
  Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
√ Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate
  quick access in an emergency.
√ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will
  vary based on the type of contact they have with COVID-19 cases and their contacts (see Table 1). Each
  type of recommended PPE is defined below. As above, note that PPE shortages are anticipated in
  every category during the COVID-19 response.
      ο N95 respirator
     See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should
     be prioritized when staff anticipate contact with infectious aerosols from a COVID-19 case.
      ο Face mask
      ο Eye protection—goggles or disposable face shield that fully covers the front and sides of the face
      ο A single pair of disposable patient examination gloves
     Gloves should be changed if they become torn or heavily contaminated.
      ο Disposable medical isolation gown or single-use/disposable coveralls, when feasible
           If custody staff are unable to wear a disposable gown or coveralls because it limits access to their
            duty belt and gear, ensure that duty belt and gear are disinfected after close contact with the
            individual. Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray
            or wipe, according to the product label.
           If there are shortages of gowns, they should be prioritized for aerosol-generating procedures,
            care activities where splashes and sprays are anticipated, and high-contact patient care activities
            that provide opportunities for transfer of pathogens to the hands and clothing of staff.
√ Note that shortages of all PPE categories are anticipated during the COVID-19 response,
  particularly for non-healthcare workers. Guidance for optimizing the supply of each category
  can be found on CDC’s website:
      ο Guidance in the event of a shortage of N95 respirators
           Based on local and regional situational analysis of PPE supplies, face masks are an acceptable
            alternative when the supply chain of respirators cannot meet the demand. During this
            time, available respirators should be prioritized for staff engaging in activities that would expose
            them to respiratory aerosols, which pose the highest exposure risk.
      ο Guidance in the event of a shortage of face masks
      ο Guidance in the event of a shortage of eye protection
      ο Guidance in the event of a shortage of gowns/coveralls


                                                      24
                 Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 281 of 283
Table 1. Recommended Personal Protective Equipment (PPE) for Incarcerated/Detained Persons and Staff in a Correctional Facility during
the COVID-19 Response

         Classification of Individual Wearing PPE                 N95            Face            Eye            Gloves         Gown/
                                                               respirator        mask         Protection                      Coveralls
 Incarcerated/Detained Persons
 Asymptomatic incarcerated/detained persons (under            Apply face masks for source control as feasible based on local supply,
 quarantine as close contacts of a COVID-19 case*)            especially if housed as a cohort
 Incarcerated/detained persons who are confirmed or
 suspected COVID-19 cases, or showing symptoms of                   –                             –               –              –
 COVID-19
 Incarcerated/detained persons in a work placement
 handling laundry or used food service items from a                 –              –               –                             
 COVID-19 case or case contact
 Incarcerated/detained persons in a work placement            Additional PPE may be needed based on
 cleaning areas where a COVID-19 case has spent time          the product label. See CDC guidelines for                          
                                                              more details.
 Staff
 Staff having direct contact with asymptomatic
 incarcerated/detained persons under quarantine
                                                                              Face mask, eye protection, and gloves as
 as close contacts of a COVID-19 case* (but not                     –                                                             –
                                                                               local supply and scope of duties allow.
 performing temperature checks or providing
 medical care)
 Staff performing temperature checks on any group
 of people (staff, visitors, or incarcerated/detained
                                                                    –                                                          
 persons), or providing medical care to asymptomatic
 quarantined persons
 Staff having direct contact with (including transport)
 or offering medical care to confirmed or suspected                       **                                                   
 COVID-19 cases (see CDC infection control guidelines)
 Staff present during a procedure on a confirmed
 or suspected COVID-19 case that may generate
                                                                                  –                                            
 respiratory aerosols (see CDC infection control
 guidelines)
 Staff handling laundry or used food service items
                                                                    –              –               –                             
 from a COVID-19 case or case contact
 Staff cleaning an area where a COVID-19 case has             Additional PPE may be needed based on
 spent time                                                   the product label. See CDC guidelines for                          
                                                              more details.
* If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
   into the facility’s general population, face masks are not necessary.
** A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
   acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
   prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.




                                                                    25
               Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 282 of 283
Verbal Screening and Temperature Check Protocols for Incarcerated/Detained
Persons, Staff, and Visitors
The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons,
staff, volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained
persons who are transferred to another facility or released from custody. Below, verbal screening questions for
COVID-19 symptoms and contact with known cases, and a safe temperature check procedure are detailed.
√ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include
  the following questions:
      ο Today or in the past 24 hours, have you had any of the following symptoms?
            Fever, felt feverish, or had chills?
            Cough?
            Difficulty breathing?
      ο In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus
        (COVID-19)?
√ The following is a protocol to safely check an individual’s temperature:
      ο Perform hand hygiene
      ο Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and
        sides of the face), gown/coveralls, and a single pair of disposable gloves
      ο Check individual’s temperature
      ο If performing a temperature check on multiple individuals, ensure that a clean pair of
        gloves is used for each individual and that the thermometer has been thoroughly cleaned
        in between each check. If disposable or non-contact thermometers are used and the screener did
        not have physical contact with an individual, gloves do not need to be changed before the next check.
        If non-contact thermometers are used, they should be cleaned routinely as recommended by CDC for
        infection control.
      ο Remove and discard PPE
      ο Perform hand hygiene




                                                        26
Case 8:20-cv-01028-PX Document 2-1 Filed 04/21/20 Page 283 of 283




            EXHIBIT 37
